Exhibit 10.1















ASSET PURCHASE AGREEMENT


BY AND AMONG


MEDIA GENERAL, INC.,


MEDIA GENERAL OPERATIONS, INC.,


MEDIA GENERAL COMMUNICATIONS HOLDINGS, LLC


AND


WORLD MEDIA ENTERPRISES INC.
















 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Page
 

1. DEFINITIONS
1
 
1.1
Certain Definitions
1
 
1.2
Certain Additional Definitions
8
2. SALE AND PURCHASE OF TRANSFERRED ASSETS
9
 
2.1
Agreement to Sell and Purchase
9
 
2.2
Excluded Assets
11
 
2.3
Shared Contracts
12
 
2.4
Purchase Price
14
 
2.5
Purchase Price Adjustment
14
 
2.6
Allocation of Purchase Price
16
 
2.7
Assumption of Assumed Liabilities; Retained Liabilities
17
 
2.8
Name; Affiliated Services
18
3. REPRESENTATIONS AND WARRANTIES OF SELLER
18
 
3.1
Organization, Standing and Authority
18
 
3.2
Authorization and Binding Obligation
19
 
3.3
Absence of Conflicting Terms; Consents
19
 
3.4
Financial Statements
19
 
3.5
Undisclosed Liabilities
20
 
3.6
Title to Assets; Tangible Personal Property; Sufficiency of Transferred Assets
20
 
3.7
Real Property
20
 
3.8
Material Business Contracts and Material Allocable Shared Contracts
22
 
3.9
Intellectual Property
22
 
3.10
Tax Matters
23
 
3.11
Absence of Changes or Events
23
 
3.12
Insurance
24
 
3.13
Employee Benefit Plans
24
 
3.14
Labor Relations
25

 
 
i

--------------------------------------------------------------------------------

 
  
TABLE OF CONTENTS
(continued)
 
Page
 

 
3.15
Licenses; Compliance with Laws; Legal Proceedings
27
 
3.16
Environmental Matters
28
 
3.17
Transactions with Affiliates
28
 
3.18
Circulation
28
 
3.19
Bonds; Letters of Credit
29
 
3.20
Brokers of Seller
29
4. REPRESENTATIONS AND WARRANTIES OF BUYER
29
 
4.1
Organization, Standing and Authority
29
 
4.2
Authorization and Binding Obligation
29
 
4.3
Absence of Conflicting Terms; Consents
30
 
4.4
Availability of Funds
30
 
4.5
Regulatory Matters
30
 
4.6
Brokers of Buyer
30
5. CERTAIN COVENANTS OF THE PARTIES
30
 
5.1
Conduct of the Business Prior to Closing
30
 
5.2
Consents and Replacement Agreements
32
 
5.3
HSR Act Filing
33
 
5.4
Tax Matters
33
 
5.5
Bonds; Letters of Credit
34
 
5.6
Covenants Regarding Employee Matters
34
 
5.7
Access to Properties, Books and Records
36
 
5.8
Confidentiality
36
 
5.9
Further Actions; Cooperation
36
6. CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER AND SELLER TO CLOSE
37
 
6.1
Conditions Precedent to Obligations of Buyer to Close
37
 
6.2
Conditions Precedent to Obligations of Seller to Close
38
7. CLOSING AND CLOSING DELIVERIES
39

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
Page
 

 
7.1
Closing
39
 
7.2
Deliveries by Seller
39
 
7.3
Deliveries by Buyer
41
8. TERMINATION
42
 
8.1
Method of Termination
42
 
8.2
Effect of Termination
43
 
8.3
Other Termination Provisions
43
9. SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND INDEMNIFICATION
44
 
9.1
Representations, Warranties and Covenants
44
 
9.2
Indemnification by Seller
44
 
9.3
Indemnification by Buyer
44
 
9.4
Procedure for Indemnification
45
 
9.5
Limitation on Indemnification; Exclusive Remedy
46
10. MISCELLANEOUS
47
 
10.1
No Other Representations or Warranties
47
 
10.2
Disclosure
48
 
10.3
Notices
48
 
10.4
No Assignment; Benefit and Binding Effect
49
 
10.5
Bulk Transfer
49
 
10.6
Governing Law
50
 
10.7
Waiver of Jury Trial
50
 
10.8
Submission to Jurisdiction; Venue
50
 
10.9
Heading; Interpretation
50
 
10.10
Gender and Number
51
 
10.11
Entire Agreement
51
 
10.12
Further Assurances
51
 
10.13
Waiver of Compliance
51

 
 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
Page
 

 
10.14
Severability
51
 
10.15
Enforcement of Agreement
52
 
10.16
Counterparts
52
 
10.17
No Third Party Beneficiaries
52
 
10.18
Construction
52
 
10.19
Public Announcements
52
 
10.20
No Personal Liability
53
 
10.21
Expenses
53

 
 
 
 
 
 
 
 
 
 
 
iv

--------------------------------------------------------------------------------

 
    
EXHIBITS AND SCHEDULES
 
 
 
Exhibit A
Newspapers & Websites
Exhibit B
Term Sheet for Buyer Transition Services Agreement
Exhibit C
Term Sheet for Seller Transition Services Agreement
Exhibit D
Form of Warrant Agreement
Exhibit E
Form of Registration Rights Agreement
Exhibit F
Form of Shareholders Agreement

 
Schedule 1.1(a)
Seller Knowledgeable Individuals
Schedule 1.1(b)
Certain Permitted Encumbrances
Schedule 2.1.15
Excluded Claim
Schedule 2.2.7
Excluded Contracts
Schedule 2.2.14
Certain Excluded Assets
Schedule 2.3.1
Allocable Shared Contracts
Schedule 2.5.5
Adjustment Assets and Liabilities
Schedule 3.3
Certain Seller Consents
Schedule 3.4(a)
Financial Statements
Schedule 3.4(b)
Exceptions to GAAP
Schedule 3.5
Undisclosed Liabilities
Schedule 3.6.1
Encumbrances
Schedule 3.6.2
Fixed Asset Lists
Schedule 3.7.1
Owned Real Property
Schedule 3.7.2
Leased Real Property
Schedule 3.7.6
Rights to Occupy Real Property
Schedule 3.8.1
Material Business Contracts and Material Allocable Shared Contracts
Schedule 3.8.2
Exceptions to Material Business Contracts
Schedule 3.9.1(a)
Registered Business Intellectual Property and Unregistered Trademarks; Material
Net Names
Schedule 3.9.1(b)
Methodology for Identifying Software Licenses
Schedule 3.9.3
Proceedings Regarding Business Intellectual Property
Schedule 3.10
Tax Matters
Schedule 3.11
Absence of Changes or Events
Schedule 3.13.1
Employee Benefit Plans
Schedule 3.14.1
Business Employees
Schedule 3.14.2
Labor Disputes
Schedule 3.14.3
Unions; Collective Bargaining Representatives
Schedule 3.15.1
Licenses
Schedule 3.15.2
Compliance with Legal Rules
Schedule 3.15.3
Legal Proceedings
Schedule 3.16
Environmental Matters
Schedule 3.18
Transactions with Affiliates
Schedule 3.20
Bonds; Letters of Credit
Schedule 3.21
Brokers of Seller
Schedule 5.1
Conduct of the Business Prior to Closing
Schedule 5.5
Bonds; Letters of Credit

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.6
Employee Matters
Schedule 5.9.3
Certain Title Commitments
Schedule 6.1.6
Required Consents
Schedule 7.2.10
Form of Noncompetition and Nonsolicitation Agreement

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT is dated as of May 17, 2012 (this “Agreement”), by
and among Media General, Inc., a Virginia corporation (“Parent”), Media General
Operations, Inc., a Delaware corporation (“Operations”); Media General
Communications Holdings, LLC, a Delaware limited liability company
(“Communications”, and Operations and Communications, individually or together
collectively, as the context requires, “Seller”); and World Media Enterprises
Inc., a Delaware corporation (“Buyer”).
 
R E C I T A L S:
 
A.           Seller owns the newspapers and related community publications
listed on Exhibit A (each a “Newspaper” and together, collectively, the
“Newspapers”) and is in the business of publishing, distributing and operating
the Newspapers and related online, digital and mobile publications, including
the websites listed on Exhibit A (such ownership and operations of the
Newspapers, related publications and websites, collectively, the “Business”).
 
B.           Buyer desires to purchase the Business from Seller, and Seller
desires to sell the Business to Buyer.
 
C.           To effectuate the transfer of the Business, upon the terms and
subject to the conditions set forth herein, Buyer shall purchase all of the
Transferred Assets (as defined herein) from Seller and assume the Assumed
Liabilities (as defined herein), and Seller shall sell all of the Transferred
Assets and transfer the Assumed Liabilities to Buyer.
 
A G R E E M E N T S:
 
In consideration of the premises and mutual covenants herein, and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the Parties, intending to be legally bound, hereby agree as
follows:
 
1.           DEFINITIONS
 
1.1           Certain Definitions.  For all purposes of this Agreement, the
following terms have the respective meanings set forth below:
 
“Adjustment Assets” has the meaning set forth on Schedule 2.5.5.
 
“Adjustment Liabilities” has the meaning set forth on Schedule 2.5.5.
 
“Affiliate” means with respect to a Person, any Person directly or indirectly
controlling, controlled by or under common control with such first-specified
Person.  For purposes of this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or interests, by contract or otherwise.
 
“Business Contract” means any Contract used or held for use in the Business or
to which Seller or any of its Affiliates is a party on behalf of or for the
benefit of any Newspaper, excluding, however, the Excluded Contracts.  For the
avoidance of doubt, the term “Business Contract” does not include any Shared
Contract but expressly includes all Leases.
 
 
 

--------------------------------------------------------------------------------

 
 
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which national banking institutions in either Richmond, Virginia
or New York, New York are authorized or obligated by law or executive order to
be closed.
 
“Business Employee” means any employee of Seller or its Affiliates who devotes
substantially all of his or her working hours for the Business.
 
“Business Intellectual Property” means all Intellectual Property that is either
owned by, or licensed to, Seller or any of its Affiliates and that is used or
held for use in connection with the ownership or operation of the Business,
excluding, however, the Excluded Licenses.
 
“CBA” means the Labor Agreement between Media General Operations, Inc., d/b/a
The Richmond Times-Dispatch, and The Richmond Newspapers Professional
Association, with a term of August 26, 2010 to March 31, 2012, which has been
extended to September 30, 2012.
 
“Closing Adjustment Amount” means, as of the Closing but immediately prior to
giving effect to the transactions contemplated by this Agreement, an amount
(which may be a positive or negative number) equal to Adjustment Assets less
Adjustment Liabilities.
 
“Code” means the Internal Revenue Code of 1986, as amended, or any subsequent
legislative enactment thereof, each as in effect from time to time.
 
“Consent” means any consent, permit, authorization or approval of any
Governmental Authority or other third party that Seller is, under the terms of
any Contract, Legal Rule or License, required to obtain in order for Seller to
transfer to Buyer any Business Contract or other Transferred Asset at the
Closing.
 
“Contract” means any contract, agreement, understanding, instrument, note,
guaranty, indemnity, deed, assignment, power of attorney, purchase order, work
order, binding commitment, lease, non-governmental license or other arrangement,
whether written or oral.
 
“Employee Benefit Plan” means any employee benefit plan, within the meaning of
Section 3(3) of ERISA, any other employee benefit plan, program or arrangement
of any kind, and each written stock option, stock appreciation right, restricted
stock, stock purchase, stock unit, incentive, profit-sharing, savings, deferred
compensation, health, medical, dental, life insurance, disability, accident,
supplemental unemployment or retirement, severance or benefits continuation or
material fringe benefit plan, program or agreement that provides benefits to
Business Employees, in each case other than a plan, program or arrangement to
pay commissions, vacation leave, sick leave or short-term disability.
 
“Employee Pension Benefit Plan” has the meaning set forth in Section 3(2) of
ERISA.
 
“Employee Welfare Benefit Plan” has the meaning set forth in Section 3(1) of
ERISA.
 
 
2

--------------------------------------------------------------------------------

 
 
“Encumbrance” means any security interest, pledge, mortgage, lien, charge or
other encumbrance.
 
“Environmental Law” means any Legal Rule pertaining to land use, air, soil,
surface water, groundwater, or wetlands, including the protection, cleanup,
removal, remediation or damage thereof, public or employee health or safety or
any other environmental matter, including, the following laws as in effect as of
the Closing Date:  (a) Clean Air Act (42 U.S.C. § 7401, et seq.); (b) Clean
Water Act (33 U.S.C. § 1251, et seq.); (c) Resource Conservation and Recovery
Act (42 U.S.C. § 6901, et seq.); (d) Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.); (e) Safe Drinking
Water Act (42 U.S.C. § 300f, et seq.); (f) Toxic Substances Control Act (15
U.S.C. § 2601, et seq.); (g) Rivers and Harbors Act (33 U.S.C. § 401, et seq.);
(h) Endangered Species Act (16 U.S.C. § 1531, et seq.); (ix) Occupational Safety
and Health Act (29 U.S.C. § 651, et seq.); and (i) Hazardous Material
Transportation Act (49 U.S.C. § 1801, et seq.).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder, as in effect from time to time.
 
“ERISA Affiliate” means each entity that is treated as a single employer with
Seller for purposes of Section 414 of the Code.
 
“Fiduciary” has the meaning set forth in Section 3(2) of ERISA.
 
“Fundamental Representations” means the representations and warranties contained
in Sections 3.1 (Organization, Standing and Authority), 3.2 (Authorization and
Binding Obligation), 3.6.1 (Title to Assets), 3.6.3 (Sufficiency of the Assets),
and 3.9.2 (Sufficiency of IP Licenses).
 
“GAAP” means United States generally accepted accounting principles and
practices as in effect from time to time.
 
“Governmental Authority” means any government, any governmental entity,
department, commission, board, agency or instrumentality, and any court,
tribunal, or judicial body, in each case whether federal, state, county, local
or foreign.
 
“Hazardous Substance” means any radioactive, toxic, hazardous, or dangerous
material or substance the Release of which is prohibited or regulated by any
Environmental Law or any material or substance that has been designated by any
Governmental Authority to be radioactive, toxic, hazardous or otherwise a danger
to health, reproduction or the environment, including, but not limited to,
asbestos, petroleum, radon gas, radioactive matter, PCBs, oils, hydrocarbons,
photographic chemicals and products and other pollutants and contaminants.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, and
the regulations promulgated by the Federal Trade Commission with respect
thereto, as amended and in effect from time to time.
 
 
3

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means all of the following types of intellectual
property and all common law and statutory rights in, arising out of, or
associated therewith, in any jurisdiction throughout the world: (a) inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications, and patent
disclosures, together with all reissuances, continuations, divisions,
continuations-in-part, revisions, extensions, and re-examinations thereof
(collectively, “Patents”), (b) trade secrets, and confidential, technical, and
business information and data (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, designs, drawings, specifications, proprietary
information,  subscriber, customer, advertiser, and supplier lists, pricing and
cost information, and business and marketing plans and proposals) (collectively,
“Trade Secrets”); (c) copyrightable works, copyrights, and applications,
registrations, and renewals in connection therewith (collectively,
“Copyrights”); (d) software and software programs, systems, and
applications,  including source code, executable code, and related documentation
(collectively, “Software”); (e) Internet web, digital and mobile sites, related
content and links, and all versions, updates, corrections, enhancements, and
modifications thereof (collectively, “Websites”); (f) domain names, uniform
resource locators (URLs) and other names and locators associated with the
Internet or mobile publications (collectively, “Net Names”); (g) trademarks,
service marks, logos, slogans, trade names, and corporate names, together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications, registrations
and renewals in connection therewith, and trade dress (including banners, flags,
nameplates, and mastheads) (collectively, “Trademarks”); (h) databases and data
collections and all rights therein (collectively, “Databases”); and (i) other
proprietary rights, in each case including copies and tangible embodiments
thereof (in whatever form or medium).
 
“Knowledge”
 
(a) an individual will be deemed to have “Knowledge” of a particular fact or
other matter if such individual has actual knowledge of such fact or other
matter, after a careful review of this Agreement and, when appropriate,
consultation with counsel; and
 
(b) “Knowledge of Seller,” “Seller’s Knowledge” or other correlative terms mean,
with respect to Seller, the Knowledge of the individuals set forth on Schedule
1.1(a).
 
“Leased Real Property” means any leasehold interest in real estate held by
Seller or any of its Affiliates that is used or held for use in connection with
the ownership or operation of the Business.
 
“Legal Rule” means any applicable statute, ordinance, code or other law, rule,
regulation or order enacted, adopted, promulgated or applied by any Governmental
Authority of competent jurisdiction.
 
“Liability” means any debt, obligation or liability of any kind or nature,
whether accrued or fixed, absolute or contingent, determined or determinable,
matured or unmatured, and whether due or to become due, asserted or unasserted,
or known or unknown.
 
“License” means any license, authorization, franchise or permit used or held for
use in connection with the ownership or operation of the Business granted or
issued to Seller or any of its Affiliates by any Governmental Authority,
including all amendments thereto and renewals or modifications thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
“Losses” mean any and all costs, expenses, damages, deficiencies, liabilities,
obligations, losses, Taxes, claims, judgments or settlements, including
reasonable attorney and professional fees and reasonable costs of investigation
and defense, or diminution in value, imposed on or otherwise suffered by a
Person, whether or not involving a third party.
 
“Material Adverse Effect” means a material adverse effect on (a) the assets,
condition (financial or otherwise), operating results, or operations of the
Business, taken as a whole, or (b) the ability of Seller to perform its
obligations under this Agreement; provided, however, that in no event shall any
Excluded Matter, alone or in combination with any other Excluded Matter, be
deemed to constitute or be taken into account in determining whether there has
been a Material Adverse Effect.  “Excluded Matter” means (i) any event, change,
state of facts or circumstances or development in general economic or political
conditions (global, national or regional) or financial or capital markets,
including changes in interest rates or currency rates; (ii) any change to GAAP
or any Legal Rule; (iii) any event, change, state of facts or circumstances or
development resulting from any action of a Governmental Authority, including
proposed or enacted legislation or regulatory changes; (iv) any event, change,
state of facts or circumstances or development resulting from factors,
conditions or trends generally affecting the newspaper publishing (including
on-line) business; (v) any failure, in and of itself, by the Business to meet
estimates, projections or forecasts of revenue or earnings for any period ending
on or after the date of this Agreement; (vi) any event, change, state of facts
or circumstances or development resulting from natural disasters, hostilities,
acts of war, sabotage or terrorism or military actions; or (viii) consequences
of taking any action contemplated or required by this Agreement or arising from
the announcement of the transactions contemplated by this Agreement.
 
“Material Allocable Shared Contract” means any Allocable Shared Contract for
which (a) the Shared Contract Liabilities would require payment by Buyer after
the Closing in excess of One Hundred Thousand Dollars ($100,000) in the
aggregate over the remaining term of such Contract, or (b) the Shared Contract
Rights would entitle Buyer after the Closing to receive more than One Hundred
Thousand Dollars ($100,000) in the aggregate over the remaining term of such
Contract, except, in each case, for (i) advertising Contracts or printing
Contracts entered into in the ordinary course of business or (ii) Contracts
providing for the licensing of generally available software applications (e.g.,
productivity and web browsing software applications).
 
“Material Business Contract” means a Business Contract meeting any of the
following criteria:
 
(a) sales agency or advertising representation Contracts involving annual
consideration of more than One-Hundred Thousand Dollars ($100,000);
 
(b)  Contracts for the future construction or purchase of capital improvements,
purchase of materials, supplies or equipment, or for the sale of assets
involving annual consideration of more than One-Hundred Thousand Dollars
($100,000);
 
 
5

--------------------------------------------------------------------------------

 
 
 (c) advertising Contracts or printing Contracts pursuant to which Seller or any
of its Affiliates is entitled to receive more than Five Hundred Thousand Dollars
($500,000) in the aggregate over the term of such contract;
 
(c) any consulting, freelance, employment or management Contract between Seller
or its Affiliates, on the one hand, and any consultant or freelancer engaged for
the Business or Business Employee, on the other hand, involving annual
consideration of more than One-Hundred Thousand Dollars ($100,000), except oral
contracts for personal services which may be terminated without penalty, payment
or breach on ninety (90) days’ or less notice;
 
(d) licenses or agreements involving annual consideration of more than
One-Hundred Thousand Dollars ($100,000) under which Seller is authorized to
publish materials supplied by others in future issues of the Newspapers;
 
(e) any lease or sublease for Leased Real Property;
 
(f) any lease of any personal property involving annual consideration of more
than One-Hundred Thousand Dollars ($100,000);
 
(g) all Contracts which are licenses and sublicenses (in which Seller or any of
its Affiliates is licensor or licensee) involving annual consideration of more
than One-Hundred Thousand Dollars ($100,000);
 
(h) any Contract for the purchase or sale of products, or other personal
property, or for the furnishing or receipt of services, involving annual
consideration of more than One-Hundred Thousand Dollars ($100,000), except oral
contracts for personal services which may be terminated without penalty, payment
or breach on ninety (90) days’ or less notice;
 
(i) any Contract concerning a partnership or joint venture with a legal entity
other than Seller;
 
(j) any Contract under which Seller or any of its Affiliates have created,
incurred, assumed, or guaranteed any indebtedness for borrowed money or pursuant
to which Seller has advanced or loaned money in excess of One-Hundred Thousand
Dollars ($100,000);
 
(k) any Contract pursuant to which any Encumbrance (other than Permitted
Encumbrances) has been granted or imposed on any Transferred Assets;
 
(l) any Contract concerning non-solicitation or noncompetition, except for
customary nondisclosure agreements that prohibit the solicitation of the
employees or consultants of the disclosing party or its Affiliates; or
 
(m) any other Business Contract pursuant to which Seller or any of its
Affiliates is required to pay or is entitled to receive more than One-Hundred
Thousand Dollars ($100,000) annually or Two Hundred Thousand Dollars ($200,000)
in the aggregate over the term of such Contract, except oral contracts for
personal services which may be terminated without penalty, payment or breach on
ninety (90) days’ or less notice.
 
 
6

--------------------------------------------------------------------------------

 
 
“Multiemployer Plan” means a plan, as defined in ERISA Section 3(37) or
4001(a)(3), to which Seller or any trade or business which would be considered a
single employer with Seller under Section 4001(b)(1) of ERISA or part of the
same “controlled group” as Seller under Section 302(d)(8)(C) of ERISA,
contributed, contributes or is required to contribute that provides benefits to
Business Employees.
 
“Owned Real Property” means any fee simple interest in a parcel of real estate
and the buildings and improvements thereon owned by Seller or any of its
Affiliates that is used or held for use in connection with the ownership or
operation of the Business.  The term “Owned Real Property” does not include any
Leased Real Property.
 
“Permitted Encumbrances” mean any of the following Encumbrances:  (a) landlord’s
liens to secure obligations to landlords or lessors under the Leases, all of
which have been made available to Buyer; (b) liens for current real or personal
property Taxes, assessments and governmental charges that are (i) not yet due
and payable or (ii) being contested in good faith by appropriate proceedings and
for which appropriate reserves have been established in accordance with GAAP and
which reserves are included in the Transferred Assets or which are Adjustment
Liabilities;  (c) liens of carriers, warehousemen, mechanics, laborers, and
materialmen and other similar statutory liens incurred in the ordinary course of
business with respect to which payment is not due and that do not materially
impair the conduct of the Business or the present use of the affected
Transferred Assets; (d) deposits or pledges not material in amount in the
aggregate made in the ordinary course of business in connection with worker’s
compensation and unemployment insurance or similar Legal Rules; (e) with respect
to Real Property, minor imperfections of title or matters revealed by a current
survey covering any of the Real Property, in each such instance any of which
individually or in the aggregate, does not materially impair the current use,
enjoyment or occupancy of the Real Property in the operation of the Business; or
(f) Encumbrances set forth on Schedule 1.1(b).
 
“Person” means any individual, corporation, limited liability company,
partnership, company, sole proprietorship, joint venture, trust, estate,
association, organization, Governmental Authority or other entity.
 
“Prohibited Transaction” has the meaning set forth in Section 406 of ERISA and
Section 4975 of the Code.
 
“Real Property” means the Owned Real Property and the Leased Real Property.
 
“Registered Business Intellectual Property” means all Registered Intellectual
Property included within the Business Intellectual Property.
 
“Registered Intellectual Property” means all Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded by any Governmental Authority.
 
“Related Agreements” means the Buyer Transition Services Agreement, the Seller
Transition Services Agreement, the Noncompetition and Nonsolicitation Agreement,
the Limited Guaranty dated as of the date hereof among Parent, Seller and an
Affiliate of Buyer and all exhibits, certificates, instruments and other
agreements required to be executed and delivered by a party to this Agreement at
Closing.
 
 
7

--------------------------------------------------------------------------------

 
 
“Shared Contract” means any Contract which is used by or benefits the Business,
and also is used by or benefits one or more other businesses (other than the
Business) owned by Seller or any of its Affiliates.
 
“Target Adjustment Amount” means $3,500,000.
 
“Taxes” means any federal, state, local or foreign income, sales, use, ad
valorem, value added, net or gross proceeds, gains, profits, capital,
withholding, payroll, employment, unemployment, social security, excise,
license, transfer, environmental (including taxes under Section 59A of the
Code), severance, stamp, premium, occupation, windfall profits, customs duties,
franchise, alternative, estimated, real or personal property taxes, or other tax
of any kind whatsoever, whether computed on a separate or consolidated, unitary
or combined basis or in any other manner, together with any interest thereon and
any penalties, additions to tax or additional amounts applicable thereto,
whether disputed or not and including any obligation to indemnify or otherwise
assume or succeed to the tax liability of any other person or entity.
 
1.2           Certain Additional Definitions.  For all purposes of and under
this Agreement, the following terms shall have the respective meanings ascribed
thereto in the respective sections of this Agreement set forth opposite each
such term below:
 
Term
Section
Adjustment Statement
2.5.2
Adjustment Statement Period
2.5.2
Agreement
Preamble
Allocable Shared Contract
2.3.1
Alternative Reimbursement
9.5.4
Antitrust Division
5.3
Assignment of Business Intellectual Property
7.2.1
Assumed Liabilities
2.7.1
Assumption Agreement
7.2.2
Bill of Sale
7.2.1
Business
Recitals
Business Insurance Policies
3.11
Buyer
Preamble
Buyer Transition Services Agreement
7.2
CIM
10.1.2
Claimant
9.4.1
Closing
7.1.1
Closing Date
7.1.1
Commitment
5.9.3
Communications
Preamble
Confidentiality Agreement
5.7.1
Deductible
9.5.1

 
 
8

--------------------------------------------------------------------------------

 
 
Estimated Adjustment Statement
2.5.1
Estimated Purchase Price
2.5.1
Excluded Assets
2.2
Excluded Contracts
2.2.7
Excluded Licenses
3.15.1
Financial Statements
3.4
FTC
5.3
HFSA
5.6.4
Indemnifying Party
9.4.1
Leases
3.7.2
Listed Properties
5.9.3
Most Recent Balance sheet
3.4
Newspapers
Recitals
Noncompetition and Nonsolicitation Agreement
7.2.10
Operations
Preamble
Other Employee Programs
3.13.1
Other Newspapers
5.10
Parent
Preamble
Permitted Title Exceptions
5.9.3
Projections
10.1
Purchase Price
2.4
Replacement Contract
2.3.2
Retained Liabilities
2.7.2
Returns
5.4.1
Seller
Preamble
Seller Transition Services Agreement
7.3.7
Shared Contract Liabilities
2.3.1
Shared Contract Rights
2.3.1
Title Defects
5.9.3
Title Insurance Policy
5.9.3
Title Policy
5.9.3
Transferred Assets
2.1
Transferred Employees
5.6.1
Transferred Licenses
3.15.1
Upset Date
8.1.4

 


2. 
SALE AND PURCHASE OF TRANSFERRED ASSETS

 
2.1           Agreement to Sell and Purchase.  Subject to the terms and
conditions set forth in this Agreement, Seller hereby agrees to convey, assign,
sell, transfer and deliver (or to cause to be conveyed, assigned, sold,
transferred and delivered) to Buyer at the Closing, and Buyer hereby agrees to
purchase and receive from Seller at the Closing, all right, title and interest
of Seller and its Affiliates in and to all real, personal and mixed assets, both
tangible and intangible, that are owned, leased, used or held for use by Seller
or any of its Affiliates in connection with the Business, including the
following assets, in each case free and clear of all Encumbrances, other than
Permitted Encumbrances (such assets, collectively, the “Transferred Assets”):
 
 
9

--------------------------------------------------------------------------------

 
 
2.1.1           all of the Business Contracts, including the CBA;
 
2.1.2           all of the Shared Contract Rights, allocated to Buyer in
accordance with Section 2.3;
 
2.1.3           all of the Owned Real Property and the Leased Real Property;
 
2.1.4           all of the Business Intellectual Property;
 
2.1.5           all of the Transferred Licenses;
 
2.1.6           all of the Adjustment Assets;
 
2.1.7           all inventories of merchandise, newsprint, ink and other raw
materials, work in process, finished goods and supplies (including photo
supplies, composition supplies, camera supplies, pressroom supplies, pressroom
plates, mailroom supplies, plant supplies and route and circulation supplies)
used or held for use in connection with the ownership or operation of the
Business;
 
2.1.8           all tangible materials included within the library (i.e., the
“morgue”) of each of the Newspapers, including all clippings, art, photographs
(including digital files and film, negatives and positives), historical facts
and memorabilia, bound files of back issues, electronic archives, and microfilm
and microfiche reproductions of back issues, but excluding, any Intellectual
Property contained therein that is not Business Intellectual Property;
 
2.1.9           all motor vehicles, furniture, fixtures, equipment, machinery
and other tangible personal property used or held for use in connection with the
ownership or operation of the Business;
 
2.1.10           all books of account and financial records,  invoices, shipping
records, sales and promotional literature, supplier, customer and circulation
lists, correspondence and other documents, records, data, files and service
manuals relating to the Business;
 
2.1.11           all applicable credits, prepaid expenses, deferred charges,
rebates, promotional allowances, sponsorships and related benefits (e.g.,
tickets, suites, and the like) and prepaid items to the extent relating to the
Business, as well as all rights to the amounts paid or payable by the Tribune
Company for upgrades of Business equipment to the extent not previously
disbursed in connection with such upgrades, in each case other than the
insurance-related items set forth in Section 2.2.2;
 
2.1.12           all other assets other than Excluded Assets, whether owned,
leased or licensed, real, personal or mixed, or tangible or intangible, which
are used or held for use in connection with the ownership and operation of the
Business, it being understood that any asset which is owned or controlled in
whole or in part by Seller or its Affiliates and which is used or held for use
in the ownership and operations of the Business will be treated in all respects
as a Transferred Asset (to the extent of their right, title and interest
therein) even if it is not specifically listed in this Section 2.1 or described
in any schedule to this Agreement to the same extent as if it had been so listed
or described (but without limitation of Buyer’s rights and remedies), and all
representations, warranties and covenants contained in this Agreement shall
apply with equal force to all such assets;
 
 
10

--------------------------------------------------------------------------------

 
 
2.1.13           all applicable guaranties, warranties, indemnities and similar
rights in favor of Seller with respect to any tangible Transferred Asset;
 
2.1.14           all goodwill relating to the Business;
 
2.1.15           all claims, rights, interests and choses of action of Seller,
whether mature, contingent or otherwise, against third parties relating to the
Business and the Transferred Assets, including those arising during or
attributable to any period prior to the Closing, other than those set forth on
Schedule 2.1.15; and
 
2.1.16           all proceeds, cash, and cash equivalents arising from or
relating to the sale, transfer, conversion or other disposition by Buyer of any
of the foregoing following the Closing.
 
Parent agrees to convey, assign, sell, transfer and deliver to Buyer at the
Closing all right, title and interest of Parent in any of the Transferred Assets
on the terms and subject to the conditions set forth in this Agreement.


2.2           Excluded Assets.  Notwithstanding anything set forth in this
Agreement to the contrary, the Transferred Assets shall not include the
following assets (collectively, the “Excluded Assets”), which shall be retained
by Seller or its Affiliates:
 
2.2.1           Seller’s cash on hand as of the Closing (other than petty cash
of the Newspapers included as Adjustment Assets on Schedule 2.5.5) and all other
cash, checks, drafts or cash equivalents in Seller’s bank, savings or lockbox
accounts or otherwise in Seller’s possession, including any and all bonds,
surety instruments, insurance policies and all rights and claims thereunder,
letters of credit or other similar items, and any cash surrender value in regard
thereto, and any stocks, bonds, certificates of deposit and similar investments;
 
2.2.2           Seller’s and its Affiliates’ prepaid business (including,
liability, business interruption and the like), group and other insurance
policies, Contracts of insurance, all coverage, proceeds and recoveries
thereunder and all rights in connection therewith, including, without
limitation, rights arising from any refunds due with respect to insurance
premium payments to the extent related to such insurance policies or to the cash
surrender value thereof;
 
2.2.3           all rights and claims of Seller and its Affiliates to the extent
relating to any other Excluded Asset, any Retained Liabilities or any obligation
of Seller to indemnify Buyer, including all guarantees, warranties, indemnities
and similar rights in favor of Seller or its Affiliates in respect of any other
Excluded Asset, any Retained Liabilities or any obligation of Seller to
indemnify the Buyer;
 
2.2.4           any books and records that Seller is required by Legal Rules to
retain (in which case Seller shall provide or cause to be provided to Buyer
complete and correct duplications thereof, to the extent permitted by applicable
Legal Rules) or is prohibited by Legal Rules from disclosing, and all documents,
books and records relating to the organization, existence and ownership of
Seller and its Affiliates, including their corporate minute books and other
books and records related to internal company matters or headquarters
operations, all records concerning confidential financial relationships with
Seller’s lenders or Affiliates, and all records that do not relate to the
Business;
 
 
11

--------------------------------------------------------------------------------

 
 
2.2.5           any claims, rights and interest in and to any refund, rebate,
abatement, credit or other recovery of Taxes or fees of any nature for periods
prior to the Closing or any choses in action owned by Seller or its Affiliates
relating to any such refund, rebate, abatement, credit or other recovery of
Taxes or fees;
 
2.2.6           Shared Contracts (including Allocable Shared Contracts), other
than Shared Contract Rights allocated to Buyer in accordance with Section 2.3;
 
2.2.7           Contracts set forth on Schedule 2.2.7 (the “Excluded
Contracts”);
 
2.2.8           all corporate names, trademarks, trade names, domain names,
service marks, service names, logos and similar proprietary rights of Seller or
its Affiliates using the name “Media General” or any derivation thereof whether
or not used (and whether or not exclusively used) in the Business;
 
2.2.9           all cash due to and from intercompany accounts, all rights to
receive fees or services from Seller or any of its Affiliates that do not relate
to the Business, and any Contracts between Seller and any of its Affiliates, it
being agreed that none of such items shall be included in the Adjustment Assets;
 
2.2.10           any Employee Benefit Plan and any related assets;
 
2.2.11           all of the Excluded Licenses;
 
2.2.12           all claims, rights, interests and choses of action of Seller,
whether mature, contingent or otherwise, against third parties (a) set forth on
Schedule 2.2.14, (b) not relating to the Business and the Transferred Assets, or
(c) relating exclusively to the Retained Liabilities or the Excluded Assets;
 
2.2.13           all assets of Seller retired or disposed of between the date of
this Agreement and the Closing Date in accordance with Section 5.1; and
 
2.2.14           the assets identified on Schedule 2.2.14.
 
2.3           Shared Contracts.
 
2.3.1           Subject to the provisions of this Section 2.3, the Transferred
Assets shall include those rights relating to the Business which arise from and
after the Closing under a Shared Contract set forth on Schedule 2.3.1 (each, an
“Allocable Shared Contract”), subject to the terms and conditions of such
Allocable Shared Contract (such rights, the “Shared Contract Rights”), and the
Assumed Liabilities shall include those Liabilities corresponding to such
rights, other than those Liabilities which arise as a result of any breach
thereof by Seller or any of its Affiliates prior to the Closing, subject to the
terms and conditions of such Allocable Shared Contract (such Liabilities, the
“Shared Contract Liabilities”).
 
 
12

--------------------------------------------------------------------------------

 
 
All rights and Liabilities which arise under an Allocable Shared Contract other
than the Shared Contract Rights and the Shared Contract Liabilities shall in all
cases be included in the Excluded Assets and the Retained Liabilities, as
applicable.  For purposes of determining the scope of the Shared Contract Rights
and Shared Contract Liabilities, the rights and Liabilities under each Allocable
Shared Contract shall be equitably allocated among (a) the Business, on the one
hand, and (b) the newspapers or other businesses other than the Business that
will continue to be owned by Seller or its Affiliates and other buyers of
newspapers of Seller or its Affiliates, to the extent applicable, after the
Closing, on the other hand, in accordance with the following equitable
allocation principles:
 
(i)           any allocation set forth in the Allocable Shared Contract shall
control;
 
(ii)           if there is no allocation in the Allocable Shared Contract as
described in clause (i) hereof, then any allocation previously made by Seller or
its Affiliates in the ordinary course of business shall control;
 
(iii)           if there is no allocation as described in clause (ii) hereof,
then the quantifiable proportionate benefit to be received by Seller and Buyer
after the Closing Date (to be determined by mutual good faith agreement of
Seller and Buyer) shall control; and
 
(iv)           if not quantifiable as described in clause (iii) hereof, then
reasonable accommodation (to be determined by mutual good faith agreement of
Seller and Buyer) shall control.
 
 
2.3.2           At the election of Seller and subject to any applicable
Consents, such allocation may be effectuated by termination of the Allocable
Shared Contract in its entirety and the execution of new Contracts or by an
assignment to and assumption by Buyer of the Shared Contract Rights and the
Shared Contract Liabilities under such Allocable Shared Contract, provided, that
the effectuation of such allocation by termination of the Allocable Shared
Contract in its entirety does not materially disadvantage Buyer.  Except as set
forth on Schedule 6.1.6, the completion of the documentation of any such
termination and replacement or assignment is not a condition to the Closing.  As
soon as practicable after the execution of this Agreement, Seller shall make
appropriate requests to obtain, at the election of Seller, either Consents from
appropriate third parties to assignment and assumption by Buyer of such Shared
Contract Rights and Shared Contract Liabilities or reasonably comparable
replacement or separated Contracts (each, a “Replacement Contract”) that provide
for the Shared Contract Rights and Shared Contract Liabilities for the benefit
of Buyer and the Business with the remaining rights and Liabilities for the
benefit of Seller and its Affiliates, and Seller shall use commercially
reasonable efforts to obtain such Consents or Replacement Contracts as
expeditiously as possible.  Any requests for such Consents or Replacement
Contracts shall include a request that Seller and its Affiliates be
unconditionally released from all Liabilities relating to the Shared Contract
Rights and Shared Contract Liabilities attributable to the period after the
Closing; provided, such releases shall not be a condition to the processing or
provision of such Consents or Replacement Contracts.  Seller shall be
responsible for and pay all administrative or processing fees imposed by any
Person pursuant to the terms of the relevant Allocable Shared Contract or
otherwise as a condition to processing any Consent or Replacement Contract
requests.  Buyer shall reasonably cooperate with Seller to obtain such Consents
or Replacement Contracts.  Nothing in this Section 2.3.2 shall require the
expenditure or payment of any funds (other than in respect of normal and usual
attorneys fees, administrative fees, processing fees, filing fees or other
normal costs of doing business) or the giving of any other consideration by
Seller or Buyer or any adjustment to the Purchase Price.
 
 
13

--------------------------------------------------------------------------------

 
 
2.3.3           Except as set forth on Schedule 6.1.6, Buyer and Seller agree
that obtaining the Consents or Replacement Contracts for the Allocable Shared
Contracts is not a condition to the Closing.  In the event that a Consent or
Replacement Contract for an Allocable Shared Contract is not obtained by the
Closing and the Closing occurs, Seller, in its sole discretion, may either
assign the Shared Contract Rights and Shared Contract Liabilities arising under
such Allocable Shared Contract to Buyer notwithstanding the absence of a Consent
therefor or use commercially reasonable efforts to cooperate with Buyer in
effecting a commercially reasonable arrangement permitted by Legal Rules and not
inconsistent with such Allocable Shared Contract under which Buyer shall receive
benefits under the Allocable Shared Contract corresponding to the Shared
Contract Rights from and after the Closing, and, to the extent of the benefits
received, Buyer shall pay and perform Seller’s and its Affiliates’ Liabilities
arising under the Allocable Shared Contract (other than Liabilities arising from
a breach thereof by Seller or any of its Affiliates prior to the Closing)
corresponding to the Shared Contract Liabilities from and after the Closing in
accordance with its terms; provided, that Seller and its Affiliates shall not be
liable or have any further responsibility to Buyer for the failure of such
Consents or Replacement Contracts to be obtained so long as Seller and its
Affiliates have complied with this Section 2.3.3 in connection therewith.
 
2.4           Purchase Price.  The purchase price for the Transferred Assets
shall be One Hundred Forty-Two Million Dollars ($142,000,000), reduced or
increased, as the case may be, on a dollar-for-dollar basis by the amount by
which the Closing Adjustment Amount is less than or greater than the Target
Adjustment Amount (such amount subject to such adjustments, the “Purchase
Price”).  If the Closing Adjustment Amount is less than the Target Adjustment
Amount, then the Purchase Price shall include a corresponding reduction on a
dollar-for-dollar basis, and if the Closing Adjustment Amount is greater than
the Target Adjustment amount, then the Purchase Price shall include a
corresponding increase on a dollar-for-dollar basis.  At the Closing, Buyer
shall deliver to Seller, via wire transfer of immediately available funds in
U.S. Dollars in accordance with Seller’s written instructions (to be provided at
least two (2) Business Days prior to the Closing), the Estimated Purchase Price.
 
2.5           Purchase Price Adjustment.
 
2.5.1           At least five (5) Business Days before the Closing Date, Seller
shall prepare and deliver to Buyer a statement setting forth Seller’s good-faith
estimate of the Adjustment Assets and the Adjustment Liabilities as of the
Closing, the Closing Adjustment Amount, and the Purchase Price, as adjusted for
such estimated Closing Adjustment Amount (such statement, the “Estimated
Adjustment Statement”).  The Closing Adjustment Amount and the Purchase Price
calculated pursuant to such estimate for purposes of the Closing are referred to
as the “Estimated Closing Adjustment Amount” and the “Estimated Purchase Price,”
respectively.  Such Estimated Adjustment Statement shall be prepared in
accordance with this Section 2.5.1 and Section 2.5.5.  Seller shall make
available to Buyer reasonably detailed supporting calculations and work papers
used to prepare the Estimated Adjustment Statement and relevant accounting
personnel of Seller involved in the preparation of the Estimated Adjustment
Statement, and Buyer shall notify Seller of any good faith disagreement with
such calculation.  Seller shall revise the Estimated Adjustment Statement to
reflect the resolution of any such disagreement upon which Seller and Buyer may
agree; provided, however, that Buyer and Seller shall utilize Seller’s estimates
to the extent any disagreement remains unresolved for purposes of the adjustment
to be applied at the Closing for determining the Estimated Purchase Price.
 
 
14

--------------------------------------------------------------------------------

 
 
2.5.2           Buyer shall prepare and deliver to Seller a statement of
Adjustment Assets and Adjustment Liabilities as of the Closing (the “Adjustment
Statement”), which statement shall be prepared in accordance with this Section
2.5.2 and Section 2.5.5, as promptly as practicable, but in any event within
sixty (60) days after Seller has provided to Buyer complete and correct copies
of any and all books and records, or other data regularly prepared by Seller, as
reasonably requested by Buyer to prepare the Adjustment Statement  (the
“Adjustment Statement Period”).  If Buyer does not prepare and deliver the
Adjustment Statement to Seller prior to the end of the Adjustment Statement
Period, Buyer shall be deemed to have approved the Estimated Adjustment
Statement for purposes of the adjustment to be made pursuant to Section
2.5.4.  Seller shall notify Buyer in writing of any objections that Seller may
have to the Adjustment Statement within thirty (30) days after receipt of the
Adjustment Statement.  Without limiting any other provision of this Agreement,
during such thirty (30) day period, Buyer shall make its relevant accounting
personnel (and reasonably detailed supporting calculations and work papers used
to prepare the Adjustment Statement) available to Seller and its representatives
for purposes of Seller’s review of the Adjustment Statement.
 
2.5.3           If Seller does not notify Buyer in writing of any objections to
the Adjustment Statement prior to the end of such thirty (30) day period, Seller
shall be deemed to have approved the Adjustment Statement for purposes of the
adjustment to be made pursuant to Section 2.5.4.  If Seller notifies Buyer in
writing of any objections to the Adjustment Statement prior to the end of such
thirty (30) day period, Buyer and Seller shall attempt to resolve the
differences between Buyer and Seller in good faith for a period of thirty (30)
days after the date of Buyer’s receipt of such notice of objections.  If Seller
and Buyer resolve such differences within such period, the determination of
Buyer and Seller shall be conclusive and binding on the parties.  If any such
differences cannot be resolved within such thirty (30) day period, the disputed
items shall be referred promptly to PricewaterhouseCoopers, or if such firm is
not available, another independent certified public accounting firm of national
reputation, which is mutually satisfactory to the parties, which has been
retained by neither Seller, Buyer nor any of their respective Affiliates for any
material engagement during the one (1) year period preceding the date of such
referral, and which has agreed to meet the time deadlines imposed herein;
provided that if Seller and Buyer cannot agree on such an independent accounting
firm, the firm shall be selected by an accounting firm designated by Buyer and
an accounting firm designated by Seller; provided, further, that if no firm is
designated within thirty (30) days by the accounting firms so designated by
Buyer and Seller, the accounting firm shall be designated by the American
Arbitration Association (Richmond, Virginia office).  Seller and Buyer shall
instruct such firm to make its determination with respect to such disputed items
(and only such disputed items) within thirty (30) days after the date of the
execution of the engagement letter of such firm by the parties thereto.  The
determination of such firm shall be conclusive and binding on Seller and
Buyer.  Such firm shall make such determination in accordance with the relevant
provisions of this Agreement and shall not award an amount more favorable to
Buyer than the corresponding amounts claimed by Buyer in its Adjustment
Statement or more favorable to Seller than the corresponding amounts claimed by
Seller in its notice of objections.  Seller and Buyer shall each pay one-half of
the fees of such firm and any fees owed to the American Arbitration Association
(if applicable).
 
 
15

--------------------------------------------------------------------------------

 
 
2.5.4           If, based on the Adjustment Statement as finally determined
pursuant to Section 2.5.3, it is determined that the amount, if any, paid by
Buyer at the Closing in accordance with Section 2.4 should have been more or
less than what was paid on the Closing Date, then, within three (3) Business
Days after the final determination of the Adjustment Statement, Buyer or Seller,
as applicable, shall pay to the other party the amount of such underpayment or
overpayment by wire of immediately available U.S. funds to an account designated
in writing by such other party at least two (2) Business Days prior to such
payment.
 
2.5.5           Schedule 2.5.5 sets forth and describes the accounts and line
items that will comprise the Adjustment Assets and Adjustment Liabilities.  The
parties agree that for purposes of preparing the Estimated Adjustment Statement
and the Adjustment Statement, (i) such statements shall be presented using the
same accounts and line items as set forth on Schedule 2.5.5, (ii) for purposes
of the Estimated Adjustment Statement, Adjustment Assets and Adjustment
Liabilities shall be determined as of the last month end preceding the Closing
Date; (iii) for purposes of the Adjustment Statement, Adjustment Assets and
Adjustment Liabilities shall be determined as of 12:01 a.m., local time, on the
Closing Date, and (iv) Adjustment Assets and Adjustment Liabilities shall be
determined in accordance with GAAP, except with respect to the determination of
certain non-GAAP accounts and line items specified on Schedule 2.5.5, which
shall not be determined in accordance with GAAP but shall be determined in
accordance with the principles and methodologies historically used by Seller and
its Affiliates in determining such amounts.
 
2.6           Allocation of Purchase Price.  Seller and Buyer agree to use good
faith efforts to agree to an allocation of the aggregate purchase consideration
among the Transferred Assets in a manner consistent with Section 1060 of the
Code and the United States Treasury Regulations promulgated thereunder within
one hundred twenty (120) days after the Closing Date and, if Seller and Buyer
reach such agreement, then Seller and Buyer agree to file all income Tax forms
and Returns (including IRS Form 8594 or any successor form) in accordance with
such allocation and agree not to take any position before any taxing authority
that is inconsistent with such allocation.  If Seller and Buyer shall not have
agreed on such allocation by the one hundred twentieth (120th) day following the
Closing Date, then Seller and Buyer shall have no further obligations pursuant
to this Section 2.6, and each of Seller and Buyer shall make its own
determination of such allocation for financial and tax reporting
purposes.  Without limiting any other provision of this Agreement, during such
one hundred twenty (120) day period, Seller shall make its relevant personnel
and its books and records reasonably available to Buyer and its representatives
in connection with the determination of the allocation of the aggregate purchase
consideration.
 
 
16

--------------------------------------------------------------------------------

 
 
2.7           Assumption of Assumed Liabilities; Retained Liabilities.
 
2.7.1           At the Closing, Buyer shall assume and shall thereafter timely
pay and perform and discharge when due and payable the following Liabilities
(collectively, the “Assumed Liabilities”):
 
(i)           all Liabilities of Seller and any of its Affiliates and the
Business under the Business Contracts and the Transferred Licenses to the extent
attributable to the period after the Closing (other than as a result of a breach
by Seller or any of its Affiliates of any Business Contract or Transferred
License prior to Closing, which Liabilities shall be Retained Liabilities);
 
(ii)           all Shared Contract Liabilities allocated to Buyer in accordance
with Section 2.3;
 
(iii)            all Adjustment Liabilities; and
 
(iv)           all Liabilities to be assumed by Buyer as set forth in Section
5.6.
 
2.7.2           Buyer shall not assume or have any responsibility for any
Liabilities of Seller or its Affiliates other than the Assumed Liabilities (all
Liabilities of Seller or its Affiliates other than the Assumed Liabilities, the
“Retained Liabilities”), including the following:
 
(i)           all Liabilities arising out of or relating to the ownership,
operation or conduct of the Business or the Transferred Assets prior to the
Closing, except to the extent included in the Adjustment Liabilities or
Liabilities to be assumed by Buyer as set forth in Section 5.6;
 
(ii)           all Liabilities arising under the Shared Contracts, other than
Shared Contract Liabilities allocated to Buyer under Section 2.3, or any
Replacement Contract;
 
(iii)           all Liabilities relating to any of the Excluded Assets;
 
(iv)           all Liabilities arising out of or relating to Taxes of Seller or
any of its Affiliates or any Tax attributable to the ownership, operation or
conduct of the Business or Transferred Assets prior to the Closing, except (a)
to the extent included in the Adjustment Liabilities and (b) to the extent set
forth in Section 5.4.2;
 
(v)           all Liabilities arising out of or relating to any Employee Benefit
Plan;
 
(vi)           all Liabilities arising out of or relating to any violations of
Environmental Laws prior to the Closing Date; and
 
(vii)           all Liabilities arising out of or relating to any claims,
actions, suits, arbitrations, litigation or other similar proceedings in
connection with the conduct, operation or ownership of the Business, Shared
Contracts or Transferred Assets prior to the Closing Date.
 
 
17

--------------------------------------------------------------------------------

 
 
2.7.3           Notwithstanding anything herein to the contrary, except as set
forth in the second sentence of this Section 2.7.3, this Article 2 shall not
constitute an agreement to assign or assume any Contract related to the
Transferred Assets or the Business, or any claim, commitment, sales order or
purchase order or any benefit arising thereunder or resulting therefrom included
within the Transferred Assets or the Assumed Liabilities if an attempted
assignment or assumption of the same, without a Consent, would constitute a
breach thereof.  If any Consent is not obtained so that the Buyer does not, in
fact, receive the rights, or assume the obligations, of Seller with respect
thereto as they exist as of the Closing Date, without limitation of any rights
and remedies of the parties hereunder, then Seller and Buyer shall enter into
such commercially reasonable cooperative arrangements as may be reasonably
acceptable to the Seller and Buyer to provide Buyer with the benefits of such
Transferred Asset and to relieve Seller from the obligations of such Assumed
Liability.
 
2.8           Name; Affiliated Services.
 
2.8.1           Without limiting the terms of Section 2.2.6, after the Closing,
Buyer shall remove or delete the name “Media General” and any derivations
thereof from the Transferred Assets as soon as reasonably practicable, but, in
any event, by the ninetieth (90th) day following the Closing, except that Buyer
shall not be obligated to remove the name “Media General” and any derivations
thereof from Transferred Assets that constitute historical assets from which it
would not be practicable to remove such name or derivations.  By way of example
only, such historical assets include newspaper morgue assets, books of account,
and financial records.
 
2.8.2           Except as will be provided in the Buyer Transition Services
Agreement, Buyer acknowledges and agrees that all services currently provided
for, or all rights licensed for use by, or on behalf of, Seller and its
Affiliates in connection with the operation of the Business, including all
customary corporate overhead and other services, including those described on
Schedule 3.18, shall cease to be provided to the Business and shall not be
provided to Buyer effective as of the Closing.
 
3.           REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer as follows:
 
3.1           Organization, Standing and Authority.  Seller is a corporation or
limited liability company, as applicable, duly organized, validly existing and
in good standing under the laws of the State of Delaware.  Seller is duly
authorized, qualified or licensed to do business as a foreign corporation or
limited liability company, as applicable, and is in good standing in each
jurisdiction in which the nature of its activities makes such qualifications or
licensing necessary under the applicable Legal Rules.  Seller has all requisite
power and authority to own, operate and lease its assets and carry out its
business as presently conducted.
 
 
18

--------------------------------------------------------------------------------

 
 
3.2           Authorization and Binding Obligation.  Each of Parent and Seller
has the corporate or limited liability company, as applicable, power and
authority to execute and deliver this Agreement and the Related Agreements to
which it is a party, to carry out and perform all of its other obligations under
the terms of this Agreement and the Related Agreements to which it is a party,
and to consummate the transactions contemplated by this Agreement and the
Related Agreements to which it is a party. The execution and delivery of, and
performance of the obligations contained in, this Agreement and the Related
Agreements to which Parent  or Seller is a party and the transactions
contemplated hereby and thereby have been, or solely with respect to the Related
Agreements to which Parent or Seller is a party as of the Closing will be, duly
authorized by all necessary corporate or limited liability company, as
applicable, action.  No other proceedings on the part of Parent or Seller or its
shareholders or members, as applicable, are necessary, or solely with respect to
the Related Agreements to which Parent or Seller is a party as of the Closing
will be necessary, to approve this Agreement or the Related Agreements or to
consummate the transactions contemplated hereby or thereby.  This Agreement has
been, and all Related Agreements to which Parent or Seller is a party as of the
Closing will be, duly executed and delivered by Parent or Seller, as applicable,
and this Agreement constitutes, and the Related Agreements to which Parent or
Seller is a party will, as of the Closing, constitute, the valid and legally
binding obligation of Parent or Seller, as applicable, enforceable against it in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar Legal Rules affecting the enforcement of
creditors’ rights generally, and as the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding
thereunder may be brought.
 
3.3           Absence of Conflicting Terms; Consents.  Except for the expiration
or termination of any applicable waiting period under the HSR Act (if
applicable) or as set forth on Schedule 3.3 or as would not materially impair
the ability of Parent or Seller to perform its obligations under this Agreement
and the Related Agreements to which it is a party, neither the execution,
delivery and performance by Parent or Seller of this Agreement and the Related
Agreements to which it is a party (with or without the giving of notice, the
lapse of time, or both), nor the consummation of the transactions contemplated
by this Agreement or the Related Agreements: (a) assuming receipt of all
Consents listed on Schedule 3.3, will require the Consent of, notice to, or
filing with, any Governmental Authority; (b) will conflict with any provision of
the certificate of incorporation or bylaws or certificate of formation or
limited liability company agreement, as applicable, of Parent or Seller; (c)
assuming receipt of all Consents listed on Schedule 3.3, will conflict with,
result in a breach of, or constitute a default under any Material Business
Contract or Material Allocable Shared Contract, or any material Legal Rule
applicable to the Business, the Transferred Assets, or Parent or Seller in
connection therewith; and (d) assuming receipt of all Consents listed on
Schedule 3.3, will result in the creation upon the Transferred Assets of any
Encumbrances other than in favor of Buyer.
 
3.4           Financial Statements.  Attached as Schedule 3.4(a) hereto are
complete and correct copies of the unaudited balance sheet for the Business as
of March 25, 2012 (the “Most Recent Balance Sheet”), December 25, 2011 and
December 26, 2010 and unaudited statements of the operating income for the
Business for the three-month period ended March 25, 2012 and for the years ended
December 25, 2011 and December 26, 2010 (collectively, the “Financial
Statements”). The Financial Statements were derived from the books and records
of the Business, have been prepared in accordance with GAAP (except as set forth
on Schedule 3.4(b)) consistently applied, and fairly present, in all material
respects, the financial position and results of operations of the Business as of
the dates thereof and for the periods indicated therein, except as set forth on
Schedule 3.4(b) and other than with respect to the absence of footnote
disclosure therein.
 
 
19

--------------------------------------------------------------------------------

 
 
3.5           Undisclosed Liabilities.  Except as set forth on Schedule 3.5,
neither Seller nor its Affiliates has any material Liability in respect of the
Business, the Shared Contracts or the Transferred Assets, except for Liabilities
which (a) are reflected or reserved for on the face of the Most Recent Balance
Sheet, (b) are included in the calculation of the Adjustment Liabilities, or (c)
have arisen since March 25, 2012 in the ordinary course of business.
 
3.6           Title to Assets; Tangible Personal Property; Sufficiency of
Transferred Assets.
 
3.6.1           Seller has good and valid title to, or a valid and enforceable
leasehold interest in, the Transferred Assets, in each case free and clear of
all Encumbrances, other than Permitted Encumbrances and other than as set forth
on Schedule 3.6.1.
 
3.6.2           Schedule 3.6.2 sets forth the fixed asset lists (including motor
vehicles) regularly prepared by Seller for assets included in Transferred Assets
(which lists delivered at signing will be dated as of April 29, 2012 and which
will have been updated and delivered prior to the Closing after the books are
closed for the monthly period immediately preceding the Closing).  Except as set
forth on Schedule 3.6.2, all material Transferred Assets which, individually or
in the aggregate, are material to the Business are in adequate operating
condition for their respective present uses and operation, given the age of such
property and the use to which such property is put, ordinary wear and tear
excepted, and its use complies in all material respects with all Legal Rules.
 
3.6.3           Except for the Excluded Assets and the assets that will be
utilized in the provision of transition services in accordance with the Buyer
Transition Services Agreement, the Transferred Assets comprise all the assets
necessary for Seller to conduct, in all material respects, the operations of the
Business as conducted as of the date hereof.
 
3.7           Real Property.
 
3.7.1           Schedule 3.7.1 lists all Owned Real Property.  Except as set
forth in Schedule 3.7.1, Seller has good and marketable title in fee simple to
such premises and all buildings, structures, facilities, fixtures and other
improvements thereon, free and clear of all Liens, other than Permitted
Encumbrances.  Seller has adequate rights of ingress and egress with respect to
the Owned Real Property.  Except as set forth on Schedule 3.7.1, in the past
three (3) years Seller has received no written notice of any violation of any
building, zoning, administrative, occupational safety and health or other Legal
Rule in any material respect, which violation remains active and unremedied.
 
3.7.2           Schedule 3.7.2 lists all Leased Real Property and the leases,
licenses and other agreements by which Seller occupies the Leased Real Property
(collectively, the “Leases”).  Seller has a valid leasehold estate in the Leased
Real Property, free and clear of all Encumbrances, other than Permitted
Encumbrances.  Except as set forth on Schedule 3.7.2, Seller is not in breach in
any material respect of any of the Leases and, to Seller’s Knowledge, as of the
date hereof, no other party to any such Lease is in breach thereof in any
material respect.  Each Lease is a legal, valid and binding agreement,
enforceable in accordance with its terms, of Seller and, to Seller’s Knowledge,
of each other Person that is a party thereto, and all rent and other sums and
charges payable by Seller are current (or will be reflected as Adjustment
Liabilities) and there is no, and Seller has not received written notice of any,
default by Seller (or any condition or event which, after notice or lapse of
time or both, would constitute a default thereunder).  Seller has no reason to
believe that any particular lessor under any Lease will not consent (where such
consent is necessary) to the consummation of the transactions contemplated by
this Agreement without requiring any modifications of the rights or obligations
of the lessee thereunder.  Seller does not owe any brokerage commissions with
respect to the Leased Real Property.
 
 
20

--------------------------------------------------------------------------------

 
 
3.7.3           There does not exist, as of the date hereof, any actual or, to
Seller’s Knowledge, threatened condemnation or eminent domain proceedings,
planned public improvements, annexation, special assessments, zoning or
subdivision changes, or other adverse claims affecting any Owned Real Property
or Leased Real Property or any part thereof, Seller has not received any written
or, to Seller’s Knowledge, any other notice of the intention of any Governmental
Authority or other Person to take or use all or any part thereof.
 
3.7.4           All material permits issued by a Governmental Authority that are
required for the occupancy and use of the Owned Real Property and Leased Real
Property as presently being used by Seller have been obtained and are in full
force and effect, and, as of the date hereof, Seller has not received any
notices of material default or material violations in connection with such
items.
 
3.7.5           As of the Closing Date, Seller has delivered to Buyer, to the
extent in Seller’s possession, true and complete copies of (i) all deeds,
mortgages, deeds of trust, leases, licenses, tenancies, subleases and other
material occupancy agreements (including any amendments and renewal letters),
certificates of occupancy, title insurance policies, title reports, and surveys,
and all amendments thereof, with respect to the Real Property and (ii) all
material contracts to which Seller is a party with respect to construction on or
improvement of any Real Property and all plans and specifications relating to
such construction or improvement.
 
3.7.6           Except as disclosed in Schedule 3.7.6, (i) no party other than
Seller has a contractual right to occupy or use any Owned Real Property, nor, to
Seller’s Knowledge, any Leased Real Property and (ii) except as set forth in the
Leases, no tenant or other party in possession of any of the Owned Real Property
or any other party, has any right or option to purchase, or holds any right of
first refusal to purchase, the Owned Real Property or any portion thereof or
interest therein.
 
3.7.7           All buildings, structures, facilities, fixtures and other
improvements located on the Real Property which are, individually or in the
aggregate, material to the Business are in adequate operating condition for
their respective uses and operation, given the age of such property and the use
to which such property is put, ordinary wear and tear excepted.
 
3.8           Material Business Contracts and Material Allocable Shared
Contracts.
 
3.8.1           Schedule 3.8.1 includes a list, as of the date hereof, of all
the Material Business Contracts and includes a list, as of the date hereof, of
all the Material Allocable Shared Contracts.  Seller has made available to Buyer
complete and correct copies of all the Material Business Contracts and the
Material Allocable Shared Contracts.  Schedule 3.8.1 expressly identifies each
Material Business Contract and Material Allocable Shared Contract, the
assignment of which requires the consent of a third party.
 
 
21

--------------------------------------------------------------------------------

 
 
3.8.2           Except as set forth on Schedule 3.8.2, (a) each Material
Business Contract and Material Allocable Shared Contract (except Contracts that
expire by their respective terms) is in full force and effect and constitutes a
valid, binding and enforceable obligation of Seller or its Affiliates in
accordance with the respective terms thereof, except as the enforceability of
such obligation of Seller or its Affiliates may be limited by principles of
public policy, any Legal Rules of general application relating to bankruptcy,
reorganization, insolvency, moratorium or similar Legal Rules affecting
creditors’ rights and relief of debtors, and general principles of equity, and,
to Seller’s Knowledge, represents a valid, binding and enforceable obligation of
each of the other parties thereto, except as the enforceability of such
obligation may be similarly limited; and (b) (i) there exists no material breach
or material default (or event that with or without notice or the lapse of time,
or both, would constitute a material breach or material default) on the part of
Seller, its Affiliates or, to Seller’s Knowledge, on the part of any other party
thereto under any Material Business Contract or Material Allocable Shared
Contract, (ii) to Seller’s Knowledge, no event has occurred that with or without
notice or lapse of time would permit termination, modification, or acceleration,
under the agreement, and (iii) none of Seller, its Affiliates or, to Seller’s
Knowledge, any other party thereto has repudiated any material provision of such
Material Business Contract or Material Allocable Shared Contract.  Prior to the
Closing, Seller will make available to Buyer true, correct, and complete copies
of all of the written Material Business Contracts and Material Allocable Shared
Contracts.
 
3.9           Intellectual Property.
 
3.9.1           Set forth on Schedule 3.9.1(a) is a list of all material
Registered Business Intellectual Property (excluding copyrights) and material
unregistered Trademarks.  Set forth on Schedule 3.9.1(a) is a list of all
material Net Names that constitute Business Intellectual Property.  A list of
all Software constituting Business Intellectual Property, any licenses therefor,
and the number of such licenses, in each case to the extent included in the
Transferred Assets, will be delivered to Buyer no later than the Closing
Date.  Set forth on Schedule 3.9.1(b) is a description of the methodology that
will be used by the parties prior to Closing to identify and verify such
licenses for Software, the number of such licenses, and the purchase or transfer
of such licenses by or to Seller or its Affiliates. A list of all Databases
included in the Transferred Assets will have been delivered to Buyer no later
than the Closing Date.
 
3.9.2           The number of licenses held by Seller with respect to Software
that is either (a) included in the Transferred Assets or (b) to be utilized in
the provision of transition services in accordance with the Buyer Transition
Services Agreement is, in the aggregate, sufficient to lawfully and properly
conduct the Business as currently conducted.
 
 
22

--------------------------------------------------------------------------------

 
 
3.9.3           Except as disclosed on Schedule 3.9.3 and assuming receipt of
all Consents listed on Schedule 3.3, with respect to each material item of owned
Business Intellectual Property, (a) Seller possesses all right, title and
interest in and to the item, free and clear of any Encumbrance, license or other
restriction (excluding non-exclusive licenses and ordinary-course contractual
restrictions to which Seller is subject), (b) no material item of owned Business
Intellectual Property is subject to any outstanding decree, order, injunction,
ruling, judgment or charge restricting the transfer thereof, or the use thereof
in connection with the operation of the Business as currently conducted, or
which may affect, in any material respect, the legality, validity,
enforceability, access, use or ownership thereof, (c) no action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand is
pending or, to Seller’s Knowledge, threatened that challenges the legality,
validity, enforceability, access, use, or ownership of the item, and (d) no loss
or expiration of the item is threatened, pending, or reasonably foreseeable,
except for Intellectual Property that is abandoned or not renewed by Seller in
the ordinary course and patents expiring at the end of their statutory terms
(and not as a result of any act or omission by Seller or any of its Affiliates,
including a failure to pay any required maintenance fees).  To Seller’s
Knowledge, the operation of the Business as currently conducted does not
infringe upon, dilute, or misappropriate the Intellectual Property rights of any
third party; there are no facts to Seller’s Knowledge indicating any of the
foregoing; and, except as disclosed on Schedule 3.9.3, as of the date
hereof, Seller has not received any written or, to its Knowledge, any other
claims or threats from third parties alleging any such infringement, dilution,
or misappropriation.  To Seller’s Knowledge, no third party has infringed upon,
diluted, or misappropriated any Intellectual Property rights of Seller or any
Intellectual Property rights of Seller’s Affiliates that are utilized in the
Business.
 
3.9.4           With respect to each material item of Business Intellectual
Property that any third party owns and that Seller or any of its Affiliates
accesses or uses pursuant to license, sublicense, or agreement: (a) the license,
sublicense, or agreement covering the item is legal, valid, binding,
enforceable, and in full force and effect in all material respects, (b) no party
to the license, sublicense, or agreement is in material breach or default, and
no event has occurred that with notice or lapse of time would constitute a
material breach of or default or permit termination, modification, or
acceleration thereunder, and (c) no party to the license, sublicense, or
agreement has repudiated any material provision thereof.
 
3.10           Tax Matters. Seller has timely filed or caused to be filed all
Returns it was required to file. All such Returns were correct and complete in
all material respects and were prepared in substantial compliance with all
applicable laws and regulations. All Taxes owed by Seller (whether or not shown
or required to be shown on any Return) have been paid.  Except for Permitted
Encumbrances, there are no Encumbrances for Taxes on any of the Transferred
Assets. Seller has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee or other
payee of the Business, and all Returns required with respect thereto have been
properly completed and timely filed. Except as set forth on Schedule 3.10, no
Returns of Seller currently are the subject of audit. No representative of any
taxing authority is asserting in writing or orally any Tax deficiency against
Seller.  Seller has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.
 
3.11           Absence of Changes or Events.  From March 31, 2012 through and
including the date hereof, except as set forth on Schedule 3.11, (i) neither
Parent nor Seller has taken any action of a type that would be prohibited by
Section 5.1.1 had such action been taken after the date hereof, (ii) Seller has
conducted and operated the Business in the ordinary course of business, and
(iii) there has not been any event, change, state of facts or circumstances or
development that has had or would reasonably be expected to have a Material
Adverse Effect.
 
 
23

--------------------------------------------------------------------------------

 
 
3.12           Insurance.  Seller or its Affiliates maintain insurance in
respect of the Transferred Assets and the Business covering such risks, in such
amounts, with such terms and with such insurers as Seller or such Affiliates
have determined is appropriate in light of the Business and consistent with
industry practice (such insurance, the “Business Insurance Policies”).  All of
the Business Insurance Policies are in full force and effect.  None of Seller or
its Affiliates is in default with respect to any material provision contained in
any such Business Insurance Policy held by or on behalf of it.  None of Seller
or its Affiliates has received any notice of cancellation or non-renewal of any
such Business Insurance Policy.
 
3.13           Employee Benefit Plans.
 
3.13.1           Set forth on Schedule  3.13.1 is a complete and correct list,
as of the date hereof, of each Employee Benefit Plan.  True, complete and
accurate summaries of (i) all Employee Benefit Plans, (ii) all plans, programs,
or arrangements (1) to pay commissions to Business Employees, and (2) with
respect to vacation leave, sick leave and short-term disability that apply to
any Business Employees (all such plans, programs and arrangements, the “Other
Employee Programs”), and copies of all written Employee Benefit Plans and
written Other Employee Programs, have been made available to Buyer, provided
that in the case of commission arrangements, Seller has made available to Buyer
representative forms of such arrangements.  Except as disclosed on Schedule 
3.13.1, (a) there is not now in effect or to become effective after the date of
this Agreement and until the Closing Date, any new Employee Benefit Plan or
Other Employee Program or any amendment thereto which, in either case, will
affect the benefits of Business Employees (other than as required by Legal
Rules) and that will on or after the Closing Date impose any liability on Buyer,
and (b) no Business Employee has a commission arrangement covering a period in
excess of one (1) year.
 
3.13.2           Each Employee Benefit Plan (and each related trust, insurance
contract, or fund) has been administered, funded and maintained in compliance
without material exception with its own terms and, where applicable, with ERISA,
the Code and any other Legal Rules.   All contributions to an Employee Benefit
Plan for any period on or before the Closing Date which are not yet due have
been paid or properly accrued in the Financial Statements in accordance with
applicable Legal Rules and, to the extent not paid as of the Closing Date, will
be accrued on Seller’s or its Affiliates’ financial statements and paid when
due.  All premiums or other payments for all periods ending on or before the
Closing Date have been (or will be) timely paid with respect to each Employee
Benefit Plan.  All obligations under the Other Employee Programs for all periods
prior to the Closing Date have been (or prior to the Closing Date will be)
satisfied, except for (i) those specifically assumed by Buyer in section (e) of
Schedule 5.6, and (ii) commissions accrued as of Closing, which will be
calculated and paid in by Seller in accordance with Seller’s normal practices.
 
3.13.3           Without material exception, all required reports and
descriptions (including Form 5500 annual reports, summary annual reports, and
summary plan descriptions) have been timely filed and/or distributed in
accordance with the applicable requirements of ERISA and the Code with respect
to each Employee Benefit Plan.  The requirements of COBRA have been met in all
material respect with respect to each such Employee Benefit Plan.
 
 
24

--------------------------------------------------------------------------------

 
 
3.13.4           All contributions (including all employer contributions and
employee salary reduction contributions) that are due have been made, without
material exception, within the time periods prescribed by ERISA and the Code to
each Employee Benefit Plan that is an Employee Pension Benefit Plan, and all
contributions for any period ending on or before the Closing Date that are not
yet due have been or will be made to each such Employee Pension Benefit Plan or
accrued in accordance with the past custom and practice of Seller and its
Affiliates.
 
3.13.5           Each Employee Benefit Plan which is intended to be “qualified”
within the meaning of Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and, to Seller’s
Knowledge, no event has occurred and no condition exists which would reasonably
be expected to result in the revocation of any such determination.
 
3.13.6           There have been no material non-exempt Prohibited Transactions
with respect to any Employee Benefit Plan.  To the Knowledge of Seller, no
Fiduciary has any liability for material breach of fiduciary duty or any other
material failure to act or comply in connection with the administration or
investment of assets of any such Employee Benefit Plan.  No action, suit,
proceeding, hearing, or investigation with respect to the administration or
investment of the assets of any such Employee Benefit Plan (other than routine
claims for benefits) is pending or, to the Knowledge of Seller, threatened.
 
3.13.7           None of Seller or its Affiliates contributes to, or is required
to contribute to, and within the past five (5) years none of them has
contributed to or been required to contribute to, any Multiemployer Plan with
respect to Business Employees.
 
3.13.8           Except as disclosed on Schedule 3.13.1, none of Seller or its
Affiliates maintains, contributes to, or has an obligation to contribute to, or
has any material liability or potential liability with respect to, any Employee
Welfare Benefit Plan or other arrangement providing health or life insurance or
other welfare-type benefits for current or future retired or terminated Business
Employees (or any spouse or other dependent thereof) other than in accordance
with COBRA.
 
3.13.9           The consummation of the transactions contemplated by this
Agreement will not accelerate the time of payment or vesting of, or increase the
amount of, or result in the forfeiture of compensation or benefits to any
Business Employee under, any Employee Benefit Plan.
 
3.13.10         Buyer shall not incur, and could not reasonably be expected to
incur, by operation of Legal Rules or otherwise, any liability under any
Employee Benefit Plan and/or other employee benefit or compensation plans,
programs or arrangements associated with the Newspapers, the Business, the
Transferred Assets, Seller or its ERISA Affiliates, as part of the transactions
contemplated by this Agreement or otherwise, except to the extent of liabilities
expressly assumed pursuant to Section 5.6.
 
 
3.14           Labor Relations.
 
3.14.1           Schedule 3.14.1 lists by name all Business Employees, whether
part-time or full-time, as of the date set forth on such schedule, including any
such employee who is an inactive employee on paid or unpaid leave of absence or
short-term disability as of such date, and Seller or Affiliate of Seller that
employs such Business Employee.  Schedule 3.14.1 also sets forth for each
Business Employee, as of such date, such individual’s job title, Newspaper
location, annual rate of salary or hourly wage rate, eligibility for commission,
first date of employment (with Seller or, if applicable, the prior owner of any
Newspaper), reported accrued and unused vacation time, sick leave or paid time
off, and date of hire used for crediting service for purposes of vesting or
eligibility under Employee Benefit Plans (to the extent different from the first
date of employment).
 
 
25

--------------------------------------------------------------------------------

 
 
3.14.2           Except as set forth on Schedule 3.14.2, as of the date hereof,
there is not pending or, to Seller’s Knowledge, threatened against the Business,
any material labor dispute, picketing, lockout, strike, work slow-down or
stoppage, and the Business has not experienced any such material labor dispute,
picketing, lockout, strike, work slow-down or stoppage within the twelve (12)
months preceding the date of this Agreement.  Except as set forth on Schedule
3.14.2, Seller, with respect to the Business, has complied in all material
respects with all labor and employment Legal Rules applicable to the Business,
and with any Contract with any Governmental Authority relating to the Business,
Newspapers and/or Transferred Assets, and Seller has not received any notice of
any actual or alleged violation of any such Legal Rule or Contract, whether from
an employee, Governmental Authority or other third party.  Except as set forth
on Schedule 3.14.2, as of the date hereof, there is not pending or, to Seller’s
Knowledge, threatened against the Business any litigation, arbitration, lawsuit,
claim, action, grievance or proceeding or any order, decree or judgment relating
to the employment of the Business Employees.  There is no unsatisfied or
unremedied grievance or arbitration award against Seller or any agent,
representative or employee of Seller, in each case related to the Business,
Newspapers and/or the Transferred Assets.  There is no unremedied unfair labor
practice finding or adverse decision of the National Labor Relations Board or
any other Governmental Authority against Seller or any agent, representative or
employee of Seller, in each case related to the Business, Newspapers and/or
Transferred Assets.
 
3.14.3           Except as set forth on Schedule 3.14.3, neither Seller nor its
Affiliates have agreed to recognize any union or collective bargaining
representative to represent any Business Employees or agreed to enter into any
collective bargaining agreement or other contract regarding collective
bargaining representation with any employee, union, labor organization, or other
employee representative or group of employees with respect to any of the
Business Employees, and to Seller’s Knowledge, no union or collective bargaining
representative has been certified as representing any Business Employees.  To
Seller’s Knowledge, as of the date hereof, there is no union campaign threatened
or being conducted to attempt to gain recognition or certification of any union
or collective bargaining representative with respect to any Business Employees. 
With respect to the transactions contemplated by this Agreement, any notice
required under any collective bargaining agreement set forth on Schedule 3.14.3
has been or prior to the Closing Date will be given, and except as set forth on
Schedule 3.14.3, all bargaining obligations with any employee representative has
been or prior to the Closing Date will be satisfied.
 
3.14.4           Buyer is not, and immediately after the Closing will not be,
liable for severance pay or any other payment of monies to any Business
Employees as a result of the execution of this Agreement or the parties’
performance of the terms and conditions hereunder, or for any other reason in
any way related solely to the consummation of the transactions contemplated
hereby, including any change of ownership of the Newspapers.
 
 
26

--------------------------------------------------------------------------------

 
 
3.14.5           Within the past twelve (12) months, neither Seller nor any of
its subsidiaries has implemented any plant closing or layoff of employees
requiring notice under the Worker Adjustment and Retraining and Notification
Act, and no such action will be implemented prior to Closing without advance
notification to Buyer.
 
3.15           Licenses; Compliance with Laws; Legal Proceedings.
 
3.15.1           Schedule 3.15.1 lists all material Licenses, as of the date
hereof, that are held by Seller or its Affiliates.  Except as set forth on
Schedule 3.15.1, each of the Licenses is in full force and effect in accordance
with its terms in all material respects.  As of the date hereof, no legal action
or other formal proceeding is pending or, to Seller’s Knowledge, threatened, to
revoke, terminate, suspend, or cancel any of the Licenses or to impose any
material forfeiture or penalty with respect to any of the Licenses.  Those
Licenses that are legally transferrable and constitute Transferred Assets are
designated on Schedule 3.15.1 as “Transferred Licenses,” while those Licenses
that are not legally transferrable and constitute Excluded Assets are designated
on Schedule 3.15.1 as “Excluded Licenses.”
 
3.15.2           Except as disclosed on Schedule 3.15.2, the Business is in
compliance and the Transferred Assets are being operated in compliance, in all
material respects, with all applicable Legal Rules.
 
3.15.3           Except as set forth on Schedule 3.15.3, (a) the Business has
not been operating under or subject to, or in default with respect to, any
order, writ, injunction, judgment or decree of any Governmental Authority; (b)
neither Seller nor any of its Affiliates or legal advisors has received any
inquiry, written or oral, from any such Governmental Authority concerning any
alleged material violation with Legal Rules in connection with the operations or
conduct of the Business or the Transferred Assets during the two (2) year period
prior to the date of this Agreement, and Seller is not charged or, to the
Knowledge of Seller, threatened or under investigation with respect to, any
alleged material violation of any Legal Rule relating to the Newspapers or the
Transferred Assets; (c) there is no suit, litigation, action, claim or
arbitration pending by or against, or to the Knowledge of Seller, threatened
against, Seller, the Newspapers, or Seller’s Affiliates related to, or affecting
in any material respect, any of the Transferred Assets or the operation of the
Business, including any litigation, arbitration or claim relating to any union
or union activities; and (d) Seller and its Affiliates have complied in all
material respects with all Legal Rules and have complied with orders, writs,
injunctions, judgments or decrees applicable to Seller, the Transferred Assets,
the Newspapers, or the Business and the present uses by Seller of the
Transferred Assets and the business and operation of the Business and the
Newspapers do not violate any in any material respect such Legal Rules and do
not violate orders, writs, injunctions, judgments or decrees.
 
3.16           Environmental Matters. Except as disclosed on Schedule 3.16:
 
3.16.1           The Owned Real Property, and, to Seller’s Knowledge, the Leased
Real Property, is in compliance with all applicable Environmental Laws.  In the
past five (5) years neither Parent nor Seller has received any written notice of
any violation of any Environmental Laws with respect to the Business, the Owned
Real Property or the Leased Real Property in any material respect.
 
 
27

--------------------------------------------------------------------------------

 
 
3.16.2           Neither Parent nor Seller has received any written notice of
any pending or threatened action by any Governmental Authority alleging Parent
or Seller is not in compliance under any Environmental Law with respect to the
Business or the condition of the Real Property which action has not been
resolved and for which all payments, fines or other amounts payable in
connection therewith have not been paid in full.
 
3.16.3           Neither Parent nor Seller has (i) transported or arranged for
the treatment, storage or disposal of any Hazardous Substances or treated,
stored, or disposed of any Hazardous Substances, in connection with the Business
that has resulted or is reasonably likely to result in a material Liability or
any investigative, corrective or remedial obligations under any Environmental
Law which has not been resolved and for which all payments, fines or other
amounts payable in connection therewith have not been paid in full or (ii)
except pursuant to Leases, either expressly, by operation of Legal Rules,
pursuant to any Contract or otherwise, assumed, undertaken or indemnified any
Person for any Liability, including any obligation for corrective or remedial
action, of any other Person under any Environmental Laws with respect to the
Business or properties included in the Transferred Assets.
 
3.16.4           Without material exception there are no environmental audits,
government inspection or enforcement documents, Phase 1 or Phase 2 environmental
site assessment reports, site investigation or remediation reports, or other
evaluations of the presence of Hazardous Substances on or at the Real Property
that are in the possession of Seller or Parent that have not been delivered to
Buyer prior to the execution of this Agreement.
 
3.16.5           Notwithstanding any other provision of this Agreement, the
parties to this Agreement acknowledge and agree that the representations and
warranties contained in this Section 3.16 are the only representations and
warranties given by Seller with respect to environmental matters or compliance
with Environmental Laws, and no other provision of this Agreement shall be
interpreted as containing any representation or warranty with respect thereto.
 
3.17           Privacy Practices.  To Seller’s Knowledge, Seller’s and its
Affiliates’ practices are, and since January 1, 2010 have been, in compliance in
all material respects with their then-current privacy policies, including the
privacy policies posted on Seller’s websites.  To Seller’s Knowledge, neither
Seller nor any of its Affiliates have experienced any incident in which personal
information or other sensitive data was or may have been stolen or improperly
accessed, and neither Seller nor any of its Affiliates is aware of any breach of
security or receipt of any notices or complaints from any Person regarding
personal information or other data.
 
3.18           Transactions with Affiliates.  Except as set forth on Schedule
3.18, and except with respect to certain customary corporate overhead services
provided by the corporate, division or regional offices of Seller or its
Affiliates, Seller is not a party to any material business arrangement or
material business relationship with any of its Affiliates with respect to the
Transferred Assets or operation of the Business, and none of its Affiliates owns
any material property or material right, tangible or intangible, that is used in
Seller’s operation of the Business (other than in its capacity as a direct or
indirect holder of Seller’s equity or debt).
 
 
28

--------------------------------------------------------------------------------

 
 
3.19           Circulation.  To the Knowledge of Seller, the circulation for
each of the Newspapers if and as reported by the Audit Bureau of Circulations
for each of the 52-week periods ended December 31, 2011 and March 31, 2012 is
true and correct in all material respects.  All of the information supplied by
Seller to the Audit Bureau of Circulations in connection with the foregoing
reported circulation is true and correct in all material respects.
 
3.20           Bonds; Letters of Credit.  Except as set forth on Schedule 3.20,
as of the date hereof, there are no material construction, fidelity,
performance, or other bonds, guaranties in lieu of bonds or letters of credit
posted by Seller or its Affiliates in connection with Seller’s operation or
ownership of the Business.
 
3.21           Brokers of Seller.  Except for any investment banker, broker,
finder or other intermediary or advisor set forth on Schedule 3.21, whose fees
will be paid by Seller, there is no investment banker, broker, finder or other
intermediary or advisor that has been retained by or is authorized to act on
behalf of Seller or its Affiliates who might be entitled to any fee, commission
or reimbursement of expenses as a result of the transactions contemplated by
this Agreement.
 
4.           REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller as follows:
 
4.1           Organization, Standing and Authority.  Buyer is a corporation,
duly organized, validly incorporated and in good standing under the laws of the
State of Delaware.   Buyer is duly authorized, qualified or licensed to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the nature of its activities makes such qualifications or licensing
necessary under the applicable Legal Rules.  Buyer has all requisite power and
authority to own, operate and lease its assets and carry out its business as
presently conducted.
 
4.2           Authorization and Binding Obligation.  Buyer has the corporate
power and authority to execute and deliver this Agreement and the Related
Agreements to which it is a party, to carry out and perform all of its other
obligations under the terms of this Agreement and the Related Agreements to
which it is a party, and to consummate the transactions contemplated by this
Agreement and the Related Agreements to which it is a party.  The execution and
delivery of, and performance of the obligations contained in, this Agreement and
the Related Agreements to which Buyer is a party and the transactions
contemplated hereby and thereby have been, or solely with respect to the Related
Agreements to which it is a party as of the Closing will be, duly authorized by
all necessary corporate action on the part of Buyer.  No other proceedings on
the part of Buyer or its owners are necessary, or solely with respect to the
Related Agreements to which Buyer is a party as of the Closing will be
necessary, to approve this Agreement or the Related Agreements or to consummate
the transactions contemplated hereby or thereby.  This Agreement has been, and
all Related Agreements to which it is a party as of the Closing will be, duly
executed and delivered by Buyer, and this Agreement constitutes, and the Related
Agreements to which Buyer is a party will, as of the Closing, constitute, the
valid and legally binding obligation of Buyer, enforceable against it in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar Legal Rules affecting the enforcement of
creditors’ rights generally, and as the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding thereof
may be brought.
 
 
29

--------------------------------------------------------------------------------

 
 
4.3           Absence of Conflicting Terms; Consents.  Except for the expiration
or termination of any applicable waiting period under the HSR Act (if
applicable) or as would not materially impair the ability of Buyer to perform
its obligations under this Agreement and the Related Agreements to which it is a
party, neither the execution, delivery and performance by Buyer of this
Agreement and the Related Agreements to which it is a party (with or without the
giving of notice, the lapse of time, or both), nor the consummation of the
transactions contemplated by this Agreement or the Related Agreements: (a) will
require the consent of, notice to, or filing with, any Governmental Authority;
(b) will conflict with any provision of the certificate of incorporation of
Buyer, or the bylaws of Buyer; (c) will conflict with, result in a breach of, or
constitute a default under any material Legal Rule applicable to Buyer; and (d)
will conflict with, result in a breach of, constitute a default under any
material Contract to which Buyer is a party or by which Buyer may be bound, such
that Buyer could not perform hereunder or acquire or operate the Transferred
Assets.
 
4.4           Availability of Funds.  Buyer will have at the Closing the
financial capability to enable it to consummate the transactions contemplated by
this Agreement.  Buyer acknowledges and agrees that it shall be Buyer’s
obligation to have funds on hand at the Closing sufficient to enable Buyer to
pay the Purchase Price and Buyer’s consummation of the transactions contemplated
by this Agreement is not in any way contingent upon or otherwise subject to (a)
Buyer’s consummation of any financing arrangements or Buyer’s obtaining of any
financing or (b) the availability, grant, provision or extension of any
financing to Buyer.
 
4.5           Regulatory Matters.  There are no facts relating to Buyer (or an
Affiliate thereof) under any Legal Rule (other than the general applicability of
the HSR Act) that would disqualify it (or any Affiliate or assignee thereof)
from obtaining control of the Business or the ownership of the Transferred
Assets or that would prevent, delay or limit it (or any Affiliate or assignee
thereof) from consummating the transactions contemplated by this Agreement.
 
4.6           Brokers of Buyer.  There is no investment banker, broker, finder
or other intermediary or advisor that has been retained by or is authorized to
act on behalf of Buyer or its Affiliates who might be entitled to any fee,
commission or reimbursement of expenses as a result of the transactions
contemplated by this Agreement.
 
5.           CERTAIN COVENANTS OF THE PARTIES
 
5.1           Conduct of the Business Prior to Closing.  Except (a) as required
by Legal Rules, (b) as expressly contemplated in this Agreement, (c) as set
forth on Schedule 5.1 or (d) as consented to in writing by Buyer, between the
date hereof and the Closing Date, Seller shall operate the Business in the
ordinary course of business (subject to, and except as modified by, compliance
with the following negative and affirmative covenants):
 
 
30

--------------------------------------------------------------------------------

 
 
5.1.1           Negative Covenants.  Neither Parent nor Seller shall do any of
the following between the date hereof and the Closing Date:
 
(i)           amend, materially modify or terminate (except by reason of a
contractually specified termination date or due to a default of the other party
thereunder, or the termination of a consulting, freelance, employment or
management Contract for good cause) any Material Business Contract or Material
Allocable Shared Contract, or enter into any Contract that would constitute a
Material Business Contract or Material Allocable Shared Contract;
 
(ii)           sell, assign, lease, swap or otherwise transfer or dispose of any
Real Property or any material asset that would otherwise constitute part of the
Transferred Assets, except for such assets consumed or disposed of in the
ordinary course of business; provided, that following such sales, assignments,
leases, swaps, transfers or other dispositions, Seller remains able and willing
to provide Buyer with such transitional and other services as are needed to
facilitate the operation and conduct of the Transferred Assets and Business
after the Closing (and provided that nothing herein shall prohibit or restrict
the payment by Parent or Seller of cash dividends);
 
(iii)           create, assume or permit to exist any Encumbrance upon the
Transferred Assets, other than Permitted Encumbrances;
 
(iv)           increase compensation for any Business Employee, except (a) in
accordance with the terms of the CBA, or (b) for changes to existing Employee
Benefit Plans or the implementation of new Employee Benefit Plans that in either
case do not impose, directly or indirectly, any Liability upon Buyer; or
 
(v)           waive any material right relating to the Business or the
Transferred Assets.
 
5.1.2           Affirmative Covenants.  Parent and Seller shall do the following
between the date hereof and the Closing Date:
 
(i)           use commercially reasonable efforts to preserve and maintain in
all material respects the goodwill of the Business and the current relationships
of Parent and Seller with employees, independent contractors, customers,
suppliers and others with significant and recurring business dealings with the
Business (except the termination of a consulting, freelance, employment or
management Contract for good cause);
 
(ii)           maintain the insurance coverage set forth in the Business
Insurance Policies with respect to the Business and the Transferred Assets (or
comparable replacement coverage); and
 
(iii)           comply in all material respects with all Legal Rules and
contractual requirements applicable to the ownership, conduct and operation, as
applicable, of the Transferred Assets, Business and Real Property.
 
 
31

--------------------------------------------------------------------------------

 
 
5.2           Consents and Replacement Agreements.
 
 
5.2.1           Between the date hereof and the Closing Date, Parent and Seller
shall make appropriate requests to obtain, at the election of Seller, either
Consents from appropriate third parties to assignment and assumption by Buyer of
Shared Contract Rights and Shared Contract Liabilities or Replacement Contracts
that provide for the Shared Contract Rights and Shared Contract Liabilities for
the benefit of Buyer and the Business with the remaining rights and Liabilities
for the benefit of Seller and its Affiliates, and Parent and Seller shall use
commercially reasonable efforts to obtain all Consents with respect to the
Business Contracts and Allocable Shared Contracts set forth on Schedule 3.3 as
expeditiously as possible.  Any requests for such Consents shall include a
request that Seller and its Affiliates be unconditionally released from all
Liabilities relating to the Business Contracts or the Shared Contract Rights and
Shared Contract Liabilities attributable to the period after the Closing;
provided, such releases shall not be a condition to the processing or provision
of such Consents.  Seller shall be responsible for and pay all administrative or
processing fees imposed by any Person pursuant to the terms of the relevant
Business Contract or Allocable Shared Contract or otherwise as a condition to
processing any Consent or Replacement Contract requests.  If any Business
Contract or Allocable Shared Contract requires Buyer to assume such Contract or
the Liabilities of Seller or its Affiliates thereunder in connection with the
consummation of the transactions contemplated by this Agreement, Buyer shall,
effective as of the Closing, assume any such Contract and any post-Closing
Liabilities thereunder (other than Liabilities resulting from a breach by Seller
or any of its Affiliates prior to the Closing) pursuant to an instrument
reasonably acceptable to the Buyer and Seller.  If any Consent is not obtained
so that the Buyer does not, in fact, receive rights with respect to a
Transferred Assets, or assume the Assumed Liabilities with respect thereto as
they exist as of the Closing Date, without limitation of any rights and remedies
of the parties hereunder, then Seller and Buyer shall enter into such
commercially reasonable cooperative arrangements as may be reasonably acceptable
to the Buyer and Seller to provide Buyer with the benefits of the relevant
Transferred Asset and to release Seller from the obligations of the relevant
Assumed Liability.  Buyer shall reasonably cooperate with Parent and Seller to
obtain such Consents or Replacement Contracts.  Nothing in this Section 5.2.1
shall require the expenditure or payment of any funds (other than in respect of
normal and usual attorneys fees, administrative fees, processing fees, filing
fees or other normal costs of doing business) or the giving of any other
consideration by Parent, Seller or Buyer or any adjustment to the Purchase
Price.
 
5.2.2           Buyer shall reasonably promptly furnish to any Person from whom
a Consent for a Transferred License, Business Contract or Allocable Shared
Contract is requested such information regarding Buyer and its Affiliates,
including financial information concerning Buyer and its Affiliates and other
information relating to the newspaper and other media operations of Buyer and
its Affiliates, as a Person may reasonably require in connection with obtaining
any Consent for a Transferred License, Business Contract or Allocable Shared
Contract, provided, however, that if the information to be provided is of a
confidential nature, Buyer, Parent and Seller shall reasonably cooperate to
secure confidential treatment from such Person, including through a
nondisclosure agreement if practicable, and Buyer shall promptly furnish to
Seller a copy of any such information provided to such Person, and any other
information concerning Buyer and its Affiliates as Seller may reasonably request
in connection with obtaining any such Consent.
 
 
32

--------------------------------------------------------------------------------

 
 
5.2.3           Buyer agrees that if any Consent related to a Transferred
License, Business Contract or Allocable Shared Contract that includes a
guarantee (including any continuing Liability as assignor), bond or surety by
Seller or its Affiliates of any of Seller’s or its Affiliates’ Liabilities or
performance thereunder does not include an unconditional release thereof, from
and after the Closing, Buyer shall use commercially reasonable efforts to
procure the release of Seller from all liability under such guarantee, bond or
surety; provided, however, that: (i) this Section 5.2.3 shall not in any way be
deemed to limit Seller’s obligations under Section 5.2.1 and (ii) Buyer shall
not be required under this Section 5.2.3 to make any payments (other than
payments on the underlying obligation, to the extent otherwise due and payable),
to post any deposits, or to provide any performance bond, letter of credit, bank
letter of guaranty or similar form of credit support, in exchange for the
release of Seller or its Affiliates.
 
5.3           HSR Act Filing.  As soon as practicable after the execution of
this Agreement, but in any event no later than five (5) Business Days after such
execution, Buyer and Seller shall each complete and file, or cause to be
completed and filed, any notification and report required to be filed under the
HSR Act; and each such filing shall request early termination of the waiting
period imposed by the HSR Act.  Each party shall diligently take, and fully
cooperate in the taking of, all necessary and proper steps, and provide any
additional information reasonably requested in order to comply with, the
requirements of the HSR Act and any inquiries received from the Federal Trade
Commission (the “FTC”), the Antitrust Division of the Department of Justice (the
“Antitrust Division”) or any other Governmental Authority in connection with
antitrust matters.  In addition, Buyer and Seller shall use commercially
reasonable efforts to overcome, or cause to be overcome, any objections which
may be raised by the FTC, the Antitrust Division or any other Governmental
Authority having jurisdiction over antitrust matters.  Notwithstanding anything
in this Agreement to the contrary, including in this Section 5.3, in no event
shall Buyer or any of its Affiliates be required to agree to (a) any prohibition
of or limitation on its or their ownership (or any limitation that would affect
its or their operation) of any portion of their respective businesses or assets,
(b) divest, hold separate or otherwise dispose of any portion of its or their
respective businesses or assets, (c) any material limitation on its or their
ability to effect the transactions contemplated by this Agreement, or the
ability of Buyer or its Affiliates to acquire or hold or exercise the rights of
ownership of the Transferred Assets that Seller and its Affiliates hold
immediately prior to the Closing, or (d) any other limitation on its or their
ability to effectively control their respective businesses or any limitation
that would affect its or their ability to control their respective
operations.  Buyer shall be responsible for the cost of the filing fee required
under the HSR Act.
 
5.4           Tax Matters.
 
5.4.1           Parent, Seller and Buyer shall provide each other with such
cooperation and information as each of them may reasonably request in preparing
and filing any Tax return, report or form (“Returns”), amended Return or claim
for refund, determining or contesting a liability for Taxes or a right to a
refund of Taxes, participating in or conducting any audit or other proceeding in
respect of Taxes.  Such cooperation and information shall include providing
copies of relevant Returns or portions thereof, together with accompanying
schedules, related work papers and documents relating to rulings or other
determinations by Tax authorities.  Parent and Seller, on the one hand, and
Buyer, on the other hand, shall make their respective officers, employees,
agents and representatives available on a basis mutually convenient to Buyer, on
the one hand, and Parent and Seller, on the other hand, to provide explanations
of any documents or information provided hereunder.  Parent, Seller and Buyer
shall each retain all Returns, schedules and work papers, records and other
documents in its possession relating to Tax matters of the Transferred Assets
for each taxable period first ending after the Closing Date and for all prior
taxable periods until the later of (a) the expiration of the statute of
limitations of the taxable periods to which such Returns and other documents
relate, without regard to extensions except to the extent notified by the other
party in writing of such extensions for the respective Tax periods, or (b) six
(6) years following the due date (without extension) for filing such Returns.
 
 
33

--------------------------------------------------------------------------------

 
 
5.4.2           Buyer and Seller shall each be responsible for one-half of all
sales, use, transfer and purchase Taxes and fees, filing fees, recordation fees
and application fees, if any, arising out of the transfer of the Transferred
Assets pursuant to this Agreement.
 
5.5           Bonds; Letters of Credit.  Buyer shall use commercially reasonable
efforts to provide, or cause to be provided, on the Closing Date or as soon as
reasonably practicable thereafter, bonds, letters of credit, indemnity
agreements and similar instruments in such amounts and in favor of such Persons
requiring the same in connection with the Transferred Licenses, Business
Contracts or Allocable Shared Contracts, all as set forth on Schedule 5.5, which
schedule shall be updated by mutual agreement of the Parties no later than ten
(10) Business Days prior to the Closing.
 
5.6           Covenants Regarding Employee Matters.
 
5.6.1           On or prior to the Closing Date, effective as of the Closing
Date, Buyer shall, or shall cause its Affiliates to, offer employment in
connection with the Business to substantially all of the Business Employees
identified on Schedule 3.13.1, as updated by Seller ten (10) Business Days prior
to the Closing Date to reflect any terminations of employment of Business
Employees.  Each such Business Employee who accepts Buyer’s offer of employment
shall be considered a “Transferred Employee” as of the Closing Date; provided,
however, that, subject Buyer’s obligations in section (f) of Schedule 5.6, Buyer
shall not be obligated to continue to employ any Transferred Employee for any
specific period of time following the Closing Date.
 
5.6.2           The terms and conditions of employment offered to each Business
Employee and to any Transferred Employee shall be consistent with the terms and
conditions set forth on Schedule 5.6.
 
5.6.3           On and after the Closing Date, Seller shall assume or retain, as
applicable, full responsibility and liability for offering and providing
“continuation coverage” to all “covered employees,” including any covered
employee who is a Business Employee as of the Closing Date and any “qualified
beneficiary” related to such employee, who is covered by a “group health plan,”
and who experiences a “qualifying event” on the Closing.  “Continuation
coverage,” “covered employee,” “qualified beneficiary,” “qualifying event” and
“group health plan” all shall have the meanings given such terms under Section
4980B of the Code and Section 601 et seq. of ERISA.
 
 
34

--------------------------------------------------------------------------------

 
 
5.6.4           Seller shall furnish to Buyer as soon as practicable after the
Closing a list, calculated as of the Closing Date, of the amounts of
compensation deferred by each Transferred Employee under the MG Advantage 401(k)
Plan during the calendar year in which the Closing occurs.  Prior to the end of
the calendar quarter following the calendar quarter which includes the Closing,
Buyer shall cause a tax-qualified defined contribution plan sponsored by Buyer
or an Affiliate of Buyer to accept any participant directed rollover of the cash
and promissory notes, if any, distributed to the Business Employees from the MG
Advantage 401(k) Plan as a result of the transactions contemplated by this
Agreement.
 
5.6.5           As of the Closing Date, Seller shall cause all Transferred
Employees to cease participation in any of the Employee Benefit Plans.
 
5.6.6           Seller shall be responsible for and shall cause to be discharged
and satisfied in full all amounts owed to the Business Employees under any
Employee Benefit Plan.  For the avoidance of doubt, Seller shall be responsible
for all Liabilities to Business Employees under the Media General Advantage
Retirement Plan and any Employee Benefit Plan providing health care coverage or
benefits following retirement.
 
5.6.7           All workers’ compensation Liabilities relating to, arising out
of or resulting from any claim by a Business Employee that relates to a period
prior to the Closing shall be assumed or retained by Seller.  Buyer shall assume
and be solely responsible for workers’ compensation liabilities owed to
Transferred Employees to the extent relating to, arising out of or resulting
from a compensable injury that occurs after the Closing.  For purposes of this
Agreement, a compensable injury shall be deemed to be sustained upon the
occurrence of an event or onset of an occupational disease giving rise to
eligibility for workers’ compensation benefits.  Buyer and Seller shall
cooperate with respect to any notification to appropriate Governmental
Authorities of the disposition and the issuance of new, or the transfer of
existing, workers’ compensation insurance policies and claims handling
contracts.
 
5.6.8           Seller shall be responsible for providing or causing to be
provided long-term disability benefits to each Business Employee who is
receiving such benefits under an Employee Plan as of the Closing Date or has
sustained an injury or illness prior to the Closing which will qualify such
Business Employee for long-term disability benefits at the end of the applicable
six-month exclusion period.  Buyer shall be responsible for providing or causing
to be provided long-term disability benefits under the terms of Buyer’s long
term disability program to each Transferred Employee who is not receiving
long-term disability benefits under an Employee Plan as of the Closing Date or
who sustains an injury or illness on or after Closing which will qualify such
Business Employee for long-term disability benefits under Buyer’s program.
 
5.6.9           Subject to Buyer’s obligations in section (f) of Schedule 5.6,
Seller shall be solely responsible for any and all Liabilities, penalties, fines
or other sanctions that may be assessed or otherwise due under the Worker
Adjustment and Retraining and Notification Act and similar laws and regulations
arising out of the transactions contemplated by this Agreement, or otherwise
arising at any time on or within the ninety (90) day period following the
Closing Date relating to employees or former employees of Parent or the Seller
and/or the Transferred Employees, which Liabilities shall be “Retained
Liabilities.”
 
 
35

--------------------------------------------------------------------------------

 
 
5.6.10           This Section 5.6 shall operate exclusively for the benefit of
the parties to this Agreement and not for the benefit of any other Person,
including, without limitation, any current, former or retired employee of Seller
or spouse or dependents of such Persons.
 
5.7           Access to Properties, Books and Records.
 
5.7.1           Subject to the letter agreement between Buyer and Media General,
Inc. dated April 10, 2012 (the “Confidentiality Agreement”) and to the extent
permitted by Legal Rules, each of Parent and Seller agree that on and after the
date hereof, during normal business hours, it shall permit Buyer and its
authorized agents and representatives reasonable access, upon reasonable notice
and during normal business hours, to the Transferred Assets and Parent’s and
Seller’s books, records and documents to the extent related to the Business and
the Transferred Assets.  Any examination or request for information shall be
conducted in such a manner so as not to interfere unreasonably with the business
or operations of Seller or its Affiliates.
 
5.7.2           Buyer agrees that on and after the Closing, during normal
business hours, it shall permit Parent and Seller and their auditors and
attorneys, through their authorized representatives, to have access to and to
examine all books, records and documents provided by Parent or Seller to Buyer
in connection with the transactions contemplated by this Agreement as reasonably
requested by Parent and Seller and reasonably related to events occurring prior
to the Closing.  Any examination or request for information shall be conducted
in such a manner so as not to interfere with the business or operations of Buyer
or its Affiliates.
 
5.7.3           Each party shall direct its representatives to render any
assistance which the other party may reasonably request in examining or
utilizing records referred to in this Section 5.7.  Each party agrees to
preserve all files and records which are subject to this Section 5.7 for a
period of three (3) years after the Closing Date; provided, however, each party
may destroy or otherwise dispose of any such records during such three (3) year
period after first giving thirty (30) days’ notice thereof to the other party,
and within thirty (30) days of receipt of such notice, such other party may
cause to be delivered to it the records intended to be destroyed, at such other
party’s expense.
 
5.8           Confidentiality.  The terms of the Confidentiality Agreement are
hereby incorporated by reference, except that the Confidentiality Agreement
shall terminate with respect to the provisions concerning nonsolicitation of
employees.  The Confidentiality Agreement shall otherwise continue in full force
and effect until the Closing, at which time the Confidentiality Agreement shall
also terminate with respect to the Evaluation Materials (as defined in the
Confidentiality Agreement) exclusively relating to the Business, the Transferred
Assets, the Assumed Liabilities and transactions contemplated by this Agreement,
and all remaining provisions of the Confidentiality Agreement shall continue in
full force and effect in all respects.  If this Agreement is, for any reason,
terminated prior to the Closing, the Confidentiality Agreement shall continue in
full force and effect in all respects.
 
5.9           Further Actions; Cooperation.
 
 
36

--------------------------------------------------------------------------------

 
 
5.9.1           Subject to the other provisions of this Agreement, which may
impose additional or different obligations, Parent, Seller and Buyer shall each
use commercially reasonable efforts to take, or cause to be taken, all
appropriate actions and to do, or cause to be done, and to assist and cooperate
with the other party in doing, all things necessary, proper or advisable to
satisfy as soon as practicable all of the conditions required to be satisfied by
it hereunder and to consummate the transactions contemplated hereby as
expeditiously as possible.  Subject to the other provisions of this Agreement,
each of Parent, Seller and Buyer further understands and agrees that it shall
not take, or cause or permit to be taken, any action that is materially
inconsistent with the terms of this Agreement, nor shall a party take, or cause
or permit to be taken any action that might materially delay or hinder the
timely consummation of the transactions contemplated hereby.
 
5.9.2           As soon as practicable after the execution of this Agreement,
Buyer, Parent and Seller shall negotiate in good faith definitive forms of the
transition services agreements referred to in Section 7.2.11 and 7.3.7 to be
effective upon the Closing memorializing the terms set forth on Exhibit B and C
and such additional terms as Buyer and Seller may mutually agree.
 
5.9.3           At Buyer’s election, Buyer and Seller shall use diligent efforts
and cooperate in good faith to obtain for Buyer (i) within twenty-five (25) days
following the date hereof, an ALTA form Commitment for Title Insurance (each, a
“Commitment”) from Fidelity National Title Insurance Company (the “Title
Insurance Company”) and copies of all of the underlying documents referenced in
the exceptions to such Commitments for the Owned Real Property listed on
Schedule 5.9.3 (the “Listed Properties”) evidencing good and marketable title in
accordance with this Agreement, and (ii) at the Closing, an ALTA owner’s
standard coverage title policy (each, a “Title Policy”) insuring title in the
Buyer for each Listed Property in accordance with this Agreement, subject only
to Permitted Encumbrances, standard exceptions, conditions and stipulations
appearing in the printed form of the policy, and matters which would have been
shown on an accurate survey of the applicable Listed Property (collectively,
“Permitted Title Exceptions”).  Buyer shall be primarily responsible for
ordering such Commitments promptly after the execution of this Agreement and
shall be solely responsible for all expenses and premiums in connection with the
issuance of such Commitments and Title Policies.  If a Commitment discloses
title exceptions other than Permitted Title Exceptions (hereinafter “Title
Defects”), Buyer shall promptly notify Seller to give Seller a reasonable
opportunity to correct such Title Defects or to have the Title Insurance Company
commit to insure against loss or damage that may be occasioned by such Title
Defects.  In the event Buyer does not notify Seller of any Title Defects by June
20, 2012, then Buyer shall be deemed to have waived any objections thereto for
purposes of the closing condition in Section 6.1.5 but not for purposes of
Seller’s indemnification obligations. 
 
6.           CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER AND SELLER TO CLOSE
 
6.1           Conditions Precedent to Obligations of Buyer to Close.  The
obligations of Buyer to consummate the transactions contemplated by this
Agreement to occur at the Closing shall be subject to the satisfaction, on or
before the Closing Date, of each and every one of the following conditions, all
or any of which may be waived in writing, in whole or in part, by Buyer to the
extent permitted by applicable Legal Rules:
 
 
37

--------------------------------------------------------------------------------

 
 
6.1.1           Representations and Warranties of Seller.  The representations
and warranties of Seller set forth in Sections 3.1 and 3.2 shall be true and
correct in all material respects (except for such representations and warranties
which are qualified by their terms by reference to materiality or a Material
Adverse Effect, which representations and warranties as so qualified shall be
true and correct in all respects) as of the Closing Date, as though made on the
Closing Date (except for representations or warranties which expressly relate to
an earlier date, in which case such representations and warranties shall be true
and correct (as set forth above) as of such earlier date); the representations
and warranties of Seller set forth in this Agreement other than in Sections 3.1
and 3.2 shall be true and correct as of the Closing Date, as though made on the
Closing Date (except for representations or warranties which expressly relate to
an earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date), except where the failure of such
representations and warranties to be true and correct has not had and would not
reasonably be expected to have a Material Adverse Effect.
 
6.1.2           Seller’s/Parent’s Covenants and Conditions.  Each of Seller and
Parent shall have performed and complied in all material respects with the
covenants and agreements required by this Agreement to be performed or complied
with by it prior to or on the Closing Date.
 
6.1.3           No Injunction.  On the Closing Date there shall be no effective
injunction, preliminary restraining order or any other order of any nature
issued by a court of competent jurisdiction directing that the Closing not be
consummated.
 
6.1.4           Hart-Scott-Rodino.  The waiting period under the HSR Act shall
have expired or been terminated.
 
6.1.5           Title Insurance.  Buyer shall have received at Closing a Title
Policy with respect to each of the Listed Properties for which a Commitment was
obtained in accordance with Section 5.9.3 within twenty-five (25) days following
the date hereof. 
 
6.1.6           Closing Condition Consents.  Seller shall have procured and
delivered to Buyer the Consents set forth on Schedule 6.1.6 attached hereto.
 
6.1.7           Credit Facility; Warrant; Other Agreements. The initial funding
of the Term Loan (as defined in the Credit Agreement, dated as of May 17, 2012,
among Parent, as the borrower, BH Finance, LLC, as administrative agent and a
lender, and the other lenders party thereto (the “Credit Agreement”)) pursuant
to the Credit Agreement shall have occurred; Parent shall have entered into a
warrant agreement in the form attached hereto as Exhibit D with Berkshire
Hathaway Inc. (“Berkshire”) and shall have issued to Berkshire a warrant for
4,646,220 shares of Class A Common Stock of Parent in accordance with such
warrant agreement; Parent shall have entered into a registration rights
agreement in the form attached hereto as Exhibit E with Berkshire; and Parent,
the D. Tennant Bryan Media Trust, and J. Stewart Bryan, III shall have entered
into a shareholders agreement in the form attached hereto as Exhibit F with
Berkshire.
 
6.1.8           Deliveries.  Seller shall have made or stand willing and able to
make all the deliveries to Buyer set forth in Section 7.2.
 
 
38

--------------------------------------------------------------------------------

 
 
6.2           Conditions Precedent to Obligations of Seller to Close.  The
obligations of Seller to consummate the transactions contemplated by this
Agreement to occur at the Closing shall be subject to the satisfaction, on or
before the Closing Date, of each and every one of the following conditions, all
or any of which may be waived in writing, in whole or in part, by Seller to the
extent permitted by applicable Legal Rules:
 
6.2.1           Representations and Warranties of Buyer.  The representations
and warranties of Buyer set forth in Sections 4.1 and 4.2 shall be true and
correct in all material respects (except for such representations and warranties
which are qualified by their terms by reference to materiality, which
representations and warranties as so qualified shall be true and correct in all
respects) as of the Closing Date, as though made on the Closing Date (except for
representations or warranties which expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct (as set
forth above) as of such earlier date), and the representations and warranties of
Seller set forth in this Agreement other than in Sections 4.1 and 4.2 shall be
true and correct as of the Closing Date, as though made on the Closing Date
(except for representations or warranties which expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date), except where the failure of such
representations and warranties to be true and correct has not had and would not
reasonably be expected to have a material adverse effect on Buyer’s ability to
consummate the transactions contemplated by this Agreement.
 
6.2.2           Buyer’s Covenants and Conditions.  Buyer shall have performed
and complied in all material respects with the covenants and agreements required
by this Agreement to be performed or complied with by it prior to or on the
Closing Date.
 
6.2.3           No Injunction.  On the Closing Date there shall be no effective
injunction, preliminary restraining order or any other order of any nature
issued by a court of competent jurisdiction directing that the Closing not be
consummated.
 
6.2.4           Hart-Scott-Rodino.  The waiting period under the HSR Act shall
have expired or been terminated.
 
6.2.5           Deliveries.  Buyer shall have made or stand willing and able to
make all the deliveries set forth in Section 7.3.
 
7.           CLOSING AND CLOSING DELIVERIES
 
7.1           Closing.
 
7.1.1           Closing Date.  Subject to the provisions of this Agreement, the
consummation of the transactions contemplated by this Agreement (the “Closing”)
will take place on the first Business Day (such date, the “Closing Date”) that
is two (2) Business Days after the satisfaction or waiver (to the extent
permitted by Legal Rules) of all conditions to Closing identified in Article 6,
or such other Business Day as the parties shall mutually agree.
 
7.1.2           Closing Place.  The Closing shall be held at the offices of
Seller, Richmond, Virginia, commencing at 10:00 a.m. on the Closing Date, or at
such other time and location as Seller and Buyer mutually agree.
 
 
39

--------------------------------------------------------------------------------

 
 
7.2           Deliveries by Seller.  Prior to or at the Closing, Seller shall
deliver to Buyer the following, in form and substance consistent with the terms
of this Agreement and reasonably satisfactory to Buyer and its counsel:
 
7.2.1           Transfer Documents.  A duly executed bill of sale and
assignment, in a customary form as reasonably agreed by the parties (the “Bill
of Sale”), limited or special warranty deeds (subject to Permitted Encumbrances)
in the customary form used in the county in which the applicable Real Property
is located (but consistent with the limited representations and warranties of
Seller set forth herein), motor vehicle titles and assignments providing for the
transfer of the Transferred Assets, which shall include assignments and
assumptions of rights in and to Business Intellectual Property to be delivered
by Seller in a customary form as reasonably agreed by the parties (the
“Assignment of Business Intellectual Property”);
 
7.2.2           Assumption Agreement.  A duly executed assumption agreement, in
a customary form as reasonably agreed by the parties (the “Assumption
Agreement”);
 
7.2.3           Transferred Assets.  All tangible and intangible Transferred
Assets (it being understood that all Transferred Assets located at properties
and facilities included in the Transferred Assets will be deemed delivered by
the occurrence of the Closing);
 
7.2.4           Consents.  The originals or copies of any Consents received on
or before the Closing Date;
 
7.2.5           Secretary’s Certificates.
 
(i)           A certificate, dated as of the Closing Date, executed by the
secretary of Media General, Inc. without personal liability, certifying that the
resolutions, as attached to such certificate, were duly adopted by its board of
directors, authorizing and approving the execution, delivery and performance of
this Agreement and the Related Agreements and the consummation of the
transactions contemplated hereby and thereby and that such resolutions were duly
adopted and remain in full force and effect;
 
(ii)           A certificate, dated as of the Closing Date, executed by the
secretary of Media General Operations, Inc. without personal liability,
certifying that the resolutions, as attached to such certificate, were duly
adopted by its board of directors, authorizing and approving the execution,
delivery and performance of this Agreement and the Related Agreements and the
consummation of the transactions contemplated hereby and thereby and that such
resolutions were duly adopted and remain in full force and effect; and
 
(iii)           A certificate, dated as of the Closing Date, executed by the
secretary of Media General Holdings Communications, LLC without personal
liability, certifying that the resolutions, as attached to such certificate,
were duly adopted by its managing member authorizing and approving the
execution, delivery and performance of this Agreement and the Related Agreements
and the consummation of the transactions contemplated hereby and thereby and
that such resolutions were duly adopted and remain in full force and effect;
 
 
40

--------------------------------------------------------------------------------

 
 
7.2.6           Officer’s Certificate.  A certificate, dated as of the Closing
Date, executed by a duly authorized officer of Seller, certifying, without
personal liability, that the conditions set forth in Sections 6.1.1 and 6.1.2
have been satisfied;
 
7.2.7           Good Standing Certificate.  A certificate of good standing
certified by the Secretary of State of the State of Delaware, dated as of a
recent date, for Seller; and
 
7.2.8           FIRPTA Certificate.  An affidavit stating, under penalties of
perjury, Seller’s taxpayer identification number and that Seller is not a
foreign person in accordance with Section 1445(b)(2) of the Code and the
Treasury Regulations promulgated thereunder;
 
7.2.9           Lien Releases.  Evidence reasonably satisfactory to Buyer that
all Encumbrances encumbering the Transferred Assets (other than Permitted
Encumbrances) have been (or at the Closing will be) terminated, released or
waived, as appropriate, or original instruments in form reasonably satisfactory
to Buyer effecting such terminations, releases or waivers;
 
7.2.10           Noncompetition and Nonsolicitation Agreement.  A duly executed
Noncompetition and Nonsolicitation Agreement in the form attached hereto as
Schedule 7.2.10 (the “Noncompetition and Nonsolicitation Agreement”);
 
7.2.11           Transition Services Agreement.  A duly executed transition
services agreement for the provision of services by Seller and its Affiliates to
Buyer, in a form mutually agreed upon by the parties and memorializing the terms
set forth on Exhibit B attached hereto (the “Buyer Transition Services
Agreement”); and
 
7.2.12           Other Instruments.  Such other certificates, instruments or
other documents reasonably requested by Buyer and necessary to effectuate the
transfers contemplated hereby.
 
7.3           Deliveries by Buyer.  Prior to or at the Closing, Buyer shall
deliver to Seller the following, in form and substance consistent with the terms
of this Agreement and reasonably satisfactory to Seller and its counsel:
 
7.3.1           Purchase Price.  The Estimated Purchase Price;
 
7.3.2           Transfer Documents.  A duly executed Assignment of Business
Intellectual Property;
 
7.3.3           Assumption Agreement.  A duly executed Assumption Agreement,
pursuant to which Buyer shall assume and undertake to perform the Assumed
Liabilities;
 
7.3.4           Secretary’s Certificate.  A certificate, dated as of the Closing
Date, executed by Buyer’s secretary, without personal liability, certifying that
the resolutions, as attached to such certificate, were duly adopted by Buyer’s
board of directors authorizing and approving the execution, delivery and
performance of this Agreement and the Related Agreements and the consummation of
the transactions contemplated hereby and thereby and that such resolutions were
duly adopted and remain in full force and effect;
 
 
41

--------------------------------------------------------------------------------

 
 
7.3.5           Officer’s Certificate.  A certificate, dated as of the Closing
Date, executed by a duly authorized officer of Buyer, certifying, without
personal liability, that the conditions set forth in Sections 6.2.1 and 6.2.2
have been satisfied;
 
7.3.6           Good Standing Certificate.  A certificate of good standing
certified by the Secretary of State of the State of Delaware, dated as of a
recent date, for Buyer;
 
7.3.7           Transition Services Agreement.  A duly executed transition
services agreement for the provision of services by Buyer to Seller, in a form
mutually agreed upon by the parties and memorializing the terms set forth on
Exhibit C attached hereto (the “Seller Transition Services Agreement”); and
 
7.3.8           Other Instruments.  Such other certificates, instruments or
other documents reasonably requested by Seller and necessary to effectuate the
transfers contemplated hereby.
 
8.           TERMINATION
 
8.1           Method of Termination.  Subject to Section 8.2 and Section 8.3,
this Agreement may be terminated prior to the Closing only as follows:
 
8.1.1           by the mutual written consent of Buyer and Seller;
 
8.1.2           by Buyer, at any time, provided that Buyer is not then in
default or breach in any material respect of its representations, warranties,
covenants or agreements contained in this Agreement, if Seller breaches or fails
to perform in any respect any of its representations, warranties, covenants or
agreements contained in this Agreement and such breach or failure to perform (a)
would give rise to the failure of a condition set forth in Section 6.1.1 or
6.1.2 if such breach or failure to perform had occurred at the time scheduled
for Closing and (b) such breach has not been substantially cured within thirty
(30) days following Seller’s receipt of written notice thereof from Buyer or
waived by Buyer;
 
8.1.3           by Seller, at any time, provided that Seller is not then in
default or breach in any material respect of its representations, warranties,
covenants or agreements contained in this Agreement, if Buyer breaches or fails
to perform in any respect any of its representations, warranties, covenants or
agreements contained in this Agreement and such breach or failure to perform (a)
would give rise to the failure of a condition set forth in Section 6.2.1 or
6.2.2 if such breach or failure to perform had occurred at the time scheduled
for Closing, and (b) other than with respect to a breach by Buyer of its
obligation to deliver the Estimated Purchase Price at the time scheduled for
Closing (as determined in accordance with Section 7.1.1), for which there shall
be no cure period, such breach has not been substantially cured within thirty
(30) days following Buyer’s receipt of written notice thereof from Seller or
waived by Seller;
 
8.1.4           by Buyer on or after the date that is three (3) months after the
date hereof (the “Upset Date”), if any of the conditions set forth in Section
6.1 to which the obligations of Buyer are subject (other than the conditions set
forth in Section 6.1 that by their nature are to be fulfilled at the Closing)
have not been fulfilled or waived, and provided that the failure to fulfill such
condition is not a result of a breach of warranty or representation or
non-fulfillment of any
 
 
42

--------------------------------------------------------------------------------

 
  
covenant or agreement by Buyer contained in this Agreement; provided that if any
of the conditions set forth in Section 6.1.4 or 6.1.6 are not satisfied as of
the fifth Business Day prior to the Upset Date, and each other condition to the
Closing set forth in Section 6.1 is or would be on such date satisfied, then the
Upset Date shall be extended day-by-day for each day until such conditions set
forth in Section 6.1.4 and 6.1.6 are satisfied, provided further, however, that
the Upset Date shall not extend past the date which is six (6) months after the
date hereof; or
 
8.1.5           by Seller on or after the Upset Date, if any of the conditions
set forth in Section 6.2 to which the obligations of Seller are subject (other
than the conditions set forth in Section 6.2 that by their nature are to be
fulfilled at the Closing) have not been fulfilled or waived, and provided that
the failure to fulfill such condition is not a result of a breach of warranty or
representation or non-fulfillment of any covenant or agreement by Seller
contained in this Agreement; provided that if the condition set forth in Section
6.2.4 is not satisfied as of the fifth Business Day prior to the Upset Date, and
each other condition to the Closing set forth in Section 6.2 is or would be on
such date satisfied, then the Upset Date shall be extended day-by-day for each
day until such condition set forth in Section 6.2.4 is satisfied, provided
further, however, that the Upset Date shall not extend past the date which is
six (6) months after the date hereof.
 
The party seeking to terminate this Agreement pursuant to this Section 8.1
(other than Section 8.1.1) shall give prompt written notice of such termination
to the other party.  Each party shall give the other party prompt written notice
upon learning of any breach or default by such party under this Agreement or any
other event that would reasonably be expected to lead to a condition to the
Closing not being satisfied.


8.2           Effect of Termination.  In the event that this Agreement is
validly terminated in accordance with any provision of Section 8.1, then each of
Seller and Buyer shall be relieved of their duties and obligations arising under
this Agreement after the effective date of such termination; provided, however,
that nothing in this Section 8.2 shall (a) relieve either Seller or Buyer of any
liability for any Losses resulting from a breach of this Agreement by such
Person prior to or on the effective date of such termination or (b) limit the
rights of either Seller or Buyer to pursue any legal or equitable remedies
available to it for breach of contract or otherwise.
 
8.3           Other Termination Provisions.
 
8.3.1           Notwithstanding the foregoing, a party may not rely on the
failure of any condition set forth in Article 6 to be satisfied in exercising
such party’s rights under Section 8.1 if such failure was caused by such party’s
breach of or failure to perform any of its representations, warranties,
covenants or other obligations in accordance with the terms of this Agreement.
 
8.3.2           Prior to the valid termination of this Agreement in accordance
with this Article 8, nothing in this Article 8 shall diminish Buyer’s or
Seller’s rights to specifically enforce this Agreement and the Closing in
connection with Buyer’s or Seller’s exercise of its rights under Section 10.15.
 
 
43

--------------------------------------------------------------------------------

 
 
8.3.3           The obligations of the parties described in Section 10.21 (and
all other provisions of this Agreement relating to expenses) and the other
provisions of Article 10 (except the provisions contained in Sections 10.5 and
10.12) shall survive any termination of this Agreement; provided, however, that
the termination of this Agreement shall not relieve any party from liability for
fraud, intentional misrepresentation or willful misconduct.
 
9.           SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND INDEMNIFICATION
 
9.1           Representations, Warranties and Covenants.  The representations
and warranties of Seller and Buyer set forth in Articles 3 and 4, respectively,
other than the Fundamental Representations and other than the representations
and warranties contained in Sections 3.16, 4.1 and 4.2, shall survive the
Closing until the date that is eighteen (18) months after the Closing Date.  The
Fundamental Representations and the representations and warranties contained in
Sections 4.1 and 4.2 shall survive the Closing until the third (3rd) anniversary
of the Closing Date.  The representations and warranties contained in Section
3.16 shall survive until the seventh (7th) anniversary of the Closing Date.  The
several covenants and agreements of the parties contained in this Agreement
shall remain operative and in full force and shall survive until the performance
by the applicable party hereto of such covenant and agreement; provided that,
for the avoidance of doubt, any such covenant or agreement required to be
performed prior to the Closing and actually performed prior to the Closing in
compliance with this Agreement in all material respects shall not survive the
Closing.  No claim may be made against any party hereto, and no party hereto
shall have any Liability to any other party hereto, arising out of or resulting
from a representation, warranty, covenant or agreement contained in this
Agreement after the survival period specified above shall have expired, except
that if a claim shall have been made by a party hereto against another party
hereto prior to the expiration of the applicable survival period specified
above, then, in each case, such survival period shall be extended as it relates
to such claim until such claim is finally resolved or disposed of in accordance
with the terms hereof.
 
9.2           Indemnification by Seller.  After the Closing, Parent and Seller
shall indemnify and hold Buyer harmless against and with respect to, and shall
reimburse Buyer for:
 
9.2.1           Losses resulting from any breach by Seller of any representation
or warranty set forth in Article 3;
 
9.2.2           Losses resulting from any breach by Seller of any covenants and
agreements contained in this Agreement; and
 
9.2.3           Losses resulting from the Retained Liabilities; and
 
9.2.4           Losses resulting from any failure by Seller to transfer to
Buyer, with respect to Software included in the Transferred Assets, Software and
licenses therefor sufficient to lawfully and properly conduct the Business as
currently conducted.  For the avoidance of doubt, any limitations herein on
indemnification pursuant to Section 9.2.1 shall not apply in respect of
indemnification pursuant to this Section 9.2.4 solely because the basis for any
indemnification claimed by Buyer pursuant to this Section 9.2.4 is of the same
or similar subject matter as any representation or warranty set forth in Article
3.
 
44

--------------------------------------------------------------------------------

 
  
9.3           Indemnification by Buyer.  After the Closing, Buyer shall
indemnify and hold Seller harmless against and with respect to, and shall
reimburse Seller for:
 
9.3.1           Losses resulting from any breach by Buyer of any representation
or warranty set forth in Article 4;
 
9.3.2           Losses resulting from any breach by Buyer of any covenants and
agreements contained in this Agreement; and
 
9.3.3           Losses resulting from the Assumed Liabilities.
 
9.4           Procedure for Indemnification.  The procedure for indemnification
shall be as follows:
 
9.4.1           The party claiming indemnification (the “Claimant”) shall
promptly give notice to the party from whom indemnification is claimed (the
“Indemnifying Party”) of any claim, whether between the parties or brought by a
third party, specifying (a) the factual basis for such claim and (b) the
estimated amount of the claim.  If the claim relates to an action, suit or
proceeding filed by a third party against Claimant, such notice shall be given
promptly by Claimant to the Indemnifying Party after written notice of such
action, suit or proceeding is received by Claimant; provided, however, that the
failure of the Claimant to give timely notice hereunder shall not relieve the
Indemnifying Party of its obligations under this Article 9 unless, and only to
the extent that, the Indemnifying Party has been materially prejudiced thereby.
 
9.4.2           With respect to claims solely between the parties, following
receipt of notice from the Claimant of a claim, the Indemnifying Party shall
have thirty (30) days to make such investigation of the claim as the
Indemnifying Party deems necessary or desirable.  For the purposes of such
investigation, the Claimant agrees to provide to the Indemnifying Party and its
representatives reasonable detail concerning the basis for such claim.  If the
Claimant and the Indemnifying Party agree at or prior to the expiration of such
thirty (30) day period (or any mutually agreed upon extension thereof) to the
validity and amount of such claim, the Indemnifying Party shall immediately pay
to the Claimant the recoverable amount of the claim, subject to the terms hereof
(including Section 9.5).  If the Claimant and the Indemnifying Party do not
agree to the validity and amount of such claim within such thirty (30) day
period (or any mutually agreed upon extension thereof), the Claimant may seek
appropriate remedies at law or equity, as applicable, subject to the limitations
of Section 9.5.
 
9.4.3           With respect to any claim by a third party as to which the
Claimant is entitled to indemnification under this Agreement, the Indemnifying
Party shall have the right, at its own expense, to participate in or assume
control of the defense of such claim with one or more counsel reasonably
acceptable to the Claimant, and the Claimant shall cooperate fully with the
Indemnifying Party, subject to reimbursement for reasonable out-of-pocket
expenses incurred by the Claimant as the result of a request by the Indemnifying
Party.  If the Indemnifying Party elects to assume control of the defense of any
third-party claim, the Claimant shall have the right, but not the obligation, to
participate in the defense of such claim at its own expense.  
 
 
45

--------------------------------------------------------------------------------

 
 
If the Indemnifying Party does not elect to assume control of the defense of any
third-party claim, or fails to timely prosecute such defense, then the Claimant
may defend through counsel of its own choosing (and the Indemnifying Party shall
be responsible for the reasonable fees of such counsel if and to the extent that
the Indemnifying Party is required to indemnify the Claimant with respect to the
underlying third-party claim), subject to the right of the Indemnifying Party to
participate in the defense thereof at any time prior to the settlement,
compromise or final determination thereof with additional counsel at its sole
cost and expense.  No party shall compromise or settle any third party claim,
action or suit without the prior written consent of the other party; provided,
however, that if such compromise or settlement relates only to monetary amounts
and provides for the full and unconditional  release of the Claimant from all
Liability in connection with such claim, then the Indemnifying Party may settle
such claim without the Claimant’s consent as long as the Indemnifying Party is
responsible for the recoverable amount of such claim (subject to the limitations
of Section 9.5) and the settlement of such claim does not contain an admission
of wrongdoing on the part of the Claimant.
 
9.5           Limitation on Indemnification; Exclusive Remedy.
 
9.5.1           No Indemnifying Party shall have an obligation to indemnify the
Claimant under Section 9.2.1 or Section 9.3.1, and no Claimant shall make any
claim under Section 9.2.1 or Section 9.3.1, unless and until the aggregate
amount of such Claimant’s Losses exceeds an amount equal to one percent (1%) of
the Purchase Price (the “Deductible”), and then the Indemnifying Party shall
only be liable for Losses exceeding the Deductible.  Notwithstanding anything to
the contrary in the foregoing, this Section 9.5.1 shall not apply in respect of
an inaccuracy in, or breach of, a representation or warranty in Section 3.1,
3.2, 4.1 or 4.2, or a claim for fraud, intentional misrepresentation or willful
misconduct.
 
9.5.2           Notwithstanding anything to the contrary contained in this
Agreement, (a) the aggregate maximum liability of any party to another party
under Section 9.2.1 or Section 9.3.1 (other than in respect of an inaccuracy in,
or breach of, a Fundamental Representation or a representation or warranty in
Section 4.1 or 4.2, or a claim for fraud, intentional misrepresentation or
willful misconduct) shall be limited to (in the aggregate) an amount equal to
twenty percent (20%) of the Purchase Price, and (b) the aggregate maximum
liability of any party to another party under Section 9.2.1 or Section 9.3.1 in
respect of an inaccuracy in, or breach of, a Fundamental Representation or a
representation or warranty in Section 4.1 or 4.2 (other than in respect of a
claim for fraud, intentional misrepresentation or willful misconduct), shall be
limited to (in the aggregate and including all amounts recovered under Section
9.2.1 or Section 9.3.1) an amount equal to the Purchase Price.  For the
avoidance of doubt, any liability of Parent or Seller to Buyer pursuant to
Section 9.2.2, 9.2.3, 9.3.2, 9.3.3 or 9.3.4 shall not be subject to an aggregate
maximum amount, nor shall such liability of Seller to Buyer be included in the
calculation of the aggregate liabilities subject to the maximum amounts set
forth in clause (a) and clause (b) of this Section 9.5.2.
 
9.5.3           Solely for the purpose of calculating the amount of any Losses
arising out of or resulting from any breach of any representation or warranty
contained in this Agreement (and not for determining the existence of any breach
of any representation or warranty contained in this Agreement), any reference to
a “Material Adverse Effect” or “materiality” or other correlative terms in such
representation or warranty shall be disregarded.
 
 
46

--------------------------------------------------------------------------------

 
 
9.5.4           The amount of any Losses attributable to any claim by a third
party as to which any Claimant is entitled to indemnification under this Article
9 shall be reduced by the amount, if any, actually received by the Claimant
claiming indemnification in respect of such third-party claim from any Person
(including any third-party insurance provider) less any out-of-pocket cost
associated with receiving such amount (such amount being referred to herein as
an “Alternative Reimbursement”), with respect to the Losses suffered
thereby.  If, after receipt by such Claimant of any indemnification payment
hereunder in respect of such third-party claim, such Claimant receives an
Alternative Reimbursement in respect of the same Losses for which
indemnification was made and such Alternative Reimbursement was not taken into
account in assessing the amount of indemnifiable Losses, then such Claimant
shall accept such Alternative Reimbursement for the account of the Indemnifying
Party and shall turn over all of such Alternative Reimbursement to the
Indemnifying Party up to the amount of the indemnification paid by the
Indemnifying Party pursuant to this Agreement in respect of the applicable claim
for indemnification.  The parties shall reasonably cooperate with each other to
maximize the availability of any Alternative Reimbursements for indemnifiable
claims hereunder arising from third-party claims, and, if any insurance provider
for a party agrees to defend any such third-party claim, such Person may tender
the defense to such third-party insurance provider.
 
9.5.5           The parties shall cooperate with each other and use their
respective commercially reasonable efforts with respect to resolving any
Liability and mitigating Losses with respect to which an Indemnifying Party is
obligated to indemnify a Claimant pursuant to this Article 9.
 
9.5.6           No claim for indemnification or cause of action arising under or
resulting from this Agreement, any Related Agreement or any of the transactions
contemplated hereby or thereby may be asserted by a party (unless as a result of
a third party claim against an Indemnitee) for indirect, punitive, exemplary,
consequential (but only to the extent not reasonably foreseeable) or similar
damages, even if advised of the possibility thereof.
 
9.5.7           After the Closing, the sole and exclusive remedy of any party
for any claim (whether such claim is framed in tort, contract or otherwise)
arising out of a breach of any representation, warranty, covenant or agreement
of Seller or Buyer set forth in or made pursuant to this Agreement shall be a
claim for indemnification under and pursuant to this Article 9, except for the
remedies of specific performance, injunctive or other equitable relief;
provided, however, that nothing in this Article 9 shall be deemed to limit a
party’s remedies for claims for fraud, intentional misrepresentation or willful
misconduct.
 
10.           MISCELLANEOUS
 
10.1           No Other Representations or Warranties. Buyer acknowledges and
agrees that neither Seller nor any of its Affiliates or representatives have
made or shall be construed as having made or deemed to have made to Buyer or any
of its Affiliates or representatives, and neither Buyer nor any of its
Affiliates or representatives has relied upon, representations or warranties
other than those contained in Article 3 or any Related Agreement.  Without
limiting the generality of the foregoing, Buyer agrees that neither Seller nor
any of its Affiliates or representatives has made any representation or warranty
to Buyer or to any of its Affiliates or representatives with respect to any
Projections or, except to the extent and as expressly covered
  
 
47

--------------------------------------------------------------------------------

 
  
by a representation and warranty of Seller contained in Article 3, with respect
to the Confidential Information Memorandum prepared by Seller and its Affiliates
(the “CIM”) dated April 2012.  “Projections” means estimates, projections and
other forecasts regarding the future financial results and operating performance
of the Business, and plan and budget information with respect thereto, furnished
to Buyer or its representatives by Seller or its representatives.
 
10.2           Disclosure.  Disclosure of information included on any disclosure
schedule (or portion of any disclosure schedule) shall be considered disclosures
for all other disclosure schedules (or other portions of other disclosure
schedules) to the extent that it is reasonably apparent from the face of such
disclosure that such disclosure is applicable to such other disclosure schedules
(or other portions of disclosure schedules). In addition, (a) the fact that any
disclosure on any schedule is not required to be disclosed in order to render
the applicable representation or warranty to which it relates true, or that the
absence of such disclosure on any schedule would not constitute a breach of such
representation or warranty, shall not be deemed or construed to expand the scope
of any representation or warranty hereunder or to establish a standard of
disclosure in respect of any representation or warranty and (b) disclosure of a
particular matter on any schedule shall not be construed to mean that such
matter is material or would reasonably be expected to have a Material Adverse
Effect.
 
10.3           Notices.  All notices, demands and requests which may be or are
required or permitted to be given, served, sent or delivered under the
provisions of this Agreement shall be (a) in writing, (b) delivered by personal
delivery, facsimile transmission (to be followed promptly by written
confirmation mailed by certified mail as provided below) or sent by overnight
courier service or certified mail, return receipt requested, (c) deemed to have
been given on the earliest of: the date of personal delivery, the date of
transmission and receipt of facsimile transmissions, or the date set forth in
the records of the delivery service or on the return receipt and (d) addressed
as follows:
 
 
 
If to Parent or Seller:
c/o Media General, Inc.

 
333 E. Franklin Street

 
Richmond, Virginia 23219

 
Attention:  James F. Woodward

 
                   Vice President – Finance and Chief Financial Officer

 
Facsimile: (804) 649-6131

 
and


c/o Media General, Inc.
333 E. Franklin Street
Richmond, Virginia 23219
Attention:  Andrew C. Carington, Esq.
                   Vice President – General Counsel and Secretary
Facsimile:  (804) 819-5565
 
 
48

--------------------------------------------------------------------------------

 
  
with copies to (which shall not constitute notice):


 
Dow Lohnes PLLC

 
1200 New Hampshire Avenue, NW

 
Washington, DC 20036

 
Attn:  J. Kevin Mills, Esq.

 
Facsimile No.:  (202) 776-4847



 
If to Buyer:
World Media Enterprises Inc.

 
c/o Omaha World-Herald

 
1314 Douglas Street - Suite 1500

 
Omaha, Nebraska 68102

 
Attention:  Doug Hiemstra

 
                   President

 
Facsimile: (402) 444-1538



 
and



 
World Media Enterprises Inc.

 
c/o Omaha World-Herald

 
1314 Douglas Street - Suite 1500

 
Omaha, Nebraska 68102

 
Attention:  Scott Searl

 
                    Vice President and General Counsel

 
Facsimile: (402) 444-1544



 
with copies to (which shall not constitute notice):



 
Munger, Tolles & Olson LLP

 
355 South Grand Avenue, 35th Floor

 
Los Angeles, CA 90071

 
Attention:  Mary Ann Todd, Esq.

 
Facsimile:  (213) 687-3702

 
or to any such other persons or addresses as the parties may from time to time
designate in a writing delivered in accordance with this
Section 10.3.  Rejection or other refusal to accept or inability to deliver
because of a change of address of which no notice was given shall be deemed to
be receipt of the notice.
 
10.4           No Assignment; Benefit and Binding Effect.  Neither party shall
assign this Agreement (or its rights or obligations hereunder) without the prior
written consent of the other party.  This Agreement and the Related Agreements
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
 
10.5           Bulk Transfer.  Buyer acknowledges that Seller has not filed, and
shall not file, any bulk transfer notice or otherwise comply with applicable
bulk transfer laws, and the parties agree to waive compliance with same.
 
 
49

--------------------------------------------------------------------------------

 
 
10.6           Governing Law.  This Agreement shall be governed, construed and
enforced in accordance with the internal laws of the State of Delaware, without
regard to the choice of law provisions or conflicts of law principles of such
state.
 
10.7           Waiver of Jury Trial.  Each of the parties hereto hereby
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the Related Agreements or the actions of any party
in the negotiation, performance or enforcement hereof or thereof.
 
10.8           Submission to Jurisdiction; Venue.  Each of the parties hereto
agrees to submit to the exclusive jurisdiction of the Delaware Court of Chancery
in any action or proceeding arising out of or relating to this Agreement or the
Related Agreements or any of the matters contemplated hereby or thereby;
provided, however, that in the event that the Delaware Court of Chancery does
not have subject matter jurisdiction over any such action or proceeding, each of
the parties hereto agrees to submit to the exclusive jurisdiction of the United
States District Court, District of Delaware.  Each party hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or the Related
Agreements in such Delaware state or federal courts.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Legal Rules, the
defense of an inconvenient forum to the maintenance of any such action or
proceeding in such courts.  Each of the parties hereto agrees not to bring any
action arising out of this Agreement or the Related Agreements other than in the
Delaware Court of Chancery or the United States District Court, District of
Delaware, as provided in this Section 10.8.
 
10.9           Heading; Interpretation.  The descriptive headings of the several
Articles and Sections of this Agreement are inserted for convenience only and do
not constitute a part of this Agreement.  References to Sections or Articles
(whether or not capitalized), unless otherwise indicated, are references to
Sections and Articles of this Agreement.  References to Schedules and Exhibits
(whether or not capitalized), unless otherwise indicated, are references to the
disclosure schedules and exhibits to this Agreement.  The words “include” and
“including” and variations thereof shall not be deemed terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”  The
terms “hereof”, “herein” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole
(including all of the schedules and exhibits hereto) and not to any particular
provision of this Agreement.  Each of the representations, warranties, covenants
and conditions herein is separate and not limited or satisfied by the existence,
wording or satisfaction of any other representation, warranty, covenant or
condition contained herein.  Any definition of or reference to any agreement,
instrument, document, statute or regulation herein shall be construed as
referring to such agreement, instrument, document, statute or regulation as it
may from time to time be amended, supplemented or otherwise modified; provided
that such references in Article 3 or Article 4 shall not include any such
amendments, supplements or other modifications after the date hereof (made in
compliance with Section 5.1.1) or after the Closing, as the context of the
applicable provisions of Article 3 or Article 4 may require.   All references to
“$” or “Dollars” shall mean United States Dollars.
  
 
50

--------------------------------------------------------------------------------

 
  
10.10           Gender and Number.  Words used herein, regardless of the gender
and number specifically used, shall be deemed and construed to include any other
gender, masculine, feminine or neuter, and any other number, singular or plural,
as the context requires.
 
10.11           Entire Agreement.  This Agreement and the Related Agreements,
along with the Confidentiality Agreement to the extent incorporated herein
pursuant to Section 5.8, represent the entire understanding and agreement
between Buyer and Seller with respect to the subject matter hereof and supersede
all prior negotiations between Buyer and Seller with respect to the transactions
contemplated hereby, and all letters of intent and other writings relating to
such negotiations, and cannot be amended, supplemented or modified except by an
agreement in writing which makes specific reference to this Agreement or an
agreement delivered pursuant hereto, as the case may be, and which is executed
by the party against which enforcement of any such amendment, supplement or
modification is sought.  All schedules and exhibits attached to this Agreement
shall be deemed part of this Agreement and incorporated herein, as if fully set
forth herein.
 
10.12           Further Assurances.  From time to time after the Closing Date,
Buyer or Seller or Seller’s Affiliates shall execute or deliver or cause to be
executed or delivered such further instruments of conveyance, assignment,
transfer and assumption, as may reasonably be requested by the other party in
order to effect or facilitate the transactions contemplated hereby.  The parties
acknowledge and agree that it is their mutual intent that any and all
Transferred Assets are duly transferred to Buyer pursuant to the terms of this
Agreement and the Related Agreements.  If and to the extent that following the
Closing it is determined that Seller or any of its Affiliates owns, controls or
otherwise holds any Transferred Assets, Parent and Seller shall promptly notify
Buyer thereof in writing, including providing Buyer with all information, files,
and books and records (other than Excluded Assets, if any) pertaining to such
Transferred Asset, and shall promptly take (or cause to be taken) any and all
actions, and execute, acknowledge and deliver (or cause to be executed,
acknowledged and delivered) to Buyer all instruments of conveyance and transfer
as Buyer reasonably deems necessary or desirable to evidence and/or effectuate
the transfer to Buyer all of the right, title and interest of Seller or such
Affiliate(s) in and to such Transferred Asset, free and clear of any
Encumbrance, other than Permitted Encumbrances.
 
10.13           Waiver of Compliance.  Except as otherwise provided in this
Agreement, any failure of any of the parties to comply with any obligation,
representation, warranty, covenant, agreement or condition herein may be waived
by the party entitled to the benefits thereof, but such waiver or failure to
insist upon strict compliance with such obligation, representation, warranty,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure not so specifically waived.
 
10.14           Severability.  Any provision of this Agreement that is held to
be invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, shall be ineffective only to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof; provided, however, that the parties will attempt in good
faith to reform this Agreement in a manner consistent with the intent of any
such ineffective provision for the purpose of carrying out such intent.
  
 
51

--------------------------------------------------------------------------------

 
  
10.15           Enforcement of Agreement.  Buyer and Seller acknowledge and
agree that money damages would not be a sufficient remedy for any breach of this
Agreement by the other party, that the parties hereto would suffer irreparable
harm as a result of any such breach, and that, in addition to all other remedies
available under this Agreement or at law or in equity, the parties shall be
entitled to specific performance and injunctive or other equitable relief as a
remedy for any such breach or threatened breach.  In the event of any action by
any party to enforce this Agreement, the other parties hereto hereby waive the
defense that there is an adequate remedy at law.  The parties recognize and
agree that Seller and Buyer have both relied on this Agreement and expended
considerable effort and resources related to the transactions contemplated
hereby, that the right and benefits conferred upon Seller and Buyer herein are
unique, and that damages may not be adequate to compensate Seller or Buyer in
the event either refuses to consummate the transactions contemplated hereby and
effect the Closing in accordance with the terms and conditions hereof.  The
parties therefore acknowledge and agree that, without limiting the generality of
the foregoing and in addition to any and all remedies available to them, Seller
shall be entitled to enforce specifically Buyer’s obligation to purchase the
Transferred Assets for the Purchase Price and assume the Assumed Liabilities and
otherwise to effect the Closing, if Buyer’s conditions to the Closing set forth
in Article 6.1 are satisfied or capable of being satisfied.
 
10.16           Counterparts.  This Agreement may be signed in any number of
counterparts with the same effect as if the signature on each such counterpart
were upon the same instrument, and a facsimile or portable document format (pdf)
transmission shall be deemed to be an original signature for all purposes under
this Agreement.
 
10.17           No Third Party Beneficiaries.  This Agreement constitutes an
agreement solely among the parties hereto, and, except as otherwise provided
herein, is not intended to and shall not confer any rights, remedies,
obligations or liabilities, legal or equitable on any Person other than the
parties hereto and their respective successors or assigns, or otherwise
constitute any Person a third party beneficiary under or by reason of this
Agreement.
 
10.18           Construction.  This Agreement has been negotiated by Buyer and
Seller and their respective legal counsel, and legal or equitable principles
that might require the construction of this Agreement or any provision of this
Agreement against the party drafting this Agreement shall not apply in any
construction or interpretation of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.
 
10.19           Public Announcements.  Each party shall consult with the other
before issuing any press release or otherwise making any public statements with
respect to this Agreement and shall not issue any such press release or make any
such public statement without the prior written approval of the
other.  Notwithstanding the foregoing, the parties hereto acknowledge and agree
that they may, without each other’s prior consent, issue such press releases or
make such public statements as may be compelled by Legal Rules, in which case
the issuing party shall provide the other party with a draft of such press
release or public statement at least two (2) Business Days in advance, if
practicable, consult with the other party regarding such press release or such
public statement, as the case may be, and use all commercially reasonable
efforts to agree upon the nature, content and form of such press release or
public statement.
 
 
52

--------------------------------------------------------------------------------

 
 
10.20           No Personal Liability.  Notwithstanding any other provision set
forth in this Agreement, no director, officer, employee or individual
representative of Seller or any of its Affiliates, on the one hand, or of Buyer
or any of its Affiliates, on the other hand, shall have any personal liability
as a result of any breach by Seller or any of its Affiliates, on the one hand,
or by Buyer or any of its Affiliates, on the other hand, of their respective
representations, warranties, covenants or agreements contained herein.
 
10.21           Expenses.  Except as expressly set forth elsewhere in this
Agreement, Seller and Buyer shall bear their own costs and expenses incurred in
connection with the negotiation, preparation or execution of this Agreement
(including fees and expenses of attorneys, accountants, consultants, finders and
investment bankers), whether or not the Closing occurs.
 
[Signatures on the following page]
 
 
 
 
 
 
53

--------------------------------------------------------------------------------

 
  
IN WITNESS WHEREOF, this Agreement has been duly executed by Buyer and Seller as
of the date first above written.
 


 

  BUYER:             WORLD MEDIA ENTERPRISES INC.                   By: /s/
Terry Kroeger     Name: Terry Kroeger     Title: Chairman          

     

  SELLER:             MEDIA GENERAL OPERATIONS, INC.                   By:  /s/
James F. Woodward     Name: James F. Woodward       Title: Treasurer            

  

  MEDIA GENERAL COMMUNICATIONS HOLDINGS, LLC                   By:  /s/ James F.
Woodward     Name: James F. Woodward      Title: Treasurer           

    

  MEDIA GENERAL, INC.                   By:  /s/ James F. Woodward     Name:
James F. Woodward      Title: Vice President, Finance and Chief Financial
Officer           

 
 
[Signature Page to Asset Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NEWSPAPERS & WEBSITES
 
NEWSPAPERS


Alabama Group
Dothan Eagle
The Enterprise Ledger
Jackson County Floridan
The Dothan Progress
Floridan Classified Marketplace
Opelika-Auburn News
The Eufaula Tribune
The Corner
The Opelika Bulletin


Charlottesville Group
The (Charlottesville) Daily Progress
Progress Weekly
The (Waynesboro) News Virginian
The Rural Virginian
Greene County Record
Madison County Eagle
Orange County Review
Culpeper Star-Exponent
Charlottesville Woman


Florence Group
(Florence) Morning News
The (Hartsville) Messenger
Lake City News & Post
Marion Star & Mullins Enterprise
The Weekly Observer
Florence News Extra
Hartsville Pulse


Lynchburg-Danville Group
The (Lynchburg) News & Advance
Danville Register & Bee




 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
(Continued)
 
Nelson County Times
Amherst New Era Progress
The Reidsville Review
The (Madison) Messenger
Eden News
Gotcha Central Virginia
The Burg
The Buzz


North Carolina Community Group
Hickory Daily Record
Hickory SuperBuzz
Hickory Sunday Direct
Statesville Record & Landmark
(Concord) Independent Tribune
Mooresville Tribune
The (Morganton) News Herald
The (Marion) McDowell News
The McDowell Express


Northern Virginia Group
News & Messenger
Stafford County Sun
InsideNoVA Weekly
Quantico Sentry (contract paper)
Belvoir Eagle (contract paper)


Richmond Group
Richmond Times-Dispatch
The Goochland Gazette
The Mechanicsville Local
Midlothian Exchange
Powhatan Today
TD Sunday Direct
Richmond GOTCHA


Southwest VA-TN Group
Bristol Herald Courier
The Bland County Messenger
The Clinch Valley News
The Floyd Press
 
 
 

--------------------------------------------------------------------------------

 
    
EXHIBIT A
(Continued)
 
Richland News-Press
Smyth County News & Messenger
Washington County News
Wytheville Enterprise
Mountain Empire


Winston-Salem Group
Winston-Salem Journal
StarWatch
Journal Sunday Direct




WEBSITES


Richmond.com
 
SCNow.com
 
Tricities.com
 
Insidenova.com
 
Oanow.com
 
Godanriver.com
 
Each other Website attributable to the domain names set forth on Schedule 3.9.1
 


 
 
 

--------------------------------------------------------------------------------

 
 


Exhibit B to Asset Purchase Agreement


Term Sheet for Buyer Transition Services Agreement


It is the intention of Buyer and Seller that after the Closing Seller and its
Affiliates will provide to Buyer services, on a transitional basis, in the same
or similar manner consistent with past practice that such services are provided
to the Business on the date of the Asset Purchase Agreement, in the categories
and on the terms set forth below for the period of time indicated or as
otherwise agreed to by the parties. In exchange for the provision of the
services Buyer will reimburse Seller for any allocable third-party costs and its
allocable internal costs (calculated as Seller’s current year-to-date 2012 rates
through signing of the Asset Purchase Agreement for such services plus
10%).  Reimbursable costs will include any costs to obtain any incremental
hardware or software necessary to provide the services and any costs Seller may
reasonably incur to maintain the services of existing personnel (e.g., stay
bonuses) or retain the services of additional personnel (e.g., contracting
projects to third parties) to provide the services (collectively, “Reimbursable
Costs”).  Seller will inform Buyer of reasonably estimated third party costs and
Reimbursable Costs that exceed a threshold amount to be agreed prior to
incurring such costs. Seller will issue invoices to Buyer for reimbursement for
the services, which will be payable within 30 days. If Buyer and Seller agree
that additional transition services will be provided to Buyer, those services
will be charged to Buyer at the same rate described above.  Buyer will provide
30 days advance written notice to Seller if it determines that it no longer
requires any of the services at or after Closing.  The Transition Services
Agreement will include other customary terms as mutually agreed by Buyer and
Seller.


Information Technology
·
Seller and its Affiliates will provide information technology shared services,
including security access, email access, Windows support, SAN array and related
support, smartphone support, network support, disaster recovery services,
historical data transitioning, newspaper-related intranet applications and
access to shared IT applications and leases to Buyer for up to nine months after
Closing.

·
Buyer and Seller acknowledge that purchases of IT hardware and software will
need to be made in order to properly separate newspaper applications from
Seller’s shared applications.  Buyer and Seller have worked together to split
existing hardware and software used in connection with the Business, as
reflected in the key principles and terms set forth on Appendix A attached
hereto. Based on, and subject to, the agreed upon split of hardware and
software, the parties have agreed, pursuant to such separation, that Seller
shall purchase for Buyer’s benefit (or provide funds to Buyer to allow for the
purchase of) hardware and software approved by Buyer, with Seller’s
out-of-pocket costs capped at $500,000. 



Human Resources
·
Seller and its Affiliates will provide human resources shared services,
including establishing and maintaining a data base including employee records,
new hires, terminations, and (upon request) safety services to Buyer for up to
six months after Closing.  Seller and its Affiliates will facilitate and provide
reasonable assistance to Buyer to transfer data to Buyer’s benefits
administration plan and to maintain the data, but will not provide benefits
administration services.  Buyer will request safety services, if it elects,
within 30 days after Closing.

    
 
1

--------------------------------------------------------------------------------

 
    
Accounting
·
Seller and its Affiliates will provide accounting shared services, including
accounting, accounting system, payroll, remittance processing, accounts payable,
billing, and consolidations services to Buyer for up to seven months after
Closing; provided that no payrolls for 2013 will be run on Seller’s or its
Affiliates’ systems. If Buyer acquires any portion of the accounting shared
services, a new transition services agreement will be negotiated to the extent
Seller requires Buyer to provide such services on a transitional basis.



Business Office Support
 
·
Seller will provide to Bristol support for up to four (4) months for the
accounting support functions currently provided by the Regional Controller at
Bristol who will not be a Transferred Employee.



Digital
·
Seller and its Affiliates will provide digital shared services, including
content management, audience reporting, creative services, advertising
operations, product management, sales operation and execution, and systems and
infrastructure, to Buyer for up to nine months after Closing.

·
From time to time before the Closing and consistent with Section 5.7 of the
Agreement, Seller and Buyer shall work together in good faith to reach a mutual
agreement no later than one week prior to the Closing regarding how they will
split the work, product and tools relating to Seller’s digital media function
between the Transferred Assets and the Excluded Assets.  After signing Seller
shall work with Buyer to inform Buyer of the work and product of the digital
media product development function of Seller, and Seller shall afford Buyer
reasonable access, upon reasonable notice and during normal business hours, to
such work and product of the digital media product development function of
Seller, as well as schedules of Seller employees and tools associated therewith
or related thereto.  As part of the mutually agreed split of such work, product,
and tools relating to Seller’s digital media product development function, Buyer
may make offers of employment to a reasonable percentage of Seller employees
associated therewith or related thereto.  The work related tools associated with
the job functions of any such employees who accept such offer of employment
shall also be transferred to Buyer.



 

 
 
2

--------------------------------------------------------------------------------

 
    
Relocation
·
Existing desktop licenses and computers Seller has with respect to Transferred
Employees shall transfer to Buyer.  In addition, workstations (cubicles and
filing cabinets, etc.) shall move and transfer with the Transferred Employees
when any Transferred Employee relocates from a Seller corporate office to a
newspaper office being acquired by Buyer.  And in the event any Seller employee
who does not become a Transferred Employee needs to relocate from a newspaper
office being acquired by Buyer, that person’s desktop license, computer and
workstation shall also move and transfer with such employee.  Post-closing the
parties shall cooperate and work together to try to mitigate the move of
workstations to the extent the parties can swap equivalent workstations without
the need to disassemble or move such workstations.  In the event the disassembly
and move of workstations is required post-closing, such cost shall be borne by
the employer of the person being relocated.

 




 
 
 
 
 
 

 
 
3

--------------------------------------------------------------------------------

 
     
Appendix A to Exhibit B
 
The Transferred Assets will include:


1. All Physical Servers and associated software to support all existing
Publishing related business functions except as noted elsewhere (e.g.,
Peoplesoft, etc...).
2. All Virtual Servers and associated software to support current Virtual
utilization for all existing Publishing related business functions.
3. All Database licenses and associated licenses to support current existing
Publishing related business functions except as noted elsewhere (e.g.,
Peoplesoft, etc...).
4. All Replication licenses to support existing replication functions for
existing Publishing related business functions.
5. Tape Backup hardware and associated software licenses to support existing
backup processes for existing Publishing related business functions.
6. All Network Equipment not listed as “additional Network Equipment to be
purchased” to support existing Publishing related business functions (e.g., top
of rack switches, etc).
7. All Fax Server Hardware and related software to support existing Publishing
related business functions.
8. All Printers to support existing Publishing related business functions.
9. All Smartphone / Tablet hardware and related software to support existing
Publishing related business functions.
10. All Building Access Management hardware and software to support existing
Publishing related business functions.
11. All Wireless Network equipment and associated Wireless Management Consoles
to support existing Publishing related business functions.
12. All Security related hardware and software, and Token Base Keyfobs to
support existing Publishing related business functions.
13. All Symantec product software and associated hardware to support existing
Publishing related business functions (e.g., Virus protection, Management
Console and related software, etc...)
14. All Email messaging system software to support existing Publishing related
business functions.
15. All Desktop hardware and related software to support existing Publishing
related business functions.
16. All Phone System hardware, related software, and existing phone numbers to
support existing Publishing related business functions.
17. All Online and mobile tracking software to support existing Publishing
related business functions (e.g., Omniture Site Catalyst, etc....)
18. All Business Software to support existing Publishing related business
functions that is not explicitly listed elsewhere (e.g., CCI, Mactive, DSI,
Salesforce.com<http://Salesforce.com>, etc...).
19. All Domain Names and associated public IP’s to support existing Publishing
related business functions.
20. All Terminal Services hardware and associated software licenses to support
existing Publishing related business functions elsewhere (e.g., Citrix. etc...).


The parties agree that expenditures made by Seller to purchase equipment or
software in connection with the foregoing will count against the $500,000 cap
the parties agreed to in Exhibit B.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit C to Asset Purchase Agreement


Term Sheet for Seller Transition Services Agreement


It is the intention of Buyer and Seller that after the Closing Buyer will
provide to Seller services, on a transitional basis, in the same or similar
manner consistent with past practice that such services are provided to the
Business on the date of the Asset Purchase Agreement, in the categories and on
the terms set forth below for the period of time indicated or as otherwise
agreed to by the parties. In exchange for the provision of the services, Seller
will reimburse Buyer for any allocable third-party costs and its allocable
internal costs (calculated as the current year-to-date 2012 rate (through
signing of the Asset Purchase Agreement) charged to the Tampa newspaper
operation for such services plus 10%).  Reimbursable costs will include any
costs to obtain any incremental hardware or software necessary to provide the
services and any costs Buyer may reasonably incur to maintain the services of
existing personnel (e.g., stay bonuses) or retain the services of additional
personnel (e.g., contracting projects to third parties) to provide the services
(collectively, “Reimbursable Costs”).  Buyer will inform Seller of reasonably
estimated third party costs and Reimbursable Costs that exceed a threshold
amount to be agreed prior to incurring such costs. Buyer will issue invoices to
Seller for reimbursement for the services, which will be payable within 30
days.  If Buyer and Seller agree that additional transition services will be
provided to Seller, those services will be charged to Seller at the same rate
described above.  Seller will provide 30 days advance written notice to Buyer if
it determines that it no longer requires any of the services at or after
Closing.  The Transition Services Agreement will include other customary terms
as mutually agreed by Buyer and Seller.  Seller will have the right to assign
its rights and obligations under the Transition Services Agreement to a buyer of
the Tampa newspaper operations.


Copy Editing and Page Design


·
Buyer will provide support for copy editing and page design shared services
systems (including CCI and other related systems) used in Seller’s Tampa
Consolidated Editing Center for up to one year after Closing.



Operations and Distribution Solutions


·
Buyer will provide operations and distribution solutions shared services,
including printing and distribution support services, circulation support
services and Mactive and DSI and related systems support to Seller for up to one
year after Closing.



Shared Web Sites


·
Buyer and Seller shall work together to determine how to manage and support the
joint websites in Bristol (tricities.com) and Florence (SCnow.com). The parties
have agreed the domain names shall be owned by Buyer, ownership of content
related to the stations on these web sites shall be retained by Seller, and
revenue will be allocated equitably based on contributing source.  Buyer and
Seller shall work together to determine how to manage and support the joint
website in Lynchburg/Roanoke (VTeffect.com).  The parties have agreed that the
domain name and content shall be retained by Seller, the revenue will be
allocated equitably based on contributing source, and the website will cease
drawing content from the Virginia newspapers unless Buyer and Seller otherwise
agree.

  
 
 

--------------------------------------------------------------------------------

 
   
Building Services


·
Buyer will provide phone systems and related support and building security
systems support for the Media General Corporate office in Richmond, in each case
for a time period to be mutually determined by the parties.



Business Office Support


·
Buyer will provide to WSLS (Roanoke) support for up to four (4) months for the
accounting support functions currently provided by the Regional Controller
located in Lynchburg who shall become a Transferred Employee.



Relocation


·
Existing desktop licenses and computers Seller has with respect to Transferred
Employees shall transfer to Buyer.  In addition, workstations (cubicles and
filing cabinets, etc.) shall move and transfer with the Transferred Employees
when any Transferred Employee relocates from a Seller corporate office to a
newspaper office being acquired by Buyer.  And in the event any Seller employee
who does not become a Transferred Employee needs to relocate from a newspaper
office being acquired by Buyer, that person’s desktop license, computer and
workstation shall also move and transfer with such employee.  Post-closing the
parties shall cooperate and work together to try to mitigate the move of
workstations to the extent the parties can swap equivalent workstations without
the need to disassemble or move such workstations.  In the event the disassembly
and move of workstations is required post-closing, such cost shall be borne by
the employer of the person being relocated.




 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D to Asset Purchase Agreement



 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
FORM OF
 
WARRANT AGREEMENT
 
Dated as of May [•], 2012
 
by and between
 
Media General, Inc.,


and
 
Berkshire Hathaway Inc.
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 


WARRANT AGREEMENT
 
TABLE OF CONTENTS
 
 

   
Page
     
SECTION 1.
Defined Terms
2
     
SECTION 2.
Warrant Certificates
5
     
SECTION 3.
Issuance of Warrants
5
     
SECTION 4.
Execution of Warrant Certificates
6
     
SECTION 5.
Registration
6
     
SECTION 6.
Transfers and Exchanges.
6
     
SECTION 7.
Exercise of Warrants
6
     
SECTION 8.
Adjustment of Exercise Price
9
     
SECTION 9.
Consolidation and Merger.
12
     
SECTION 10.
Notice of Adjustments
13
     
SECTION 11.
Payment of Taxes; Adjustments Resulting in Taxes
14
     
SECTION 12.
Mutilated or Missing Warrant Certificates
14
     
SECTION 13.
Covenants with Respect to Shares
14
     
SECTION 14.
Notices of Certain Corporate Actions
15
     
SECTION 15.
Expenses
15
     
SECTION 16.
Representations, Warranties and Covenants.
16
     
SECTION 17.
Miscellaneous
18
           
EXHIBIT A - Form of Warrant Certificate

 
 
 
 

--------------------------------------------------------------------------------

 
       
WARRANT AGREEMENT
 
WARRANT AGREEMENT (this “Agreement”) dated as of May [•], 2012 by and between
Media General, Inc., a Virginia corporation (the “Company”) and Berkshire
Hathaway Inc, a Delaware corporation.
 
WHEREAS, as of April 29, 2012, the Company had outstanding 22,799,273 shares of
Class A Common Stock and 548,564 shares of Class B Common Stock;
 
WHEREAS, the Company and its subsidiaries are entering into certain refinancing
and recapitalization transactions with the Holder (as defined below);
 
WHEREAS, in connection with such refinancing and recapitalization transactions,
the Company has agreed to issue to the Holder 4,646,220 Warrants that would
entitle the Holder to receive, upon proper exercise and subject to the terms and
conditions herein, Class A Common Stock of the Company, representing as of the
date hereof 19.9% of the Company’s aggregate issued and outstanding Common
Stock.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:
 
SECTION 1.     Defined Terms.  As used in this Agreement, the following terms
shall have the respective meanings set forth below:
 
“Action” shall mean any action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
 
“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.
 
“Additional Shares” shall mean any Shares issued or sold by the Company on or
after the date hereof.
 
“Agreement” shall have the meaning set forth in the preamble hereto.
 
“Board” shall mean the board of directors of the Company.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in either the City of New York are authorized or required
by Law to close.
 
“Capital Stock” shall mean (a) with respect to any Person that is a corporation,
any and all shares, interests, participations, rights or other equivalents
(however designated) of corporate stock; (b) with respect to any other Person,
any and all partnership, membership or other equity interests of such Person and
(c) with respect to the Company, the Shares.
   
 
 

--------------------------------------------------------------------------------

 
  
“Change of Control” shall have the meaning set forth in Section 9.1 of this
Agreement.
 
“Company” shall have the meaning set forth in the preamble hereto.
 
“control” (including the terms “controlled by”, “controlling” and “under common
control with”) shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as trustee or executor, by
contract or otherwise, including the ownership, directly or indirectly, of
securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.
 
“Current Market Price” per Share, on any date specified herein, shall mean the
average daily Market Price during the period of the most recent 10 days, ending
on such date, on which the national securities exchanges were open for trading,
except that if the Shares are not then listed or admitted to trading on any
national securities exchange or quoted in the over-the-counter market, the
Current Market Price shall be the Market Price on such date.
 
“Equity Interests” shall mean Capital Stock or warrants, options or other rights
to acquire Capital Stock.
 
“Exercise Date” shall have the meaning set forth in Section 7.9 of this
Agreement.
 
“Exercise Period” shall mean, with respect to any Warrant, the period commencing
on the date hereof and continuing until the earlier of (a) the Expiration Date
and (b) the Company’s election of an alternative settlement pursuant to Section
9.3 of this Agreement.
 
“Exercise Price” shall have the meaning set forth in Section 3(a) of this
Agreement, as adjusted pursuant to Section 8 of this Agreement.
 
“Expiration Date” for any Warrant shall mean 5:00 p.m. Eastern Time on the date
which is the eighth anniversary of the date hereof.
 
“Governmental Authority” shall mean any United States or other federal,
national, state, provincial, municipal, local, or other government,
governmental, regulatory or administrative authority, agency or commission or
any non-governmental self-regulatory agency, instrumentality or commission, any
stock exchange, or any court, tribunal or judicial or arbitral body.
 
“Holder” shall mean initially Berkshire Hathaway Inc., and thereafter any Person
to whom a Warrant is transferred in accordance with the terms of this Agreement.
 
“Initial Number” shall have the meaning set forth in Section 8.2(a)(i) of this
Agreement.
 
“Investment Bank” shall mean, for any determination to be made by the Investment
Bank hereunder, an independent nationally recognized investment bank selected by
the Board to make such determination that is reasonably acceptable to the
Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
“Law” shall mean any federal, national, supranational, state, provincial or
local statute, law, ordinance, regulation, rule, code, order or requirement
(including common law).
 
“Market Price” shall mean, on any date specified herein, the amount per share
equal to (a) if the Shares are then listed on the NYSE, the last sale price of
the Shares on such date or, if no such sale takes place on such date, the
average of the closing bid and asked prices thereof on such date, in each case
as officially reported on the NYSE, (b) if the Shares are not then listed on the
NYSE but are admitted to trading on any national securities exchange (other than
the NYSE), the last sale price of the Shares on such date or, if no such sale
takes place on such date, the average of the closing bid and asked prices
thereof on such date, in each case as officially reported on the principal
national securities exchange on which the Shares are then listed or admitted to
trading (other than the NYSE) or (c) if Shares are not then listed or admitted
to trading on any national securities exchange or quoted in the over-the-counter
market, the fair value thereof determined by the Investment Bank.
 
“NYSE” shall mean the New York Stock Exchange.
 
“Officers” shall mean, with respect to any Person, the Chief Executive Officer,
the Chief Financial Officer, the President, the Treasurer, any Assistant
Treasurer, the Controller, the Secretary, any Assistant Secretary, or any
Vice-President of such Person.
 
“Other Securities” shall mean any other Equity Interests, or other equity
interests of the Company or any other Person (corporate or otherwise) received
in exchange or replacement for or otherwise in consideration for the Shares (or
Other Securities received in an earlier exchange, exercise or replacement of
Shares).
 
“Person” shall include an individual, a corporation, an association, a
partnership, a limited liability company, a trust or estate, a government,
foreign or domestic, and any agency or political subdivision thereof, or any
other entity.
 
“Pro Rata Repurchase” means any purchase of Shares by the Company or any
Affiliate thereof pursuant to (a) any substantial issuer bid, take-over bid or
exchange offer or (b) any other offer available to substantially all holders of
Shares, in the case of both (a) or (b), whether for cash, other securities of
the Company, evidences of indebtedness of the Company or any other Person or any
other property (including shares of Capital Stock, other securities or evidences
of indebtedness of a subsidiary), or any combination thereof, effected while a
Warrant is outstanding. The “Effective Date” of a Pro Rata Repurchase shall mean
the date of acceptance of shares for purchase or exchange by the Company under
any substantial issuer bid, take-over bid or exchange offer which is a Pro Rata
Repurchase or the date of purchase with respect to any Pro Rata Repurchase that
is not a substantial issuer bid, take-over bid or exchange offer.
 
“Regulatory Approvals” with respect to a Holder, means, to the extent applicable
and required to permit such Holder to exercise a Warrant for Warrant Shares
without such Holder being in violation of applicable Law, the receipt of any
necessary approvals and authorizations of any Governmental Authority and any
notifications to, or expiration or termination of, any applicable waiting period
under, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and
the rules and regulations thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and any
similar or successor federal statute, and the rules and regulations of the
Securities and Exchange Commission thereunder, all as the same shall be in
effect at any applicable time.
 
“Shares” shall mean shares of Class A Common Stock of the Company
(including  Warrant Shares).
 
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of capital stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.
 
“Trading Day” shall mean a day during which trading in securities generally
occurs on the NYSE or, if the Shares are not listed on the NYSE, on the
principal other national or regional securities exchange on which the Shares are
then listed or, if the Shares are not listed on a national or regional
securities exchange, on any Business Day.
 
“Warrants” shall mean the warrants issued pursuant to this Agreement and
represented by Warrant Certificates, and all warrants issued upon transfer,
division or combination of, or in substitution thereof.
 
“Warrant Certificates” shall have the meaning set forth in Section 2 of this
Agreement.
 
“Warrant Register” shall have the meaning set forth in Section 5 of this
Agreement.
 
“Warrant Shares” shall mean the Shares issuable upon exercise of the Warrants.
 
SECTION 2.     Warrant Certificates.  The certificates evidencing the Warrants
to be delivered pursuant to this Agreement shall be in registered form only and
shall be substantially in the form set forth in Exhibit A attached hereto
(“Warrant Certificates”) and may have such letters, numbers, or other marks of
identification or designation and such legends or endorsements printed,
lithographed or engraved thereon as the Officers of the Company executing the
same may reasonably approve (with execution thereof to be conclusive evidence of
such approval) and as are not inconsistent with the provisions of this
Agreement, or as may be reasonably required to comply with any applicable Law or
with any rule or regulation of any exchange, inter-dealer quotation system or
regulated quotation service on which the Warrants or the Shares may be listed or
quoted, as the case may be.
 
SECTION 3.     Issuance of Warrants.
 
(a)           Subject to adjustment in accordance with Section 8, each Warrant
shall entitle the Holder, upon proper exercise during the Exercise Period, to
purchase from the Company one (1) Share at a purchase price per Share equal to
$0.01 (such price being referred to herein as the “Exercise Price”), in each
case as adjusted from time to time as provided herein.
  
 
 

--------------------------------------------------------------------------------

 
  
(b)           The Warrant Certificates shall be dated the date of execution by
the Company and shall evidence one or more Warrants.  Each Warrant evidenced
thereby entitles the Holder, upon proper exercise, to receive from the Company
the stated number of Warrant Shares at the Exercise Price, as adjusted as
provided herein.
 
SECTION 4.     Execution of Warrant Certificates.  The Warrant Certificates may
be executed in any number of original, facsimile or electronic counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.  Each such signature upon any Warrant Certificate may be of the
present or any future Officer of the Company, notwithstanding the fact that at
the time any Warrant Certificate shall be delivered or disposed of by the
Company such Officer shall have ceased to hold such office, so long as, and the
Company hereby represents that, under the Company’s certificate of incorporation
and bylaws, any Warrants or Warrant Shares so issued would be validly issued.
 
SECTION 5.     Registration.  The Company shall number and register the Warrant
Certificates in a register (the “Warrant Register”) as they are issued by the
Company.  The Warrant Register will show the name and address of the Holder, the
numbers of Warrants and Warrant Shares evidenced on the face of each Warrant
Certificate and the date of each Warrant Certificate.  The Company may deem and
treat the Holder as the absolute owner of the Warrant Certificates
(notwithstanding any notation of ownership or other writing thereon made by
anyone), for all purposes, and the Company shall not be affected by any notice
to the contrary.
 
SECTION 6.     Transfers and Exchanges.
 
6.1           Transfers.
 
(a)           The Holder may transfer, assign or encumber all or any part of a
Warrant Certificate to any Person, provided, however, that such transfer shall
be in compliance with the Securities Act or any state (or other jurisdiction)
securities or “blue sky” laws applicable to the Company or the Warrants.
 
(b)           Upon written notice from the Holder of any transfer permitted
pursuant to Section 6.1(a) and receipt of such customary documents as the
Company may reasonably request to assure itself that such transfer is in
compliance with the Securities Act or any applicable state (or other
jurisdiction) securities or “blue sky” laws, the Company shall reflect in its
records any change in record ownership pursuant to any such transfer.
 
6.2           Exchange of Warrant Certificates.  Warrant Certificates may be
exchanged at the option of the Holder, when surrendered to the Company during
normal business hours for another Warrant Certificate or other Warrant
Certificates of like tenor and representing in the aggregate a like number of
Warrants.  Warrant Certificates surrendered for exchange shall be cancelled by
the Company.  Such cancelled Warrant Certificates shall then be disposed of by
the Company in accordance with applicable Law.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 7.          Exercise of Warrants.
 
7.1           Vesting of Warrants.  The Warrants shall vest immediately upon the
execution of this Agreement.
 
7.2           Exercise of Warrants.  A Warrant may be exercised upon surrender
to the Company of the Warrant Certificate evidencing the Warrant to be exercised
with the form of election to purchase on the reverse thereof duly completed and
signed, and upon payment to the Company of the Exercise Price, as adjusted from
time to time as provided herein, for each Warrant Share then purchased.  Payment
of the aggregate Exercise Price for all Warrant Shares being purchased in
respect of a Warrant shall be made (a) by wire transfer of immediately available
funds in U.S. Dollars or (b) by certified or official bank check for U.S.
Dollars made payable to the order of the Company.  Each Warrant not exercised
prior to the Expiration Date shall become void and all rights thereunder and all
rights in respect thereof under this Agreement shall cease as of such
time.  Notwithstanding anything in this Agreement to the contrary, the Holder
hereby acknowledges and agrees that its exercise of a Warrant for Warrant Shares
is subject to the condition that the Holder will have first received any
necessary Regulatory Approvals; provided, however, that in the event the Holder
has delivered a notice of exercise to the Company prior to the Expiration Date
and any Regulatory Approvals with respect to such exercise are pending as of the
Expiration Date, the Expiration Date with respect to such Warrants shall
automatically be extended for a period of 30 days following final approval or
disapproval of any such Regulatory Approval.  The Company agrees that if the
exercise of any Warrant requires any Regulatory Approval it will promptly
provide the Holder all cooperation reasonably requested to obtain such
Regulatory Approvals.
 
7.3           Issuance of Certificates Representing Shares.  Upon such surrender
of Warrant Certificates and payment of the aggregate Exercise Price (unless such
exercise is pursuant to Section 7.7 hereof (in which case no Exercise Price
shall be due)), the Company shall cause to be delivered promptly to, or upon the
written order of, the Holder, and in such name or names as the Holder may
designate, a certificate or certificates for the number of full Warrant Shares
issuable upon the exercise of such Warrants together with cash in lieu of
fractional Shares as provided in Section 7.8.  Such certificate or certificates
shall be deemed to have been issued and any Person so designated to be named
therein shall be deemed to have become a holder of such Warrant Shares as of the
date of the surrender of such Warrants Certificates and, if applicable, payment
of the aggregate Exercise Price.
 
7.4           Issuance of New Warrant Certificates.  Each Warrant shall be
exercisable at the election of the Holder thereof, either in full or from time
to time in part (in whole numbers of Warrant Shares), and, in the event that a
Warrant is exercised (and a Warrant Certificate is surrendered) in respect of
fewer than all of the Warrant Shares issuable on such exercise at any time prior
to the Expiration Date, a new Warrant Certificate evidencing the remaining
Warrant or Warrants will be issued and delivered by the Company.
 
7.5           Cancellation of Warrant Certificates.  All Warrant Certificates
surrendered upon exercise of Warrants shall be cancelled and disposed of by the
Company in accordance with applicable Law.
 
 
 

--------------------------------------------------------------------------------

 
 
7.6           Warrant Agreement.  The Company shall keep copies of this
Agreement and any notices given or received hereunder available for inspection
by the Holder during normal business hours at its office.
 
7.7           Alternative Cashless Exercise.  Notwithstanding any provision
herein to the contrary, in lieu of exercising a Warrant as set forth above, the
Holder may exercise a Warrant by electing to receive that number of Shares as
determined below by surrendering to the Company such Warrant Certificate, with
the applicable election to purchase such Share(s) duly completed and signed by
the Holder, in which event the Company shall deliver to the Holder the number of
Shares computed using the following formula:
 

           
S
=
WS     (MP  –   PP)

       
MP
 

 
where:
 
“S” equals the net number of Warrant Shares to be issued to the Holder;
 
“WS” equals the number of Warrant Shares purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being exercised;
 
“MP” equals the Current Market Price; and
 
“PP” equals the Exercise Price.
 
Following the surrender of any Warrant pursuant to this Section 7.7, the Company
shall promptly record the name of the Holder in the Warrant Register for that
number of Shares, as calculated above, or in such name or names as may be
designated by such Holder.
 
7.8           Fractional Shares.  The Company shall not be required to deliver
fractional Warrant Shares on the exercise of any Warrant.  If more than one
Warrant shall be presented for exercise in full at the same time by the same
Holder, the number of full Warrant Shares which shall be deliverable upon the
exercise thereof shall be computed on the basis of the aggregate number of
Warrant Shares purchasable on exercise of the Warrants so presented. If any
fraction of a Warrant Share would, except for the provisions of this Section
7.8, be deliverable on the exercise of any Warrants (or specified portion
thereof), the Company shall pay an amount in cash equal to the Market Price
multiplied by such fraction.
 
7.9           When Exercise Effective.  The exercise of any Warrant shall be
deemed to have been effective immediately prior to the close of business on the
Business Day on which such Warrant is surrendered to and, unless such exercise
is pursuant to Section 7.7 hereof (in which case no Exercise Price shall be
due), the Exercise Price is received by the Company as provided in this Section
7 (the “Exercise Date”) and the Person in whose name the Shares shall be
issuable upon such exercise shall be deemed to be the holder of such Shares for
all purposes on the Exercise Date.
 
 

--------------------------------------------------------------------------------

 
   
SECTION 8.          Adjustment of Exercise Price.  If any of the events set
forth in this Section 8 occur during the Exercise Period, the Exercise Price and
the number of Warrant Shares for which any Warrant is exercisable, as
applicable, shall be subject to adjustment from time to time as set forth in
this Section 8; provided, however, that if more than one subsection of this
Section 8 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment in favor of the Holder (as determined by the
Board in good faith).  All of the adjustments referred to in this Section 8
shall only apply to Warrants which have not yet been exercised and shall not
apply the issuance of any Warrant Shares upon exercise of any Warrant (or the
initial issuance of Warrants pursuant to this Agreement).
 
8.1           Adjustments for Change in Shares.  If at any time the Company
shall:
 
(a)           make a distribution on its Shares payable in Additional Shares or
shares of other Capital Stock;
 
(b)           subdivide its outstanding Shares into a greater number of Shares;
 
(c)           combine its outstanding Shares into a smaller number of Shares; or
 
(d)           issue by reclassification of the Shares any shares of its Capital
Stock (other than rights, warrants or options for its Shares);
 
then (i) the aggregate number of Warrant Shares for which any Warrant is
exercisable immediately prior to such action shall be adjusted so that the
Holder shall be entitled to receive upon exercise of such Warrant the number of
Shares that the Holder would have owned or would have been entitled to receive
immediately following such action if the Holder had exercised such Warrant
immediately prior to such action and (ii) the Exercise Price payable upon the
exercise of such Warrant shall be adjusted by multiplying such Exercise Price
immediately prior to such adjustment by a fraction, the numerator of which shall
be the number of Warrant Shares issuable upon the exercise of such Warrant
immediately prior to such adjustment and the denominator of which shall be the
number of Warrant Shares issuable immediately thereafter.


8.2           Adjustment for Rights Issue.
 
(a)           If the Company distributes any rights, warrants, options or other
securities exercisable or convertible into or exchangeable (collectively, an
“Exercise”) for Shares (collectively, “Rights”) to all holders of its Shares
entitling them to purchase Shares at a price per Share (or having an exercise
price per Share) less than the Market Price of the Shares as of the last Trading
Day preceding the date of the agreement on pricing such rights, then, in such
event:
 
(i)           the number of Warrant Shares for which any Warrant is exercisable
immediately prior to the date of the agreement on pricing of such Rights (the
“Initial Number”) shall be increased to the number obtained by multiplying the
Initial Number by a fraction (A) the numerator of which shall be the sum of
(1) the number of Shares outstanding on such date on a fully diluted basis
(i.e., taking into account any previously issued Rights (including the Warrants)
exercisable for Shares then outstanding) and (2) the number of Additional Shares
for which Rights then being issued may be Exercised and
 
 
 

--------------------------------------------------------------------------------

 
 
(B) the denominator of which shall be the sum of (1) the number of Shares
outstanding on such date on a fully diluted basis (i.e., taking into account any
previously issued Rights (including the Warrants) exercisable for Shares then
outstanding) and (2) the number of Shares which the aggregate consideration
receivable by the Company for the total number of Shares for which Rights then
being issued may be Exercised would purchase at the Market Price on the last
Trading Day preceding the date of the agreement on pricing such Rights; and
 
(ii)           the Exercise Price payable upon exercise of a Warrant shall be
adjusted by multiplying such Exercise Price in effect immediately prior to the
date of the agreement on pricing of such Rights by a fraction, the numerator of
which shall be the number of Warrant Shares prior to such date and the
denominator of which shall be the number of Warrant Shares immediately after the
adjustment described in Section 8.2(a)(i).
 
(b)           For purposes of the foregoing, the aggregate consideration
receivable by the Company in connection with the issuance of such Rights shall
be deemed to be equal to the sum of the net offering price (including the fair
market value, as determined by the Investment Bank, of any non-cash
consideration and after deduction of any related expenses payable to third
parties) of all such Rights plus the minimum aggregate amount, if any, payable
upon exercise of any such Rights into Shares.  Any adjustment made pursuant to
this Section 8.2 shall become effective immediately upon the date of such
issuance.
 
8.3           Adjustment for Other Non-Cash Distributions.
 
(a)           If the Company distributes to all holders of its Shares any of its
non-cash assets, equity interests of the Company other than Shares or debt
securities or any rights, warrants or options to purchase securities of the
Company or other equity interests of the Company other than Shares (including
securities but excluding distributions of Shares referred to in Section 8.1,
distributions of rights, warrants or options referred to in Section 8.2 and any
spin-off as described in Section 8.3(c)), the Exercise Price shall be adjusted
in accordance with the formula:
 
E′    =    E    -    F
 
where:
 
E' = the adjusted Exercise Price;
 
E = the current Exercise Price; and
 
F = the fair market value (on the record date for the distribution to which this
Section 8.3(a) applies) of the assets, securities, rights, warrants or options
to be distributed in respect of each Share in the distribution to which this
Section 8.3(a) is being applied.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Investment Bank shall determine fair market values for the
purposes of this Section 8.3.  The adjustment shall become effective immediately
after the record date for the determination of stockholders entitled to receive
the distribution to which this Section 8.3 applies.
 
(c)           In respect of a distribution of Shares of any class or series, or
Capital Stock or similar equity interests, of or relating to a subsidiary of the
Company or other business unit, referred to herein as a “spin-off,” for purposes
of the adjustment in Section 8.3(a) above, “F” shall be equal to the average of
the closing price of the portion of those shares of Capital Stock or similar
equity interests so distributed applicable to one Share for the ten (10)
consecutive Trading Days beginning on the effective day of the spin-off or, if
such shares of Capital Stock or similar equity interests are not listed on any
national or regional securities exchange or quoted in the over-the-counter
market, the fair value thereof shall be determined by the Investment Bank.  The
adjustment to the Exercise Price in the event of a spin-off will occur on the
tenth Trading Day from, and including, the effective date of the spin-off.
 
8.4           Adjustment for Cash Distributions.  In case the Company shall pay
an annual cash distribution per Share, excluding any distribution in connection
with the liquidation, dissolution or winding up of the Company, whether
voluntary or involuntary, then, in such case, the Exercise Price shall be
decreased by the amount of the cash distribution per Share payable to the holder
of one Share, such adjustment to be effective immediately prior to the opening
of business on the day following such record date.  If any such distribution is
not so paid, the Exercise Price shall again be adjusted to be the Exercise Price
that would then be in effect if such distribution had not been declared.
 
8.5           Certain Repurchases of Shares.
 
(a)           In case the Company effects a Pro Rata Repurchase in which the
cash and value of any other consideration included in the payment per Share
exceeds the Market Price on the Trading Day next succeeding the last date on
which tenders or exchanges may be made pursuant to such Pro Rata Repurchase,
then the Exercise Price shall be reduced to the price determined by multiplying
the Exercise Price in effect immediately prior to the Effective Date of such Pro
Rata Repurchase by a fraction of which (i) the numerator shall be (A) the
product of (1) the number of Shares outstanding immediately before such Pro Rata
Repurchase and (2) the Market Price of a Share on the Trading Day immediately
preceding the first public announcement by the Company or any of its Affiliates
of the intent to effect such Pro Rata Repurchase, minus (B) the aggregate
purchase price of the Pro Rata Repurchase, and of which (ii) the denominator
shall be the product of (A) the number of Shares outstanding immediately before
such Pro Rata Repurchase minus the number of Shares so repurchased and (B) the
Market Price of a Share on the Trading Day immediately preceding the first
public announcement by the Company or any of its Affiliates of the intent to
effect such Pro Rata Repurchase.
 
(b)           In such event, the number of Warrant Shares for which any Warrant
is exercisable shall be increased to the number obtained by dividing (i) the
product of (A) the number of Warrant Shares before such adjustment, and (B) the
Exercise Price in effect immediately prior to the Pro Rata Repurchase giving
rise to this adjustment by (ii) the new Exercise Price determined in accordance
with the immediately preceding sentence.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           For the avoidance of doubt, no increase to the Exercise Price or
decrease in the number of Warrant Shares shall be made pursuant to this Section
8.5.
 
8.6           Other Provisions Applicable to Adjustments Under this Section
8.  The following provisions shall be applicable to the making of adjustments of
the Exercise Price and number of Warrant Shares hereinbefore provided for in
this Section 8, irrespective of the accounting treatment of any consideration
described below:
 
(a)           When Adjustments to be Made.  The adjustments required by this
Section 8 shall be made whenever and as often as any specified event requiring
an adjustment shall occur.  For the purpose of any adjustment, any specified
event shall be deemed to have occurred at the close of business on the date of
its occurrence.
 
(b)           When Adjustments May Be Deferred.  No adjustment in the Exercise
Price needs to be made if the amount of such adjustment would be less than
$0.01.  Any adjustments that are not made shall be carried forward and taken
into account in any subsequent adjustment and all adjustments that are made and
carried forward shall be taken in the aggregate in order to determine if the
$0.01 threshold is met.  In computing adjustments under this Section 8,
fractional interests in Shares shall be taken into account to the nearest
one-hundredth of a Share.
 
(c)           When Adjustment Not Required.  If the Company shall take a record
of the holders of Shares for the purpose of entitling them to receive a
distribution or subscription or purchase rights and shall, thereafter and before
the distribution thereof to the holders of Shares, legally abandon its plan to
pay or deliver such dividend, distribution, subscription or purchase rights,
then no adjustment shall be required by reason of the taking of such record and
any such adjustment previously made in respect thereof shall be rescinded and
annulled, and no adjustment to the Exercise Price or number of Warrant Shares
under this Section 8 shall be made in respect of the Warrants held by the
Holder.
 
(d)           Limitation on Number of Warrant Shares.  Notwithstanding anything
contained in this Agreement to the contrary, no adjustment to the number of
Warrant Shares shall be made pursuant to this Section 8 which, under the
Company’s organizational documents, Virginia law, the rules of the NYSE or
otherwise, would have the effect of requiring the Company to seek approval from
its shareholders (assuming that all of the Warrants outstanding under this
Agreement were exercised for Warrant Shares).
 
SECTION 9.          Consolidation and Merger.
 
9.1           Consolidation and Merger.  In the event that any transaction,
whether by way of consolidation, merger, transfer or sale of all or
substantially all of the assets of the Company, or other transaction that has
substantially the same effect, shall be effected with another Person after the
date hereof and the Company shall not be the surviving entity, or the Company
shall be the surviving entity but its Shares shall be changed into securities or
other property of another Person which is not an Affiliate of the Company
immediately prior to such transaction (each such transaction, a “Change of
Control”), then, as a condition of such Change of Control, lawful and adequate
provision shall be made whereby the Holder shall thereafter have the right to
purchase and receive,
 
 
 

--------------------------------------------------------------------------------

 
    
upon the exercise of its Warrants, on the basis and the terms and conditions
specified herein (and in lieu of each Warrant Share immediately theretofore
purchasable and receivable upon the exercise of the Warrants), such securities,
cash or other property receivable upon such Change of Control as such Holder
would have been entitled to receive if its Warrants had been exercised
immediately prior to such event in accordance with Section 9.3.  The Company
shall not effect any such Change of Control unless prior to or simultaneously
with the consummation thereof the successor Person (if other than the Company)
resulting from such Change of Control shall assume, by written instrument, the
obligation to deliver to such Holder such securities, cash or other property as,
in accordance with the foregoing provisions, such Holder may be entitled to upon
the exercise of its Warrants.  The above provisions of this Section 9.1 shall
similarly apply to successive consolidations, mergers or other transactions that
have substantially the same effect as a Change of Control.
 
9.2           Dilution in Case of Other Securities.  In the event that all the
Shares of the Company are or will be converted or exchanged for Other
Securities  in a transaction which does not qualify as a Change of Control
pursuant to Section 9.1, then upon such conversion or exchange, the Warrant
shall become exercisable for such Other Securities, and the computations,
adjustments and readjustments provided for in Section 8 with respect to the
Exercise Price and Warrant Shares shall be made as nearly as possible in the
manner so provided and applied to determine the Exercise Price and amount of
Other Securities from time to time receivable upon the exercise of the
Warrants.  In any such case, appropriate and equitable provision shall be made
with respect to the rights and interests of the Holder to the end that the
provisions hereof (including Section 8 hereof) shall thereafter be applicable,
as nearly as may be, in relation to any securities, cash or other property
thereafter deliverable upon the exercise of any Warrants (such that, for greater
clarity, the provisions of Section 8 shall read as if references therein to
Shares referred to the Other Securities or other equity interests issuable on
the exercise of the Warrants, mutatis mutandis).


9.3           Alternative Settlement.   Notwithstanding the foregoing, (i) if
there shall occur a Change of Control for cash consideration then the Company
shall pay (or cause to be paid) to the Holder, concurrent with the completion of
the transaction, the amount of the Warrants (calculated in the same manner as a
cashless exercise pursuant to Section 7.7 hereof, provided that the Current
Market Price shall be deemed to be the value of the consideration being
delivered in exchange for the Shares in the Change of Control), and the Warrants
shall thereafter not be exercisable and (ii) if there shall occur a Change of
Control for consideration that includes cash and non-cash consideration, then
the Company shall pay (or cause to be paid) to the Holder, concurrent with the
completion of the transaction and in the same allocation of cash and non-cash
consideration as is paid to holders of Shares, such consideration for that
number of Shares that the Warrants (calculated in the same manner as a cashless
exercise pursuant to Section 7.7 hereof, provided that the Current Market Price
shall be deemed to be the volume weighted average price of the Shares for the
30-day period prior to the date of the completion of the transaction), with the
value of any fractional Shares to be paid in cash, and the Warrants shall
thereafter not be exercisable.


SECTION 10.        Notice of Adjustments.  Whenever the Warrants or Exercise
Price shall be adjusted pursuant to Section 8 or Section 9.2, the Company shall
forthwith provide a certificate signed by an Officer, setting forth, in
reasonable detail, the event requiring the adjustment and the method by which
such adjustment was calculated and describing the number and kind of any other
securities issuable upon exercise of the Warrants and any change in the Exercise
Price after giving effect to such adjustment or change.  
 
 
 

--------------------------------------------------------------------------------

 
 
The Company shall promptly, and in any case within 10 Business Days after the
making of such adjustment, cause a signed copy of such certificate to be
delivered to the Holder in accordance with Section 17.1.  The Company shall keep
at its principal executive offices referred to in Section 17.1 copies of all
such certificates and cause the same to be available for inspection at said
office during normal business hours by the Holder.
 
SECTION 11.        Payment of Taxes; Adjustments Resulting in Taxes.  No service
charge shall be made to any Holder for any exercise, exchange or registration of
transfer of Warrant Certificates, and the Company will pay all documentary or
stamp taxes attributable to the initial issuance of Warrant Shares or upon the
exercise of Warrants; provided, however, that the Company shall not be required
to pay any tax or taxes which may be payable in respect of any transfer involved
in the issue of any Warrant Certificates or any certificates for Warrant Shares
in a name other than that of the registered holder of a Warrant Certificate
surrendered upon the exercise of a Warrant.  Notwithstanding anything contained
herein to the contrary, to the extent that any adjustments to the Warrants or
the Exercise Price, whether pursuant to Section 3(a), Section 8, Section 9.2 or
otherwise, would cause the Holder to incur a tax liability, the Holder shall
have 15 Business Days after receipt of the signed certificate pursuant to
Section 10 to notify the Company in writing that the Holder does not accept such
adjustment to the Warrants or the Exercise Price so adjusted in whole or in
part, in which case such adjustments shall not be made.  The Company shall be
required to withhold and deduct any taxes required to be withheld and deducted
under applicable law in connection with an adjustment to the Warrants or the
Exercise Price hereunder, or upon the exercise or settlement of the Warrants.
 
SECTION 12.        Mutilated or Missing Warrant Certificates.  If any of the
Warrant Certificates shall be mutilated, lost, stolen or destroyed, the Company
shall issue, in exchange and substitution for and upon cancellation of the
mutilated Warrant Certificate, or in lieu of and substitution for the Warrant
Certificate lost, stolen or destroyed, a new Warrant Certificate of like date
and tenor and representing an equivalent number of Warrants, but only upon
receipt of evidence reasonably satisfactory to the Company of such loss, theft
or destruction of such Warrant Certificate and such indemnity and security
therefor as is customary and reasonably satisfactory to the Company, if
requested.  Applicants for such substitute Warrant Certificate shall also comply
with such other reasonable regulations and pay such other reasonable charges as
the Company may prescribe.
 
SECTION 13.        Covenants with Respect to Shares.
 
(a)           Delivery of Shares. The Company agrees to take all actions and do
all things as are necessary or desirable to enable and permit it to deliver the
Warrant Shares upon the exercise of Warrants.  The Company guarantees to the
Holder the performance of the Company’s obligations to deliver the Warrant
Shares in accordance with this Agreement.
 
(b)           Reservation of Shares.  The Company will, commencing on the date
hereof and at all times subsequent thereto until the sooner of the expiration of
the Exercise Period or the exercise of all of the Warrants by the Holders
thereof, reserve and keep available, out of the aggregate of its authorized but
unissued Shares or its authorized and issued Shares held in treasury, for the
purpose of enabling it to provide Shares (directly or indirectly) such that the
Company may satisfy any obligation to deliver Warrant Shares upon exercise of
Warrants, the maximum number of Shares which may then be deliverable upon the
exercise of all outstanding Warrants.
 
 
 

--------------------------------------------------------------------------------

 
(c)           Stock Exchange Listing. The Company shall use its commercially
reasonable efforts to maintain the listing of the Shares on the NYSE for a
period of at least the Exercise Period for each Warrant unless the Company
undergoes a Change of Control.
 
SECTION 14.        Notices of Certain Corporate Actions.
 
(a)           In case:
 
(i)           the Company proposes to take any action that would require an
adjustment to the Exercise Price or the number of Warrant Shares issuable upon
exercise of the Warrants pursuant to Section 8 or Section 9.2;
 
(ii)           of a Change of Control; or
 
(iii)           of the voluntary or involuntary dissolution, liquidation or
winding up of the Company;
 
then, in each case, the Company shall cause to be delivered to the Holder at its
address as set forth in the Warrant Register, at least 20 Business Days prior to
the applicable record date hereinafter specified, or promptly in the case of
events for which there is no record date, by first-class mail, postage prepaid,
a written notice stating (A)(1) if applicable, the date as of which the Holders
to be entitled to receive any such rights, options, warrants or distribution are
to be determined or (2) if applicable, the initial expiration date set forth in
any tender offer or exchange offer for Shares or (3) if applicable, the date on
which any such Change of Control, dissolution, liquidation or winding up is
expected to become effective or consummated, and the date as of which it is
expected that Holders shall be entitled to exchange such Shares for securities
or other property, if any, deliverable upon such Change of Control, dissolution,
liquidation or winding up and (B) the facts with respect thereto as shall
reasonably be necessary to indicate the effect on the Exercise Price and the
number, kind or class of shares or other securities or property which shall be
deliverable upon exercise of any Warrants.  The failure to give the notice
required by this Section 14(a) or any defect therein shall not affect the
legality or validity of any distribution, right, option, warrant, Change of
Control, dissolution, liquidation or winding up, or the vote upon any action.
 
(b)           Nothing contained in this Agreement shall be construed as
conferring upon the Holder the right to vote or consent to or receive notice as
a shareholder in respect of the meetings of shareholders or the right to receive
distributions or the right to receive the net assets of the Company upon the
winding-up or termination of the Company or any other matter, or any rights
whatsoever as shareholders of the Company.
 
SECTION 15.         Expenses.  All expenses incident to the Company’s
performance of or compliance with this Agreement will be borne by the Company,
including: (a) all expenses of printing Warrant Certificates; (b) messenger and
delivery services and telephone calls; (c) all fees and disbursements of counsel
for the Company; (d) all fees and disbursements of independent certified public
accountants or knowledgeable experts selected by the Company; and (e) the
Company’s internal expenses (including all salaries and expenses of their
officers and employees performing legal or accounting duties).
  
 
 

--------------------------------------------------------------------------------

 
   
SECTION 16.          Representations, Warranties and Covenants.
 
16.1           Representations, Warranties and Covenants of the Company.  The
Company represents, warrants and covenants the following to the Holder:
 
(b)           It has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement.
 
(c)           This Agreement has been duly authorized, executed and delivered by
the Company and, assuming due authorization, execution and delivery by the
Holder, constitutes a valid and binding agreement of the Company.
 
(d)           The execution and delivery by the Company of this Agreement do
not, and the consummation and performance of the transactions contemplated
hereby, will not (i) contravene the Company’s certificate of incorporation or
bylaws, (ii) violate any Law or (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument
binding on or affecting the Company.
 
(e)           The Company is authorized to issue 75,000,000 of Shares, and as
April 29, 2012, there were 22,799,273 Shares issued and outstanding and 548,564
shares of the Company’s Class B Common Stock issued and
outstanding.  Immediately prior to giving effect to this Agreement, there are no
outstanding (i) options, warrants or other rights to purchase Shares or other
equity interests of the Company, or phantom stock, stock appreciation rights or
similar plans of the Company, or (ii) agreements or other rights to convert any
obligation into, or exchange any securities for, Shares or other equity
interests of the Company, other than as disclosed in the Company’s proxy
statement filed with the Securities and Exchange Commission on April 2, 2012.
 
(f)           The Warrant Shares have been duly and validly authorized for
issuance and, when issued and delivered in accordance with the provisions of
this Agreement and the Warrants, will be duly and validly issued, fully paid and
non-asssessable, free and clear of any liens, claims, adverse interests or other
encumbrances and will conform to the existing Shares.
 
(g)           Assuming the accuracy of the representations and warranties made
by the Holder, no consent, approval, authorization, finding of suitability,
registration, exemption or permit or (other than informational filings or
notices) any filing with or notice to any Governmental Authority or any third
party that is a party to any of the documents, to which the Company or any of
its Subsidiaries is a party, is required in connection with, or as a condition
to, the execution, delivery or performance by the parties of this Agreement and
the consummation of the transactions contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
16.2           Representations, Warranties and Covenants of the Holder.  The
Holder hereby represents, warrants and covenants the following to the Company:
 
(a)           The Holder has all requisite power and authority to execute,
deliver and perform its obligations under this Agreement.
 
(b)           This Agreement has been duly authorized, executed and delivered by
the Holder and, assuming due authorization, execution and delivery by the
Company, constitutes a valid and binding agreement of the Holder.
 
(c)           The execution and delivery by the Holder of this Agreement do not,
and the consummation and performance of the transactions contemplated hereby,
will not (i) contravene the Holder’s certificate of incorporation or bylaws or
equivalent governing documents, as applicable, (ii) violate any Law or
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting the
Holder.
 
(d)           The Warrants being acquired by the Holder pursuant to this
Agreement are being acquired for its own account and with no intention of
distributing or reselling such Warrants or the Warrant Shares issuable upon
exercise thereof or any part thereof in any transaction that would be in
violation of the securities Laws of the United States, any state of the United
States or any foreign jurisdiction, without prejudice, however, to the rights of
such Holder at all times to sell or otherwise dispose of all or any part of such
Warrants (in accordance with this Agreement) or Warrant Shares in a transaction
that does not violate the Securities Act under an effective registration
statement under the Securities Act, or under an exemption from such registration
available under the Securities Act.  If such Holder should in the future decide
to dispose of any of such Warrants or Warrant Shares, such Holder understands
and agrees that it may do so only in compliance with the Securities Act and
applicable state and foreign securities Laws, as then applicable and in effect
and, in the case of the Warrants, in accordance with this Agreement.
 
(e)           Such Holder understands that (i) the Warrants and the Warrant
Shares will not be registered at the time of their issuance under the Securities
Act for the reason that the sale provided for in this Agreement and upon
exercise of Warrants is exempt pursuant to Section 4(2) of the Securities Act,
(ii) the reliance of the Company on such exemption is predicated in part on such
Holder’s representations set forth herein, and (iii) such Warrants and Warrant
Shares must be held indefinitely unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration.
 
(f)           Such Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
transactions contemplated by this Agreement, has the ability to bear the
economic risks of the investment and is an “accredited investor” as defined in
Rule 501 of Regulation D, promulgated under the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 17.          Miscellaneous.
 
17.1           Notices.   All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by an
internationally recognized courier service, by fax or by registered or certified
mail (postage prepaid, return receipt requested) to the respective parties at
the following addresses (or at such other address for a party as shall be
specified by notice given in accordance with this Section 17.1:
 
If to the Holder, at
 
Berkshire Hathaway Inc.
3555 Farnam Street
Omaha, NE  68131
Facsimile No.:  (402) 346-3375
Attention:         Marc D. Hamburg
 
with a copy to:
 
Munger, Tolles & Olson LLP
355 South Grand Avenue
Attention:         Mary Ann Todd
Facsimile No.:   (213) 687-3702


If to the Company, at
 
Media General, Inc.
333 E. Franklin St.
Richmond, Virginia
Attention:         General Counsel
 
Chief Financial Officer

 
Facsimile No.:
(804) 819-5565



with a copy to:
 
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
 
Attention:
Stephen Giove

 
Douglas Bartner

 
Facsimile No.:
(212) 848-7179



or at such other address as may be substituted by notice given as herein
provided.
 
17.2           Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event any provision of the Agreement was not performed
in accordance with the terms hereof and that the parties hereto shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.
 
 
 

--------------------------------------------------------------------------------

 
 
17.3           Amendment.  This Agreement may not be amended or modified except
(i) in an instrument in writing signed by, or on behalf of, the Company and the
Holder or (ii) by a waiver in accordance with Section 17.4.
 
17.4           Waiver.  Any party to this Agreement may (i) extend the time for
the performance of any of the obligations or other acts of the other party,
(ii) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
hereto or (iii) waive compliance with any of the agreements of the other party
or conditions to such party’s obligations contained herein.  Any such extension
or waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby.  Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement.  The failure of either party hereto to assert any of its rights
hereunder shall not constitute a waiver of any of such rights.
 
17.5           Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
parties hereto as hereinafter provided.
 
17.6           Headings.  The descriptive headings and subheadings in this
Agreement are included for convenience and identification only and are in no way
intended to describe, interpret, define or limit the scope, extent or intent of
this Agreement or any provision hereof.
 
17.7           Governing Law; Jurisdiction.  This Agreement shall be governed
by, and construed in accordance with, the Laws of the State of New York.  All
Actions arising out of or relating to this Agreement shall be heard and
determined exclusively in any federal court of the United States of America
sitting in the City of New York, Borough of Manhattan; provided, however, that
if such federal court does not have jurisdiction over such Action, such Action
shall be heard and determined exclusively in any state court sitting in the City
of New York, Borough of Manhattan.  Consistent with the preceding sentence, the
parties hereto hereby (a) submit to the exclusive jurisdiction of any federal or
state court sitting in City of New York, Borough of Manhattan, for the purpose
of any Action arising out of or relating to this Agreement brought by any party
hereto and (b) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above-named courts.
 
17.8           Severability.  If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any Law, or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to either party hereto.  Upon a determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the fullest extent
possible.
 
 
 

--------------------------------------------------------------------------------

 
 
17.9           Entire Agreement.  This Agreement constitutes the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements and understandings pertaining thereto.
 
17.10           No Third Party Beneficiaries.  This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.
 
17.11           Termination.  Subject to Section 7.2, this Agreement shall
terminate on the Expiration Date, after which time this Agreement and all
Warrants shall no longer be of any force or effect; provided, however, that this
Agreement will terminate on such earlier date on which all outstanding Warrants
have been exercised; provided, further, that provisions of Sections 15, 16 and
this Section 17 shall survive such termination.
 
17.12           Interpretation and Rules of Construction.  In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:
 
(a)           when a reference is made in this Agreement to a Section, such
reference is to a Section of this Agreement unless otherwise indicated;
 
(b)           whenever the words “include,” “includes” or “including” are used
in this Agreement, they are deemed to be followed by the words “without
limitation”;
 
(c)           the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;
 
(d)           the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms; and
 
(e)           references to a Person are also to its successors and permitted
assigns.
 
17.13           Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission or electronic communication) in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.
 


 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.
 
 

  MEDIA GENERAL, INC.                       By:         Name:         Title:    
         

 
 

  BERKSHIRE HATHAWAY INC.                       By:         Name:         Title:
             

 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
Form of Warrant Certificate


[Face of Warrant Certificate]






 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES FOR WHICH IT
MAY BE EXERCISED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND ACCORDINGLY, SUCH
SECURITIES MAY NOT BE OFFERED, TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT
IN COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
UNITED STATES FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS
THEREFROM.



 
THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE
CONDITIONS SPECIFIED IN THAT CERTAIN WARRANT AGREEMENT DATED AS OF MAY [•], 2012
(THE “WARRANT AGREEMENT”), BY AND BETWEEN MEDIA GENERAL, INC., A VIRGINIA
CORPORATION, AS THE ISSUER AND BERKSHIRE HATHAWAY, A DELAWARE CORPORATION, AS
HOLDER, AS SUCH WARRANT AGREEMENT MAY BE MODIFIED AND SUPPLEMENTED AND IN EFFECT
FROM TIME TO TIME, AND NO TRANSFER OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE SHALL BE VALID OR EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN
FULFILLED.  THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE,
AGREES TO BE BOUND BY THE PROVISIONS OF SUCH WARRANT AGREEMENT.





 
 
 
 
 
A-1

--------------------------------------------------------------------------------

 


No. of Warrants: ___
Warrant No: __

 


WARRANT
TO PURCHASE SHARES OF
CLASS A COMMON STOCK OF
MEDIA GENERAL, INC.


This certifies that                                                  , or its
registered assigns, is the registered holder (the “Holder”) of ___ warrants (the
“Warrants”) of Media General, Inc., a Virginia corporation (the “Company”), that
would entitle the Holder, upon proper exercise during the Exercise Period to
receive from the Company _____ shares (the “Warrant Shares”) of Class A Common
Stock of Media General, Inc. (“Shares”) at the Exercise Price, subject to
adjustment as described in the Warrant Agreement.  The Warrants will vest upon
the execution of the Warrant Agreement.  Subject to Section 7.2 of the Warrant
Agreement, no Warrant may be exercised after the Expiration Date, and to the
extent not exercised by such time such Warrants shall become void.  Reference is
made to the further provisions of this Warrant Certificate set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as though fully set forth at this place.  This Warrant Certificate shall
be governed and construed in accordance with the internal laws of the State of
New York.


 
 
 
 

 
 
A-2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be signed
by the undersigned authorized officer of the Company.
 
Dated:
 
MEDIA GENERAL, INC.
         
By:
 
______________________________
 
Name:
Title:
 

 
 
 
 

 
 
A-3

--------------------------------------------------------------------------------

 
 
[Reverse of Warrant Certificate]
 
MEDIA GENERAL, INC.
 
By accepting a Warrant Certificate, the Holder shall be bound by all of the
terms and provisions of the Warrant Agreement (a copy of which is available on
request to the Secretary of the Company) and any amendments thereto as fully and
effectively as if such Holder had signed the same.
 
The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants by the Company expiring on the Expiration Date, entitling the
Holder upon proper exercise to receive Warrant Shares pursuant to the Warrant
Agreement, which Warrant Agreement is hereby incorporated by reference in and
made a part of this instrument and is hereby referred to for a description of
the rights, limitation of rights, obligations, duties and immunities thereunder
of the Company and each Holder of the Warrants.  Capitalized terms used but not
other otherwise defined herein shall have the meanings ascribed to them in the
Warrant Agreement.
 
The Holder of the Warrants evidenced by this Warrant Certificate may exercise
them by surrendering this Warrant Certificate, with the form of election to
purchase set forth below on this Warrant Certificate, properly completed and
executed, together with payment of the aggregate Exercise Price (other than in
the case of cashless exercise pursuant to Section 7.7 of the Warrant Agreement)
in accordance with the provisions set forth on the face of this Warrant
Certificate and in the Warrant Agreement.  In the event that upon any exercise
of Warrants evidenced hereby the number of Warrants exercised shall be less than
the total number of Warrants evidenced hereby, there shall be issued to the
Holder hereof or his assignee a new Warrant Certificate evidencing the number of
Warrants not exercised.
 
The Warrant Agreement provides that upon the occurrence of certain events the
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant, each as set forth on the face hereof, may, subject to certain
conditions, be adjusted.  No fractions of a Warrant Share will be issued upon
the exercise of any Warrant, but the Company will pay the cash value in lieu
thereof determined as provided in the Warrant Agreement.
 
Warrant Certificates, when surrendered to the Company by the Holder thereof in
person or by legal representative or attorney duly authorized in writing, may be
exchanged, in the manner and subject to the limitations provided in the Warrant
Agreement, but without payment of any service charge, for another Warrant
Certificate or Warrant Certificates of like tenor evidencing in the aggregate a
like number of Warrants.
 
Upon due presentation for registration of transfer of this Warrant Certificate
to the Company, a new Warrant Certificate or Warrant Certificates of like tenor
and evidencing in the aggregate a like number of Warrants shall be issued to the
transferee(s) in exchange for this Warrant Certificate, subject to the
limitations provided in the Warrant Agreement, without charge.
 
The Company may deem and treat the Holder(s) hereof as the absolute owner(s) of
this Warrant Certificate (notwithstanding any notation of ownership or other
writing hereon made by anyone), for the purpose of any exercise hereof, of any
distribution to the Holder(s) hereof, and for all other purposes, and the
Company shall not be affected by any notice to the contrary.
 
 
A-4

--------------------------------------------------------------------------------

 
 
The Warrant Agreement permits, with certain exceptions therein provided, the
supplementing or amendment thereof in writing at any time by the Company and the
Holder.  Any such amendment shall be conclusive and binding upon such Holder and
upon all future Holders of this Warrant and any Warrant issued upon the
registration of transfer thereof or in exchange thereof whether or not notation
of such consent is made upon such Warrant or any other Warrant.
 
 
 
 
 
 

 
 
A-5

--------------------------------------------------------------------------------

 
 
[Form of Assignment]
 
ASSIGNMENT
 
(To Be Executed by the Holder in Order to Assign Warrants)
 
 
FOR VALUE RECEIVED the undersigned hereby sell(s), assign(s) and transfer(s)
unto:
 



--------------------------------------------------------------------------------

PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER
 



--------------------------------------------------------------------------------

(PLEASE PRINT OR TYPE NAME AND ADDRESS, INCLUDING POSTAL ZIP CODE OF ASSIGNEE)


of the Warrants represented by this Warrant Certificate, and hereby irrevocably
constitutes and appoints ____________________________________________________
Attorney to transfer this Warrant Certificate on the books of the Company, with
full power of substitution in the premises.


 
Dated:_______, ______
 
 
    Signature(s)*                      
 
    (Social Security or Taxpayer Identification Number)


 
 


 
A-6

--------------------------------------------------------------------------------

 
 
[Form of Election to Purchase, To Be Executed Upon Exercise Of Warrant]
 
NOTICE OF EXERCISE
 
(To Be Executed by the Holder in Order to Exercise Warrants)
 
 
p           The undersigned hereby irrevocably elects to exercise the right,
represented by this Warrant Certificate, to receive ______ Warrant Shares and
herewith tenders payment for such Warrant Shares to the order of Media General,
Inc. in the amount of ____ U.S. Dollars per Share in accordance with the terms
of the Warrant Agreement, in cash or by certified or official bank check made
payable to the order of the Company.
 
p           The undersigned hereby irrevocably elects to exercise the right,
represented by this Warrant Certificate, to receive _____ Warrant Shares and
hereby elects to use the “cashless exercise” option to purchase the Warrant
Shares under Section 7.7 of the Warrant Agreement.
 
The undersigned requests that a certificate for such Warrant Shares be
registered in the name of:
       

    PLEASE INSERT SOCIAL SECURITY
OR OTHER IDENTIFYING NUMBER    
and be delivered to:
    (PLEASE PRINT OR TYPE NAME AND ADDRESS, INCLUDING POSTAL ZIP CODE OF
ASSIGNEE)         and, if such number of Warrants shall not be all the Warrants
evidenced by this Warrant Certificate, that a new Warrant Certificate for the
balance of such Warrants be registered in the name of, and delivered to, the
Holder at the address stated below:           (PLEASE PRINT OR TYPE ADDRESS)    
   





 
Dated:_______, ______
 
 
    Signature(s)*                      
 
    (Social Security or Taxpayer Identification Number)


 


 
 
 
A-7

--------------------------------------------------------------------------------

 
       


Exhibit E to Asset Purchase Agreement
 

--------------------------------------------------------------------------------



 
 
 
 


FORM OF
 
REGISTRATION RIGHTS AGREEMENT
 
by and between
 
Media General, Inc.
 
and
 
Berkshire Hathaway Inc.
 
__________________________
 
Dated as of May [•], 2012
 
 
 
 
 

 
 

--------------------------------------------------------------------------------



 
i
 
 
 
TABLE OF CONTENTS
 
Page
 
Section 1.
 
Certain Definitions
 
1
 
Section 2.
 
Demand Registration
 
4
 
Section 3.
 
Piggyback Registrations
 
6
 
Section 4.
 
S-3 Shelf Registration
 
7
 
Section 5.
 
Suspension Periods
 
9
 
Section 6.
 
Holdback Agreements
 
9
 
Section 7.
 
Registration Procedures
 
10
 
Section 8.
 
Registration Expenses
 
14
 
Section 9.
 
Indemnification
 
14
 
Section 10.
 
Securities Act Restrictions
 
16
 
Section 11.
 
Transfers of Rights
 
17
 
Section 12.
 
Miscellaneous
 
17
 



 
 
ii

--------------------------------------------------------------------------------

 
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into
as of May [•], 2012, by and between Media General, Inc., a Virginia corporation
(the “Company”), and Berkshire Hathaway Inc., a Delaware corporation.
 
WHEREAS, the Company and its subsidiaries are entering into certain refinancing
and recapitalization transactions with the Investor (as defined below);
 
WHEREAS, the Company and the Investor are parties to a Warrant Agreement, dated
the date hereof (the “Warrant Agreement”) pursuant to which the Investor is
acquiring from the Company warrants (the “Warrants”) to purchase 4,646,220
shares of its Class A Common Stock (the “Common Shares”); and
 
WHEREAS, in connection with the consummation of the refinancing and
recapitalization transactions, the parties desire to enter into this Agreement
in order to create certain registration rights for the Investor as set forth
below.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:
 
Section 1.    Certain Definitions.
 
In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the following meanings:
 
“Affiliate” of any Person means any other Person which directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person.  The term “control” (including the terms
“controlling,” “controlled” and “under common control with”) as used with
respect to any Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.
 
“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.
 
“beneficially own” means, with respect to any Person, securities of which such
Person or any of such Person’s Affiliates, directly or indirectly, has
“beneficial ownership” as determined pursuant to Rule 13d-3 and Rule 13d-5 of
the Exchange Act, including securities beneficially owned by others with whom
such Person or any of its Affiliates has agreed to act together for the purpose
of acquiring, holding, voting or disposing of such securities; provided that a
Person shall not be deemed to “beneficially own” (i) securities tendered
pursuant to a tender or exchange offer made by such Person or any of such
Person’s Affiliates until such tendered securities are accepted for payment,
purchase or exchange, (ii) any security as a result of an oral or written
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding:  (a) arises solely from a revocable proxy given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the Exchange Act, and (b) is not
also then reportable by such Person on Schedule 13D under the Exchange Act (or
any comparable or successor report).  Without limiting the foregoing, a Person
shall be deemed to be the beneficial owner of all Registrable Shares owned of
record by any majority-owned subsidiary of such Person.
 
 
 

--------------------------------------------------------------------------------

 
 
“Company” has the meaning set forth in the introductory paragraph.
 
“Demand Registration” has the meaning set forth in Section 2(a).
 
“Demand Registration Statement” has the meaning set forth in Section 2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exercise Shares” means the shares acquired by the Investor upon exercise of the
Warrants.
 
“Form S-3” means a registration statement on Form S-3 under the Securities Act
or such successor forms thereto permitting registration of securities under the
Securities Act.
 
“Holdback Agreement” has the meaning set forth in Section 6.
 
“Holdback Period” has the meaning set forth in Section 6.
 
“Investor” means initially Berkshire Hathaway Inc. and all subsequent Permitted
Transferees who become Investors pursuant to Section 11, provided that for
purposes of all thresholds and limitations herein, the actions of the Permitted
Transferees shall be aggregated.
 
“Minimum Amount” means $25,000,000.
 
“Minimum Investor Holding Event” shall mean the first day on which the Investor,
along with one or more of its Affiliates (other than the Company and its
controlled Affiliates), fails to hold Shares or rights to acquire Shares
pursuant to the Warrant Agreement (after giving effect to any adjustments for
dilution set forth in Section 8 thereof), equal to at least 9.9% of the
Company’s then outstanding common stock (aggregating both the Shares and the
Company’s Class B Common Stock).
 
“Person” shall include an individual, a corporation, an association, a
partnership, a limited liability company, a trust or estate, a government,
foreign or domestic, and any agency or political subdivision thereof, or any
other entity
 
“Permitted Transferee” means any Person who is a transferee of Registrable
Shares from the Investor (or a prior Permitted Transferee) and who becomes party
to this Agreement as required by Section 11.
 
“Piggyback Registration” has the meaning set forth in Section 3(a).
 
“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement and relating to Registrable Shares, as
amended or supplemented and including all material incorporated by reference in
such prospectus or prospectuses.
 
 
2

--------------------------------------------------------------------------------

 
 
“Registrable Shares” means, at any time, (i) the Exercise Shares, and (ii) any
securities issued by the Company after the date hereof in respect of the
Exercise Shares by way of a share dividend or share split or in connection with
a combination of shares, recapitalization, merger, consolidation or other
reorganization, but excluding (iii) any and all Exercise Shares and other
securities referred to in clauses (i) and (ii) that at any time after the date
hereof (a) have been sold pursuant to an effective registration statement or
Rule 144 under the Securities Act, (b) have been sold in a transaction where a
subsequent public distribution of such securities would not require registration
under the Securities Act, (c) are not outstanding or (d) have been transferred
in violation of Section 10 hereof or the provisions of the Warrant Agreement or
to a Person that does not become an Investor pursuant to Section 11 hereof (or
any combination of clauses (a), (b), (c) and(d)).  It is understood and agreed
that, once a security of the kind described in clause (i) or (ii) above becomes
a security of the kind described in clause (iii) above, such security shall
cease to be a Registrable Share for all purposes of this Agreement and the
Company’s obligations regarding Registrable Shares hereunder shall cease to
apply with respect to such security.
 
“Registration Expenses” has the meaning set forth in Section 8(a).
 
“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Shares pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all documents incorporated by reference in such Registration Statement.
 
“S-3 Shelf Registration” has the meaning set forth in Section 4(a).
 
“S-3 Shelf Registration Statement” has the meaning set forth in Section 4(a).
 
“SEC” means the Securities and Exchange Commission or any successor agency.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” has the meaning set forth in the second recital hereto.
 
“Shelf Takedown” has the meaning set forth in Section 4(b).
 
“Suspension Period” has the meaning set forth in Section 5.
 
“Termination Date” means the first date on which there are no Registrable
Shares.
 
“Third Party Holdback Period” means any Holdback Period imposed on the Investor
pursuant to Section 6 in respect of an underwritten offering of Shares in which
(i) the Investor elected not to participate or (ii) the Investor’s participation
was reduced or eliminated pursuant to Section 3(b) or 3(c).
 
“underwritten offering” means a registered offering in which securities of the
Company are sold to one or more underwriters on a firm-commitment basis for
reoffering to the public, and “underwritten Shelf Takedown” means an
underwritten offering effected pursuant to an S-3 Shelf Registration.
 
 
3

--------------------------------------------------------------------------------

 
 
“Warrant” has the meaning set forth in the first Recital hereto.
 
“Warrant Agreement” means the agreement specified in the second recital hereto,
as such agreement may be amended from time to time.
 
In addition to the above definitions, unless the context requires otherwise:
 
(i)          any reference to any statute, regulation, rule or form as of any
time shall mean such statute, regulation, rule or form as amended or modified
and shall also include any successor statute, regulation, rule or form from time
to time;
 
(ii)          “including” shall be construed as inclusive without limitation, in
each case notwithstanding the absence of any express statement to such effect,
or the presence of such express statement in some contexts and not in others;
 
(iii)          references to “Section” are references to Sections of this
Agreement;
 
(iv)          words such as “herein”, “hereof”, “hereinafter” and “hereby” when
used in this Agreement refer to this Agreement as a whole;
 
(v)          references to “business day” mean any day except Saturday, Sunday
and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York generally are authorized or required by
law or other governmental action to close; and
 
(vi)          references to “dollars” and “$” mean U.S. dollars.
 
Section 2.    Demand Registration.
 
(a)          Right to Request Registration.  Subject to the provisions hereof,
until the Termination Date, the Investor may at any time request registration
for resale under the Securities Act of all or part of the Registrable Shares
separate from an S-3 Shelf Registration (a “Demand Registration”); provided,
however, that (based on the then-current market prices) the number of
Registrable Shares included in the Demand Registration would, if fully sold,
yield gross proceeds to the Investor of at least the Minimum Amount.  Subject to
Section 2(d) and Sections 5 and 7 below, the Company shall use reasonable best
efforts (i) to file a Registration Statement registering for resale such number
of Registrable Shares as requested to be so registered pursuant to this
Section 2(a) (a “Demand Registration Statement”) within 90 days after the
Investor’s request therefor and (ii) if necessary, to cause such Demand
Registration Statement to be declared effective by the SEC as soon as practical
thereafter.  If permitted under the Securities Act, such Registration Statement
shall be one that is automatically effective upon filing.
 
(b)          Number of Demand Registrations.  Subject to the limitations of
Sections 2(a), 2(d) and 4(a), throughout the term of this Agreement the Investor
shall be entitled to request a maximum of one Demand Registration or S-3 Shelf
Registration (regardless of the number of Permitted Transferees who may become
an Investor pursuant to Section 11).  A Registration Statement shall not count
as a permitted Demand Registration unless and until it has become effective.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)          Priority on Demand Registrations.  The Company may include Shares
other than the Investor’s Registrable Shares in a Demand Registration for any
accounts (including for the account of the Company) on the terms provided below;
and if such Demand Registration is an underwritten offering, such Shares may be
included only with the consent of the managing underwriters of such
offering.  If the managing underwriters of the requested Demand Registration
advise the Company and the Investor requesting such Demand Registration that in
their opinion the number of Shares proposed to be included in the Demand
Registration exceeds the number of Shares which can be sold in such underwritten
offering without materially delaying or jeopardizing the success of the offering
(including the price per share of the Shares proposed to be sold in such
underwritten offering), the Company shall include in such Demand Registration
(i) first, the number of Registrable Shares that the Investor proposes to sell,
and (ii) second, the number of Shares proposed to be included therein by any
other Persons (including Shares to be sold for the account of the Company)
allocated among such Persons in such manner as the Company may determine.  If
the number of Shares which can be sold is less than the number of Shares
proposed to be registered pursuant to clause (i) above by the Investor, the
amount of Shares to be sold shall be allocated to the Investor.
 
(d)          Restrictions on Demand Registrations.  The Investor shall not be
entitled to request a Demand Registration at any time when the Company is
diligently pursuing a primary or secondary underwritten offering pursuant to a
Piggyback Registration.  Notwithstanding the foregoing, the Company shall not be
obligated to proceed with a Demand Registration if the offering to be effected
pursuant to such registration can be effected pursuant to an S-3 Shelf
Registration and the Company, in accordance with Section 4, effects or has
effected an S-3 Shelf Registration pursuant to which such offering can be
effected.
 
(e)          Underwritten Offerings.  The Investor shall be entitled to request
an underwritten offering pursuant to a Demand Registration, but only if the
number of Registrable Shares to be sold in the offering would reasonably be
expected to yield gross proceeds to the Investor of at least the Minimum Amount
(based on then-current market prices).  If any of the Registrable Shares covered
by a Demand Registration are to be sold in an underwritten offering, the Company
shall have the right to select the managing underwriter or underwriters to lead
the offering.
 
(f)          Effective Period of Demand Registrations.  Upon the date of
effectiveness of any Demand Registration for an underwritten offering and if
such offering is priced promptly on or after such date, the Company shall use
reasonable best efforts to keep such Demand Registration Statement effective for
a period equal to 60 days from such date or such shorter period which shall
terminate when all of the Registrable Shares covered by such Demand Registration
have been sold by the Investor.  If the Company shall withdraw any Demand
Registration pursuant to Section 5 before such 60 days end and before all of the
Registrable Shares covered by such Demand Registration have been sold pursuant
thereto, the Investor shall be entitled to a replacement Demand Registration
which shall be subject to all of the provisions of this Agreement.  A Demand
Registration shall not count against the limit on the number of such
registrations set forth in Section 2(b) if (i) after the applicable Registration
Statement has become effective, such Registration Statement or the related
offer, sale or distribution of Registrable Shares thereunder becomes the subject
of any stop order, injunction or other order or restriction imposed by the SEC
or any other governmental agency or court for any reason not attributable to the
Investor or its Affiliates (other than the Company and its controlled
Affiliates) and such interference is not thereafter eliminated so as to permit
the completion of the contemplated distribution of Registrable Shares or (ii) in
the case of an underwritten offering, the conditions specified in the related
underwriting agreement, if any, are not satisfied or waived for any reason not
attributable to the Investor or its Affiliates (other than the Company and its
controlled Affiliates), and as a result of any such circumstances described in
clause (i) or (ii), less than 75% of the Registrable Shares covered by the
Registration Statement are sold by the Investor pursuant to such Registration
Statement.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3.    Piggyback Registrations.
 
(a)          Right to Piggyback.  Whenever prior to the occurrence of a Minimum
Investor Holding Event the Company proposes to register any Shares under the
Securities Act (other than on a registration statement on Form S-8, F-8, S-4 or
F-4), whether for its own account or for the account of one or more holders of
Shares (other than the Investor), and the form of registration statement to be
used may be used for any registration of Registrable Shares (a “Piggyback
Registration”), the Company shall give written notice to the Investor of its
intention to effect such a registration and, subject to Sections 3(b) and 3(c),
shall include in such registration statement and in any offering of Shares to be
made pursuant to that registration statement all Registrable Shares with respect
to which the Company has received a written request for inclusion therein from
the Investor within 10 days after the Investor’s receipt of the Company’s notice
or, in the case of a primary offering, such shorter time as is reasonably
specified by the Company in light of the circumstances.  The Company shall have
no obligation to proceed with any Piggyback Registration and may abandon,
terminate and/or withdraw such registration for any reason at any time prior to
the pricing thereof.  If the Company or any other Person other than the Investor
proposes to sell Shares in an underwritten offering pursuant to a registration
statement on Form S-3 under the Securities Act, such offering shall be treated
as a primary or secondary underwritten offering pursuant to a Piggyback
Registration.
 
(b)          Priority on Primary Piggyback Registrations.  If a Piggyback
Registration is initiated as a primary underwritten offering on behalf of the
Company and the managing underwriters advise the Company and the Investor (if
the Investor has elected to include Registrable Shares in such Piggyback
Registration) that in their opinion the number of Shares proposed to be included
in such offering exceeds the number of Shares (of any class) which can be sold
in such offering without materially delaying or jeopardizing the success of the
offering (including the price per share of the Shares proposed to be sold in
such offering), the Company shall include in such registration and offering
(i) first, the number of Shares that the Company proposes to sell, and
(ii) second, the number of Shares requested to be included therein by holders of
Shares, including the Investor (if the Investor has elected to include
Registrable Shares in such Piggyback Registration), pro rata among all such
holders on the basis of the number of Shares requested to be included therein by
all such holders or as such holders and the Company may otherwise agree (with
allocations among different classes of Shares, if more than one are involved, to
be determined by the Company).
 
 
6

--------------------------------------------------------------------------------

 
 
(c)          Priority on Secondary Piggyback Registrations.  If a Piggyback
Registration is initiated as an underwritten registration on behalf of a holder
of Shares other than the Investor, and the managing underwriters advise the
Company that in their opinion the number of Shares proposed to be included in
such registration exceeds the number of Shares which can be sold in such
offering without materially delaying or jeopardizing the success of the offering
(including the price per share of the Shares to be sold in such offering), then
the Company shall include in such registration (i) first, the number of Shares
requested to be included therein by the holder(s) requesting such registration,
(ii) second, the number of Shares requested to be included therein by other
holders of Shares including the Investor (if the Investor has elected to include
Registrable Shares in such Piggyback Registration) and (iii) third, the number
of Shares that the Company proposes to sell, pro rata among such holders on the
basis of the number of Shares requested to be included therein by such holders
or as such holders and the Company may otherwise agree (with allocations among
different classes of Shares, if more than one are involved, to be determined by
the Company).
 
(d)          Selection of Underwriters.  If any Piggyback Registration is a
primary or secondary underwritten offering, the Company shall have the right to
select the managing underwriter or underwriters to administer any such offering.
 
(e)          Basis of Participations.  The Investor may not sell Registrable
Shares in any offering pursuant to a Piggyback Registration unless it (a) agrees
to sell such Shares on the same basis provided in the underwriting or other
distribution arrangements approved by the Company and that apply to the Company
and/or any other holders involved in such Piggyback Registration and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, lockups and other documents required under the terms of
such arrangements.
 
Section 4.    S-3 Shelf Registration.
 
(a)          Right to Request Registration.  Subject to the provisions hereof,
at any time when the Company is eligible to use Form S-3 prior to the
Termination Date and if the Investor has not previously requested a Demand
Registration which has resulted in an effective Demand Registration Statement,
the Investor shall be entitled to request on one occasion that the Company file
a Registration Statement on Form S-3 (or an amendment or supplement to an
existing registration statement on Form S-3) for a public offering of all or
such portion of the Registrable Shares designated by the Investor pursuant to
Rule 415 promulgated under the Securities Act or otherwise (an “S-3 Shelf
Registration”).  A request for an S-3 Shelf Registration may not be made at any
time when the Company is diligently pursuing a primary or secondary underwritten
offering pursuant to a registration statement.  Upon such request, and subject
to Section 5, the Company shall use reasonable best efforts (i) to file a
Registration Statement (or any amendment or supplement thereto) covering the
number of shares of Registrable Shares specified in such request under the
Securities Act on Form S-3 (an “S-3 Shelf Registration Statement”) for public
sale in accordance with the method of disposition specified in such request
within 10 business days (in the case of a Registration Statement that is
automatically effective upon filing if the company is eligible to make such a
filing under the Securities Act) or 45 days (in the case of all other
Registration Statements) after the Investor’s written request therefor and
(ii) if necessary, to cause such S-3 Shelf Registration Statement to become
effective as soon as practical thereafter.  If permitted under the Securities
Act, such Registration Statement shall be one that is automatically effective
upon filing.  The right to request an S-3 Shelf Registration may be exercised no
more than once in the aggregate and, pursuant to Section 2(b) may not be
exercised after a Demand Registration, regardless of the number of Permitted
Transferees who may become an Investor pursuant to Section 11.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)          Right to Effect Shelf Takedowns.  The Investor shall be entitled,
at any time and from time to time when an S-3 Shelf Registration Statement is
effective and until the Termination Date, to sell such Registrable Shares as are
then registered pursuant to such Registration Statement (each, a “Shelf
Takedown”), but only upon not less than 10 business days’ prior written notice
to the Company (if such takedown is to be underwritten).  The Investor shall be
entitled to request that a Shelf Takedown shall be an underwritten offering;
provided, however, that (based on the then-current market prices) the number of
Registrable Shares included in each such underwritten Shelf Takedown would
reasonably be expected to yield gross proceeds to the Investor of at least the
Minimum Amount, and provided further that the Investor shall not be entitled to
request any underwritten Shelf Takedown at any time when the Company is
diligently pursuing a primary or secondary underwritten offering of Shares
pursuant to a registration statement.  The Investor shall give the Company
prompt written notice of the consummation of each Shelf Takedown (whether or not
underwritten).
 
(c)          Priority on Underwritten Shelf Takedowns.  The Company may include
Shares other than Registrable Shares in an underwritten Shelf Takedown for any
accounts on the terms provided below, but only with the consent of the managing
underwriters of such offering and the Investor (such consent not to be
unreasonably withheld).  If the managing underwriters of the requested
underwritten Shelf Takedown advise the Company and the Investor that in their
opinion the number of Shares proposed to be included in the underwritten Shelf
Takedown exceeds the number of Shares which can be sold in such offering without
materially delaying or jeopardizing the success of the offering (including the
price per share of the Shares proposed to be sold in such offering), the Company
shall include in such underwritten Shelf Takedown (i) first, the number of
Shares that the Investor proposes to sell, and (ii) second, the number of Shares
proposed to be included therein by any other Persons (including Shares to be
sold for the account of the Company) allocated among such Persons in such manner
as the Company may determine.  If the number of Shares which can be sold is less
than the number of Registrable Shares proposed to be included in the
underwritten Shelf Takedown pursuant to clause (i) above, the amount of Shares
to be so sold shall be allocated to the Investor.  The provisions of this
paragraph (c) apply only to a Shelf Takedown that the Investor has requested be
an underwritten offering.
 
(d)          Selection of Underwriters.  If any of the Registrable Shares are to
be sold in an underwritten Shelf Takedown initiated by the Investor, the Company
shall have the right to select the managing underwriter or underwriters to lead
the offering.
 
(e)          Effective Period of S-3 Shelf Registrations.  The Company shall use
reasonable best efforts to keep any S-3 Shelf Registration Statement effective
for a period of 90 days after the effective date of such registration statement,
provided that such 90 day period shall be extended by the number of days in any
Suspension Period commenced pursuant to Section 5 during such period (as it may
be so extended) and by the number of days in any Third Party Holdback Period
commenced during such period (as it may be so extended).  Notwithstanding the
foregoing, the Company shall not be obligated to keep any such registration
statement effective, or to permit Registrable Shares to be registered, offered
or sold thereunder, at any time on or after the Termination Date.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 5.    Suspension Periods.
 
(a)          Suspension Periods.  The Company may (i) delay the filing or
effectiveness of a Registration Statement in conjunction with a Demand
Registration or an S-3 Shelf Registration or (ii) prior to the pricing of any
underwritten offering or other offering of Registrable Shares pursuant to a
Demand Registration or an S-3 Shelf Registration, delay such underwritten or
other offering (and, if it so chooses, withdraw any registration statement that
has been filed), but in each case described in clauses (i) and (ii) only if the
Company determines in its sole discretion (x) that proceeding with such an
offering would require the Company to disclose material information that would
not otherwise be required to be disclosed at that time and that the disclosure
of such information at that time would not be in the Company’s best interests,
or (y) that the registration or offering to be delayed would, if not delayed,
materially adversely affect the Company and its subsidiaries taken as a whole or
materially interfere with, or jeopardize the success of, any pending or proposed
material transaction, including any debt or equity financing, any acquisition or
disposition, any recapitalization or reorganization or any other material
transaction, whether due to commercial reasons, a desire to avoid premature
disclosure of information or any other reason.  Any period during which the
Company has delayed a filing, an effective date or an offering pursuant to this
Section 5 is herein called a “Suspension Period”.  If pursuant to this Section 5
the Company delays or withdraws a Demand Registration or S-3 Shelf Registration
requested by the Investor, the Investor shall be entitled to withdraw such
request and, if it does so, such request shall not count against the limitation
on the number of such registrations set forth in Section 2 or Section 4.  The
Company shall provide prompt written notice to the Investor of the commencement
and termination of any Suspension Period (and any withdrawal of a registration
statement pursuant to this Section 5), but shall not be obligated under this
Agreement to disclose the reasons therefor.  The Investor shall keep the
existence of each Suspension Period confidential and refrain from making offers
and sales of Registrable Shares (and direct any other Persons making such offers
and sales to refrain from doing so) during each Suspension Period.  In no event
(i) may the Company deliver notice of a Suspension Period to the Investor more
than three times in any calendar year and (ii) shall a Suspension Period or
Suspension Periods be in effect for an aggregate of 180 days or more in any
calendar year.
 
(b)          Other Lockups.  Notwithstanding any other provision of this
Agreement, the Company shall not be obligated to take any action hereunder that
would violate any lockup or similar restriction binding on the Company in
connection with a prior or pending registration or underwritten offering.
 
(c)          Purchase Agreement Restrictions.  Nothing in this Agreement shall
affect the restrictions on transfers of Shares and other provisions of the
Purchase Agreement, which shall apply independently hereof in accordance with
the terms thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 6.    Holdback Agreements.
 
The restrictions in this Section 6 shall apply for as long as the Investor is
the beneficial owner of any Registrable Shares.  If the Company sells Shares or
other securities convertible into or exchangeable for (or otherwise representing
a right to acquire) Shares in a primary underwritten offering pursuant to any
registration statement under the Securities Act (but only if the Investor is
provided its piggyback rights, if any, in accordance with Sections 3(a) and
3(b)), or if any other Person sells Shares in a secondary underwritten offering
pursuant to a Piggyback Registration in accordance with Sections 3(a) and 3(b),
and if the managing underwriters for such offering advise the Company (in which
case the Company promptly shall notify the Investor) that a public sale or
distribution of Shares outside such offering would materially adversely affect
such offering, then, if requested by the Company, the Investor shall agree, as
contemplated in this Section 6, not to (and to cause its majority-controlled
Affiliates not to) sell, transfer, pledge, issue, grant or otherwise dispose of,
directly or indirectly (including by means of any short sale), or request the
registration of, any Registrable Shares (or any securities, including the
Warrants, of any Person that are convertible into or exchangeable for, or
otherwise represent a right to acquire, any Registrable Shares) for a period
(each such period, a “Holdback Period”) beginning on the 10th day before the
pricing date for the underwritten offering and extending through the earlier of
(i) the 90th day after such pricing date (subject to customary automatic
extension in the event of the release of earnings results of or material news
relating to the Company) and (ii) such earlier day (if any) as may be designated
for this purpose by the managing underwriters for such offering (each such
agreement of the Investor, a “Holdback Agreement”).  Each Holdback Agreement
shall be in writing in form and substance satisfactory to the Company and the
managing underwriters.  Notwithstanding the foregoing, the Investor shall not be
obligated to make a Holdback Agreement unless the Company and each selling
shareholder in such offering also execute agreements substantially similar to
such Holdback Agreement.  A Holdback Agreement shall not apply to (i) the
exercise of any warrants or options to purchase shares of the Company (provided
that such restrictions shall apply with respect to the securities issuable upon
such exercise) or (ii) any Shares included in the underwritten offering giving
rise to the application of this Section 6.
 
Section 7.    Registration Procedures.
 
(a)          Whenever the Investor requests that any Registrable Shares be
registered pursuant to this Agreement, the Company shall use reasonable best
efforts to effect, as soon as practical as provided herein, the registration and
the sale of such Registrable Shares in accordance with the intended methods of
disposition thereof, and, pursuant thereto, the Company shall, as soon as
practical as provided herein:
 
(i)          subject to the other provisions of this Agreement, use commercially
reasonable efforts to prepare and file with the SEC a Registration Statement
with respect to such Registrable Shares and cause such Registration Statement to
become effective (unless it is automatically effective upon filing);
 
(ii)          use commercially reasonable efforts to prepare and file with the
SEC such amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to comply with the
applicable requirements of the Securities Act and to keep such Registration
Statement effective for the relevant period required hereunder, but no longer
than is necessary to complete the distribution of the Shares covered by such
Registration Statement, and to comply with the applicable requirements of the
Securities Act with respect to the disposition of all the Shares covered by such
Registration Statement during such period in accordance with the intended
methods of disposition set forth in such Registration Statement;
 
(iii)          use commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of any Registration Statement, or the
lifting of any suspension of the qualification or exemption from qualification
of any Registrable Shares for sale in any jurisdiction in the United States;
 
 
10

--------------------------------------------------------------------------------

 
 
(iv)          deliver, without charge, such number of copies of the preliminary
and final Prospectus and any supplement thereto as the Investor may reasonably
request in order to facilitate the disposition of the Registrable Shares of the
Investor covered by such Registration Statement in conformity with the
requirements of the Securities Act;
 
(v)          use commercially reasonable efforts to register or qualify such
Registrable Shares under such other securities or blue sky laws of such U.S.
jurisdictions as the Investor reasonably requests and continue such registration
or qualification in effect in such jurisdictions for as long as the applicable
Registration Statement may be required to be kept effective under this Agreement
(provided that the Company will not be required to (I) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this subparagraph (v), (II) subject itself to taxation in any such
jurisdiction or (III) consent to general service of process in any such
jurisdiction);
 
(vi)          notify the Investor and each distributor of such Registrable
Shares identified by the Investor, at any time when a Prospectus relating
thereto would be required under the Securities Act to be delivered by such
distributor, of the occurrence of any event as a result of which the Prospectus
included in such Registration Statement contains an untrue statement of a
material fact or omits a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and,
at the request of the Investor, the Company shall use commercially reasonable
efforts to prepare, as soon as practical, a supplement or amendment to such
Prospectus so that, as thereafter delivered to any prospective purchasers of
such Registrable Shares, such Prospectus shall not contain an untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;
 
(vii)          in the case of an underwritten offering in which the Investor
participates pursuant to a Demand Registration, a Piggyback Registration or an
S-3 Shelf Registration, enter into a customary underwriting agreement on market
terms and take all such other customary and reasonable actions as the managing
underwriters of such offering may request in order to facilitate the disposition
of such Registrable Shares (including, making members of senior management of
the Company available at reasonable times and places to participate in
“road-shows” that the managing underwriter determines are necessary to effect
the offering);
 
(viii)          in the case of an underwritten offering in which the Investor
participates pursuant to a Demand Registration, a Piggyback Registration or an
S-3 Shelf Registration, and to the extent not prohibited by applicable law,
(A) make reasonably available, for inspection by the managing underwriters of
such offering and one attorney and accountant acting for such managing
underwriters, pertinent corporate documents and financial and other records of
the Company and its subsidiaries and controlled Affiliates, (B) cause the
Company’s officers and employees to supply information reasonably requested by
such managing underwriters or attorney in connection with such offering,
(C) make the Company’s independent accountants available for any such managing
underwriters’ due diligence and have them provide customary comfort letters to
such underwriters in connection therewith; and (D) cause the Company’s counsel
to furnish customary legal opinions to such underwriters in connection
therewith; provided, however, that such records and other information shall be
subject to such confidential treatment as is customary for underwriters’ due
diligence reviews;
 
 
11

--------------------------------------------------------------------------------

 
 
(ix)          use reasonable best efforts to cause all such Registrable Shares
to be listed on each primary securities exchange (if any) on which securities of
the same class issued by the Company are then listed;
 
(x)          provide a transfer agent and registrar for all such Registrable
Shares not later than the effective date of such Registration Statement and, a
reasonable time before any proposed sale of Registrable Shares pursuant to a
Registration Statement, provide the transfer agent with printed certificates for
the Registrable Shares to be sold, subject to the provisions of Section 11; and
 
(xi)          promptly notify the Investor and the managing underwriters of any
underwritten offering, if any:
 
(1)          when the Registration Statement, any pre-effective amendment, the
Prospectus or any Prospectus supplement or any post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
 
(2)          of any request by the SEC for amendments or supplements to the
Registration Statement or the Prospectus or for any additional information
regarding the Investor;
 
(3)          of the notification to the Company by the SEC of its initiation of
any proceeding with respect to the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement; and
 
(4)          of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Shares for sale under the
applicable securities or blue sky laws of any jurisdiction.
 
For the avoidance of doubt, the provisions of clauses (vii), (viii) and (xi) of
this Section 7(a) shall apply only in respect of an underwritten offering and
only if (based on market prices at the time the offering is requested by the
Investor) the number of Registrable Shares to be sold in the offering would
reasonably be expected to yield gross proceeds to the Investor of at least the
Minimum Amount.
 
(b)          No Registration Statement (including any amendments thereto) shall
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, and no Prospectus (including any supplements thereto) shall contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, in each case, except for any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission of a material fact made in reliance on and in conformity with written
information furnished to the Company by or on behalf of the Investor or any
other selling shareholder, underwriter or other distributor specifically for use
therein.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)          At all times after the Company has filed a registration statement
with the SEC pursuant to the requirements of the Securities Act and until the
Termination Date, the Company shall use reasonable best efforts to continuously
maintain in effect the registration statement of its common stock under
Section 12 of the Exchange Act and to use commercially reasonable efforts to
file all reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder, all to
the extent required to enable the Investor to be eligible to sell Registrable
Shares (if any) pursuant to Rule 144 under the Securities Act.
 
(d)          The Company may require the Investor and each other selling
shareholder and other distributor of Registrable Shares as to which any
registration is being effected to furnish to the Company information regarding
such Person and the distribution of such securities as the Company may from time
to time reasonably request in connection with such registration.
 
(e)          The Investor agrees by having its Shares treated as Registrable
Shares hereunder that, upon being advised in writing by the Company of the
occurrence of an event pursuant to Section 7(a)(vi), the Investor will
immediately discontinue (and direct any other Persons making offers and sales of
Registrable Shares to immediately discontinue) offers and sales of Registrable
Shares pursuant to any Registration Statement (other than those pursuant to a
plan that is in effect prior to such time and that complies with Rule 10b5-1 of
the Exchange Act) until it is advised in writing by the Company that the use of
the Prospectus may be resumed and is furnished with a supplemented or amended
Prospectus as contemplated by Section 7(a)(vi), and, if so directed by the
Company, the Investor will deliver to the Company all copies, other than
permanent file copies then in the Investor’s possession, of the Prospectus
covering such Registrable Shares current at the time of receipt of such notice.
 
(f)          The Company may prepare and deliver an issuer free-writing
prospectus (as such term is defined in Rule 405 under the Securities Act) in
lieu of any supplement to a prospectus, and references herein to any
“supplement” to a Prospectus shall include any such issuer free-writing
prospectus.  Neither the Investor nor any other seller of Registrable Shares may
use a free-writing prospectus to offer or sell any such shares without the
Company’s prior written consent.
 
(g)          It is understood and agreed that any failure of the Company to file
a registration statement or any amendment or supplement thereto or to cause any
such document to become or remain effective or usable within or for any
particular period of time as provided in Section 2, 4 or 7 or otherwise in this
Agreement, due to reasons that are not reasonably within its control, or due to
any refusal of the SEC to permit a registration statement or prospectus to
become or remain effective or to be used because of unresolved SEC comments
thereon (or on any documents incorporated therein by reference) despite the
Company’s good faith and reasonable best efforts to resolve those comments,
shall not be a breach of this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
(h)          It is further understood and agreed that the Company shall not have
any obligations under this Section 7 at any time on or after the Termination
Date, unless an underwritten offering in which the Investor participates has
been priced but not completed prior to the Termination Date, in which event the
Company’s obligations under this Section 7 shall continue with respect to such
offering until it is so completed (but not more than 60 days after the
commencement of the offering).
 
(i)          Notwithstanding anything to the contrary in this Agreement, the
Company shall not be required to file a Registration Statement or include
Registrable Shares in a Registration Statement unless it has received from the
Investor, at least five days prior to the anticipated filing date of the
Registration Statement, requested information required to be provided by the
Investor for inclusion therein.
 
Section 8.    Registration Expenses.
 
(a)          All expenses incident to the Company’s performance of or compliance
with this Agreement, including all registration and filing fees, fees and
expenses of compliance with securities or blue sky laws, FINRA fees, listing
application fees, printing expenses, transfer agent’s and registrar’s fees, cost
of distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and fees and disbursements of counsel for the Company and
all independent certified public accountants and other Persons retained by the
Company (all such expenses being herein called “Registration Expenses”) (but not
including any underwriting discounts or commissions attributable to the sale of
Registrable Shares or fees and expenses of counsel and any other advisor
representing any underwriters or other distributors), shall be borne by the
Company.  The Investor shall bear the cost of all underwriting discounts and
commissions associated with any sale of Registrable Shares and shall pay all of
its own costs and expenses, including all fees and expenses of any counsel (and
any other advisers) representing the Investor and any stock transfer taxes.
 
(b)          The obligation of the Company to bear the expenses described in
Section 8(a) shall apply irrespective of whether a registration, once properly
demanded or requested becomes effective or is withdrawn or suspended; provided,
however, that Registration Expenses for any Registration Statement withdrawn
solely at the request of the Investor (unless withdrawn following commencement
of a Suspension Period pursuant to Section 5) for any reason other than an
adverse change in the Company or its business (unrelated to any financial market
or general economic conditions that do not disproportionately affect the
Company) shall be borne by the Investor.
 
Section 9.  Indemnification.
 
(a)          The Company shall indemnify, to the fullest extent permitted by
law, the Investor and each Person who controls the Investor (within the meaning
of the Securities Act) against all losses, claims, damages, liabilities,
judgments, costs (including reasonable costs of investigation) and expenses
(including reasonable attorneys’ fees) arising out of or based upon any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus or any amendment thereof or supplement thereto or
arising out of or based upon any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are made in reliance and in conformity
with information furnished in writing to the Company by the Investor expressly
for use therein.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)          In connection with any Registration Statement in which the Investor
is participating, the Investor shall furnish to the Company in writing such
information as the Company reasonably requests for use in connection with any
such Registration Statement or Prospectus, or amendment or supplement thereto,
and shall indemnify, to the fullest extent permitted by law, the Company, its
officers and directors and each Person who controls the Company (within the
meaning of the Securities Act) against all losses, claims, damages, liabilities,
judgments, costs (including reasonable costs of investigation) and expenses
(including reasonable attorneys’ fees) arising out of or based upon any untrue
or alleged untrue statement of material fact contained in the Registration
Statement or Prospectus, or any amendment or supplement thereto, or arising out
of or based upon any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein not misleading,
but only to the extent that the same are made in reliance and in conformity with
information furnished in writing to the Company by or on behalf of the Investor
expressly for use therein.
 
Any Person entitled to indemnification hereunder shall (i) give prompt written
notice to the indemnifying Person of any claim with respect to which it seeks
indemnification and (ii) permit such indemnifying Person to assume the defense
of such claim with counsel reasonably satisfactory to the indemnified
Person.  Failure so to notify the indemnifying Person shall not relieve it from
any liability that it may have to an indemnified Person except to the extent
that the indemnifying Person is materially and adversely prejudiced
thereby.  The indemnifying Person shall not be subject to any liability for any
settlement made by the indemnified Person without its consent (but such consent
will not be unreasonably withheld, provided that any such settlement includes as
an unconditional term the giving, by all relevant claimants and plaintiffs to
such indemnified Person, a release, satisfactory in form and substance to such
indemnifying person, from all liabilities in respect of such claim or action for
which such indemnifying person would be required to provide indemnification
for).  An indemnifying Person who is entitled to, and elects to, assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel (in addition to one local counsel) for all Persons indemnified
(hereunder or otherwise) by such indemnifying Person with respect to such claim
(and all other claims arising out of the same circumstances), unless in the
reasonable judgment of any indemnified Person there may be one or more legal or
equitable defenses available to such indemnified Person which are in addition to
or may conflict with those available to another indemnified Person with respect
to such claim, in which case such maximum number of counsel for all indemnified
Persons shall be two rather than one).  If an indemnifying Person is entitled
to, and elects to, assume the defense of a claim, the indemnified Person shall
continue to be entitled to participate in the defense thereof, with counsel of
its own choice, but, except as set forth above, the indemnifying Person shall
not be obligated to reimburse the indemnified Person for the costs thereof.  The
indemnifying Person shall not consent to the entry of any judgment or enter into
or agree to any settlement relating to a claim or action for which any
indemnified Person would be entitled to indemnification by any indemnified
Person hereunder unless such judgment or settlement imposes no ongoing
obligations on any such indemnified Person and includes as an unconditional term
the giving, by all relevant claimants and plaintiffs to such indemnified Person,
a release, satisfactory in form and substance to such indemnified Person, from
all liabilities in respect of such claim or action for which such indemnified
Person would be entitled to such indemnification.  The indemnifying Person shall
not be liable hereunder for any amount paid or payable or incurred pursuant to
or in connection with any judgment entered or settlement effected with the
consent of an indemnified Person unless the indemnifying Person has also
consented to such judgment or settlement.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)          The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified Person or any officer, director or controlling Person of such
indemnified Person and shall survive the transfer of securities and the
Termination Date but only with respect to offers and sales of Registrable Shares
made before the Termination Date or during the period following the Termination
Date referred to in Section 7(h).
 
(d)          If the indemnification provided for in or pursuant to this
Section 9 is due in accordance with the terms hereof, but is held by a court to
be unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
Person, in lieu of indemnifying such indemnified Person, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying Person on the one hand and of the
indemnified Person on the other in connection with the statements or omissions
which result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations.  The relative fault of the
indemnifying Person on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
Person or by the indemnified Person, and by such Person’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  In no event shall the liability of the indemnifying
Person be greater in amount than the amount for which such indemnifying Person
would have been obligated to pay by way of indemnification if the
indemnification provided for under Section 9(a) or 9(b) hereof had been
available under the circumstances.
 
Section 10.    Securities Act Restrictions.
 
The Registrable Shares are restricted securities under the Securities Act and
may not be offered or sold except pursuant to an effective registration
statement or an available exemption from registration under the Securities
Act.  Accordingly, the Investor shall not, directly or through others, offer or
sell any Registrable Shares except pursuant to a Registration Statement as
contemplated herein or pursuant to Rule 144 or another exemption from
registration under the Securities Act, if available.  Prior to any transfer of
Registrable Shares other than pursuant to an effective registration statement,
the Investor shall notify the Company of such transfer and the Company may
require the Investor to provide, prior to such transfer, such evidence that the
transfer will comply with the Securities Act (including written representations
or an opinion of counsel) as the Company may reasonably request.  The Company
may impose stop-transfer instructions with respect to any Registrable Shares
that are to be transferred in contravention of this Agreement.  Any certificates
representing the Registrable Shares may bear a legend (and the Company’s share
registry may bear a notation) referencing the restrictions on transfer contained
in this Agreement (and the Purchase Agreement), until such time as such
securities have ceased to be (or are to be transferred in a manner that results
in their ceasing to be) Registrable Shares.  Subject to the provisions of this
Section 10, the Company will replace any such legended certificates with
unlegended certificates promptly upon surrender of the legended certificates to
the Company or its designee and cause shares that cease to be Registrable Shares
to bear a general unrestricted CUSIP number, in order to facilitate a lawful
transfer or at any time after such shares cease to be Registrable Shares.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 11.    Transfers of Rights.
 
(a)          If the Investor transfers any rights to a Permitted Transferee in
accordance with the Purchase Agreement, such Permitted Transferee shall,
together with all other such Permitted Transferees and the Investor, also have
the rights of the Investor under this Agreement, but only if the Permitted
Transferee signs and delivers to the Company a written acknowledgment (in form
and substance satisfactory to the Company) that it has joined with the Investor
and the other Permitted Transferees as a party to this Agreement and has assumed
the rights and obligations of the Investor hereunder with respect to the rights
transferred to it by the Investor.  Each such transfer shall be effective when
(but only when) the Permitted Transferee has signed and delivered the written
acknowledgment to the Company.  Upon any such effective transfer, the Permitted
Transferee shall automatically have the rights so transferred, and the
Investor’s obligations under this Agreement, and the rights not so transferred,
shall continue, provided that under no circumstances shall the Company be
required to provide more than one Demand Registrations or Shelf
Registration.  Notwithstanding any other provision of this Agreement, no Person
who acquires securities transferred in violation of this Agreement or the
Purchase Agreement, or who acquires securities that are not or upon acquisition
cease to be Registrable Shares, shall have any rights under this Agreement with
respect to such securities, and such securities shall not have the benefits
afforded hereunder to Registrable Shares.
 
Section 12.    Miscellaneous.
 
(a)          Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service.  All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.
 
If to the Company:


Media General, Inc.
333 E. Franklin St.
Richmond, Virginia

 
Attention: 
General Counsel

Chief Financial Officer

 
Fax No.: 
(804) 819-5565



 
                     
 
17

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Shearman & Sterling, LLP
599 Lexington Avenue
New York, New York 10022

 
Attention:
Stephen  T. Giove

Douglas P. Bartner

 
Fax No.:
(212) 848-7179

 
If to the Investor:


Berkshire Hathaway Inc.
3555 Farnam Street
Omaha, Nebraska  68131

 
Fax No.:
(402) 346-3375

 
Attention:
Marc D. Hamburg

 
with a copy to:
 
Munger, Tolles & Olson LLP
355 S. Grand Avenue, 35th Floor
Los Angeles, California 90071

 
Attention:
Mary Ann Todd

 
Fax No.:
(213) 687-3702

 
(b)          No Waivers.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
 
(c)          Assignment.  Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except (i) an assignment, in the
case of a merger or consolidation where such party is not the surviving entity,
or a sale of substantially all of its assets, to the entity which is the
survivor of such merger or consolidation or the purchaser in such sale or
(ii) an assignment by Investor to a Permitted Transferee in accordance with the
terms hereof.
 
(d)          No Third-Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor (and any Permitted Transferee to which an
assignment is made in accordance with this Agreement), any benefits, rights, or
remedies (except as specified in Section 9 hereof).
 
 
18

--------------------------------------------------------------------------------

 
 
(e)          Governing Law; Submission to Jurisdiction; Waiver of Jury Trial,
Etc.  This Agreement will be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and to be performed
entirely within such State.  Each of the parties hereto agrees (a) to submit to
the non-exclusive personal jurisdiction of the State or Federal courts in the
Borough of Manhattan, The City of New York, (b) that non-exclusive jurisdiction
and venue shall lie in the State or Federal courts in the State of New York, and
(c) that notice may be served upon such party at the address and in the manner
set forth for such party in Section 12(a).  To the extent permitted by
applicable law, each of the parties hereto hereby unconditionally waives trial
by jury in any legal action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.
 
(f)          Counterparts; Effectiveness.  This Agreement may be executed in any
number of counterparts (including by e-mail or facsimile) and by different
parties hereto in separate counterparts, with the same effect as if all parties
had signed the same document.  All such counterparts shall be deemed an
original, shall be construed together and shall constitute one and the same
instrument.  This Agreement shall become effective when each party hereto shall
have received counterparts hereof signed by all of the other parties hereto.
 
(g)          Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes and replaces all other prior agreements, written or oral, among the
parties hereto with respect to the subject matter hereof.
 
(h)          Captions.  The headings and other captions in this Agreement are
for convenience and reference only and shall not be used in interpreting,
construing or enforcing any provision of this Agreement.
 
(i)          Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
 
(j)          The Company agrees that it shall not grant any registration rights
to any third party (i) unless such rights are expressly made subject to the
rights of Investor in a manner consistent with this Agreement or (ii) if such
registration rights are senior to, or take priority over, the registration
rights granted to the Investor under this Agreement.
 
(k)          Amendments.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the prior written consent of the Company and the Investor.
 
[Execution Page Follows]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.
 

 
MEDIA GENERAL, INC.
            By:     Name:        Title:               
BERKSHIRE HATHAWAY INC.
            By:     Name:        Title:     

 

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit F to Asset Purchase Agreement


 


 

--------------------------------------------------------------------------------

 
FORM OF
 
SHAREHOLDERS AGREEMENT


by and among
 
Media General, Inc.
 
and
 
Berkshire Hathaway Inc.
 
and
 
D. Tennant Bryan Media Trust
 
and
 
the Individual Shareholder Identified on the Signature Pages Hereto
 
Dated as of May [•], 2012
 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 
 
 
 


TABLE OF CONTENTS
 
Page
 
ARTICLE I. EFFECTIVENESS; DEFINITIONS
3
1.1    Effective Time
3
1.2    Definitions
3
   
ARTICLE II. VOTING AGREEMENT
3
2.1    Nomination and Election of Investor Nominee
3
2.2    Investor Notice of Investor Nominee
3
2.3    Nomination Following the Date Hereof
4
2.4    Compliance with Organizational Documents and NYSE Rules
4
2.5    Board Observer
4
2.6    Director’s Duties
4
   
ARTICLE III. TRANSFER RESTRICTIONS
4
3.1    Transfers Allowed
4
3.2    Certain Transferees to Become Parties
5
3.3    Notice of Transfer
5
3.4    Certificate Legending
5
   
ARTICLE IV. REMEDIES
5
ARTICLE V. AMENDMENT, TERMINATION, ETC.
6
5.1    Termination
6
5.2    Oral Modifications
6
5.3    Written Modifications
6
5.4    Effect of Termination
6
   
ARTICLE VI. DEFINITIONS
6
6.1    Certain Matters of Construction
6
6.2    Definitions
6
   
ARTICLE VII. MISCELLANEOUS
9
7.1    Authority: Effect
9
7.2    Notices
9
7.3    Binding Effect, Etc
11
7.4    Descriptive Heading
12
7.5    Counterparts
12
7.6    Severability
12
7.7    No Recourse
12
7.8    Confidentiality
12
   
ARTICLE VIII. GOVERNING LAW
13
8.1    Governing Law
13
8.2    Consent to Jurisdiction
13
8.3    WAIVER OF JURY TRIAL
14
8.4    Exercise of Rights and Remedies
14

 
 
 

--------------------------------------------------------------------------------

 
 
SHAREHOLDERS AGREEMENT
 
This Shareholders Agreement (the “Agreement”) is made as of May [•], 2012 by and
among:
 
 
(i)
Media General, Inc., a Virginia corporation (together with its successors and
permitted assigns, the “Company”);

 
 
(ii)
Berkshire Hathaway Inc., a Delaware corporation (together with its successors
and permitted assigns, the “Investor”);

 
 
(iii)
D. Tennant Bryan Media Trust dated May 28, 1987, as amended and restated as of
April 21, 1994, between D. Tennant Bryan and J. Stewart Bryan, III, as initial
trustees, a Virginia trust (the “Trust”); and

 
 
(iv)
the individual shareholder listed on the signature pages hereto (the “Individual
Shareholder”; and together with the Trust and each of their respective
successors and permitted assigns, the “Shareholder”).

 
 
RECITALS

 
WHEREAS, the Company and its subsidiaries are entering into certain refinancing
and recapitalization transactions with Investor and certain of its Affiliates,
including entering into the Credit Agreement for the purposes of repaying
certain of the Company’s existing indebtedness;
 
WHEREAS, in connection with such refinancing and recapitalization transactions,
the Company has agreed to issue to the Investor warrants to acquire shares of
the Company’s Class A Common Stock equal to up to 19.9% of the Company’s
aggregate issued and outstanding Common Stock pursuant to the Warrant Agreement;
and
 
WHEREAS, in consideration for, and as an inducement to, Investor to enter into
such refinancing and recapitalization transactions, the Company and the
Shareholder have agreed to enter into this Agreement to provide for the
nomination and election of a designee of Investor to the Board of the Company
for so long as Investor or its Affiliates hold shares of the Company’s Common
Stock, or the right to acquire shares of the Company’s Common Stock pursuant to
the Warrant Agreement, equal to 9.9% or more of the Company’s then outstanding
Common Stock.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
Therefore, the parties hereto hereby agree as follows:
 
ARTICLE I.
EFFECTIVENESS; DEFINITIONS
 
1.1        Effective Time.  This Agreement shall become effective upon the
effectiveness of the Credit Agreement and the Warrant Agreement.
 
1.2        Definitions.  Certain terms are used in this Agreement as
specifically defined herein.  These definitions are set forth or referred to
in Article VI hereof.
 
ARTICLE II.
VOTING AGREEMENT
 
2.1        Nomination and Election of Investor Nominee.
 
2.1.1 Shareholder Agreement to Nominate and Elect Investor Nominee.  Subject to
Section 5.1 hereof, Shareholder hereby agrees that, prior to the occurrence of a
Minimum Shareholder Holding Event, it shall exercise such rights as are
available to it as a majority shareholder of the Class B Common Stock to
nominate the Investor Nominee for election to the Board as a Class B Director at
each annual shareholder meeting for the general election of directors and to
vote in favor of such election, commencing with the first annual shareholder
meeting for the general election of directors following the date hereof.
 
2.1.2 Company Agreement to Nominate Investor Nominee.  Subject to Section 5.1
hereof, the Company hereby agrees that upon the occurrence of a Shareholder
Director Default or a Minimum Shareholder Holding Event, it shall (i) cause the
Investor Nominee to be nominated for election to the Board as a Class A Director
as part of the Company’s slate of nominees at each annual shareholder meeting
for the general election of directors and (ii) use commercially reasonable
efforts to cause the Investor Nominee to be elected to the Board as a Class A
Director, in each case commencing with the first annual shareholder meeting for
the general election of directors following the occurrence of the Shareholder
Director Default or the Minimum Shareholder Holding Event.
 
2.2        Investor Notice of Investor Nominee.  Investor agrees that each year
it shall give the Shareholder (prior to the occurrence of a Shareholder Default
or a Minimum Shareholder Holding Event) and the Company reasonable prior notice
of its choice of Investor Nominee for such year, which in any event shall be no
less than 120 days before the Company’s next scheduled annual meeting for the
general election of directors, to enable the Shareholder (prior to the
occurrence of a Shareholder Default or a Minimum Shareholder Holding Event) and
the Company to determine whether such Investor Nominee meets the Director
Requirements and to provide sufficient time for the Company to prepare proxy
materials.  The Investor shall provide and shall cause the Investor Nominee to
provide such information as the Shareholder (prior to the occurrence of a
Shareholder Default or a Minimum Shareholder Holding Event) and the Company
shall reasonably request in order to make a determination that the Investor
Nominee meets the Director Requirements and to prepare the proxy materials.
 
 
3

--------------------------------------------------------------------------------

 
 
2.3        Nomination Following the Date Hereof.  The Investor may, at its
option, after the date hereof and prior to the general election of directors
immediately following the date hereof, give notice to the Shareholder (prior to
the occurrence of a Minimum Shareholder Holding Event) and the Company of its
election to seek the appointment of an interim Class B Director to the
Board.  As soon as practicable following the receipt of such notice and delivery
of information meeting the requirements of Section 2.2 by the Investor to the
Company and a determination by the Company that such interim nominee meets the
Director Requirements, the Company shall cause the appointment to the Board of
such interim nominee to the extent permitted by and in compliance with the
Articles of Incorporation and By-laws of the Company.
 
2.4        Compliance with Organizational Documents and NYSE Rules.  All actions
taken under this Article II shall be taken in compliance with (a) the Company’s
Articles of Incorporation and By-laws, including without limitation the
restrictions on the size and composition of the Board and the distribution of
matters that holders of Class A Common Stock and Class B Common Stock,
respectively, are permitted to vote on and (b) the applicable rules of the New
York Stock Exchange, including any applicable requirements related to director
independence.
 
2.5        Board Observer.  In any year, if for any reason, the Investor Nominee
fails to be elected to the Board, Investor shall be entitled to designate a
non-voting observer to attend all meetings of the Board.  The observer shall
have no voice or vote at meetings he or she attends and shall not be counted for
purposes of determining quorum or for any other purpose.  The Company shall,
upon receipt of written notice of Investor’s election to designate a non-voting
observer to the Board and identifying such observer nominee, cause such
observer-nominee to be appointed, provided that the Company shall be entitled to
receive such information regarding the non-voting observer nominee as it may
reasonably request and provided further that such non-voting observer nominee
shall enter into a confidentiality agreement containing provisions comparable to
Section 7.8 hereof.
 
2.6        Director’s Duties.  Notwithstanding anything to the contrary in this
Agreement, no provision hereof shall prevent, restrict, encumber or in any way
limit the exercise of the fiduciary rights and obligations of any director
(including a director that is an Investor Nominee) as a director (but not as a
shareholder), or his or her ability to vote on matters, influence management or
the other directors or otherwise to discharge his or her fiduciary or other
duties as a director.
 
ARTICLE III.
TRANSFER RESTRICTIONS
 
3.1        Transfers Allowed.  Subject to Section 3.2, during the term of this
Agreement and subject to any other applicable legal restrictions on transfer,
Shareholder shall not Transfer any of its Shares of Class B Common Stock to any
other Person except as follows:
 
3.1.1 Permitted Transferees.  Shareholder may Transfer any or all of its Shares
of Class B Common Stock to its Permitted Transferees, so long as such Permitted
Transferees agree to be bound by the terms of this Agreement (if not already
bound hereby).
 
3.1.2 Bona Fide Charitable Contributions.  Shareholder may Transfer any or all
of its Shares of Class B Common Stock to a Charitable Organization as a bona
fide charitable contribution.  Any Shares of Class B Common Stock so Transferred
shall conclusively be deemed thereafter not to be Shares of the Shareholder
under this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
3.1.3 Arm’s-length Transfers.  Shareholder may Transfer any or all its Shares of
Class B Common Stock for cash in any transaction at arm’s-length and on
arm’s-length terms.  Any Shares of Class B Common Stock so Transferred shall
conclusively be deemed thereafter not to be Shares of the Shareholder under this
Agreement.
 
3.1.4 Conversion to Class A Common Stock.  Notwithstanding anything else
contained herein, Shareholder may convert any or all its Shares of Class B
Common Stock into Class A Common Stock pursuant to and as permitted by the
Company’s Articles of Incorporation.
 
3.1.5 Transfers Upon the Death of the Individual Shareholder.  Notwithstanding
anything else contained herein, Transfers by the Trust or the Individual
Shareholder by way of succession upon the Individual Shareholder’s death shall
be permitted hereunder.
 
3.2        Certain Transferees to Become Parties.  Any Permitted Transferee
receiving Shares from Shareholder in a Transfer pursuant to Section 3.1.1 shall
become a Shareholder party to this Agreement and be subject to the terms and
conditions of, and be entitled to enforce, this Agreement to the same extent,
and in the same capacity, as the Shareholder that Transfers such Shares to such
Permitted Transferee.  Prior to the initial Transfer of any Shares to any
Permitted Transferee pursuant to Section 3.1.1, Shareholder shall (a) cause such
Permitted Transferee to deliver to the Company and Investor its written
agreement, in form and substance reasonably satisfactory to the Company and
Investor, to be bound by the terms and conditions of this Agreement to the
extent described in the preceding sentence and (b) remain directly liable for
the performance by such Permitted Transferee of all obligations of such
Permitted Transferee under this Agreement.  Notwithstanding anything else
contained herein, no transferee receiving Shares in a Transfer permitted by
Section 3.1.5 shall be required to become a party to this Agreement.
 
3.3        Notice of Transfer.  To the extent Shareholder or Permitted
Transferee shall Transfer any Shares pursuant to this Article III, such
Shareholder or Permitted Transferee shall, within five business days following
consummation of such Transfer, deliver notice thereof to the Company and
Investor.
 
3.4        Certificate Legending.  The Company shall and the Shareholder shall
allow the Company to affix a legend on any certificates representing the
Shareholder’s Shares subject to the restrictions of this Article III such that
any applicable requirements of Virginia corporate law are satisfied.
 
ARTICLE IV.
REMEDIES
 
The parties shall have all remedies available at law, in equity or otherwise in
the event of any breach or violation of this Agreement or any default
hereunder.  The parties acknowledge and agree that in the event of any breach of
this Agreement, in addition to any other remedies which may be available, each
of the parties hereto shall be entitled to specific performance of the
obligations of the other parties hereto and, in addition, to such other
equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances.  Notwithstanding the right of Investor to
nominate an Investor Nominee as a Class A Director pursuant to Section 2.1.2, in
the event of a Shareholder Director Default, such Shareholder Director Default
shall be a breach of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE V.
AMENDMENT, TERMINATION, ETC.
 
5.1        Termination.  Notwithstanding anything else contained herein to the
contrary, this Agreement shall automatically terminate upon the earliest of (i)
the occurrence of a Minimum Investor Holding Event and (ii) the written consent
of all parties hereto.
 
5.2        Oral Modifications.  This Agreement may not be orally amended,
modified, extended or terminated, nor shall any oral waiver of any of its terms
be effective.
 
5.3        Written Modifications.  This Agreement may be amended, modified or
extended, and the provisions hereof may be waived, only by an agreement in
writing signed by each party hereto.
 
5.4        Effect of Termination.  No termination under this Agreement shall
relieve any Person of liability for breach prior to termination.
 
ARTICLE VI.
DEFINITIONS
 
 
 
 
For purposes of this Agreement:
 
6.1        Certain Matters of Construction.  In addition to the definitions
referred to or set forth below in this Article VI:
 
(a)       The words “hereof”, “herein”, “hereunder” and words of similar import
shall refer to this Agreement as a whole and not to any particular Article or
provision of this Agreement, and reference to a particular Article of this
Agreement shall include all subsections thereof;
 
(b)        The word “including” shall mean including, without limitation;
 
(c)        Definitions shall be equally applicable to both nouns and verbs and
the singular and plural forms of the terms defined; and
 
(d)        The masculine, feminine and neuter genders shall each include the
other.
 
6.2        Definitions.  The following terms shall have the following meanings:
 
“Affiliate” shall mean, with respect to any specified Person, (a) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person (for
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise); provided, however, that neither the Company nor any of
its subsidiaries shall be deemed an Affiliate of the Shareholder or the Investor
(and vice versa), (b) if such specified Person is an investment fund, any other
investment fund the primary investment advisor to which is the primary
investment advisor to such specified Person or an Affiliate thereof and (c) if
such specified Person is a natural Person, any Family Member of such natural
Person.
 
 
6

--------------------------------------------------------------------------------

 
 
“Affiliated Fund” shall mean, with respect to any specified Person, an
investment fund that is an Affiliate of such Person or that is advised by the
same investment adviser as such Person or by an Affiliate of such investment
adviser or such person.
 
“Agreement” shall have the meaning set forth in the Preamble.
 
“Board” shall mean the board of directors of the Company.
 
“business day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.
 
“Charitable Organization” shall mean a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.
 
“Class A Common Stock” shall mean the Class A Common Stock of the Company.
 
“Class A Director” shall mean a director of the Board elected by the holders of
the Company’s Class A Common Stock.
 
“Class B Common Stock” shall mean the Class B Common Stock of the Company.
 
“Class B Director” shall mean a director of the Board elected by the holders of
the Company’s Class B Common Stock.
 
“Common Stock” shall mean the common stock of the Company, including the Class A
Common Stock and the Class B Common Stock.
 
“Company” shall have the meaning set forth in the Preamble.
 
“Credit Agreement” means that certain Credit Agreement, dated as of the date
hereof, among the Company, as borrower, BH Finance LLC, as Administrative Agent
and the lenders from time to time party thereto.
 
“Director Requirements” shall mean collectively (A) any requirement on director
qualifications, character, fitness, background, independence or other similar
qualities imposed by: (i) the Company’s Articles of Incorporation and By-laws,
(ii) any corporate governance guidelines adopted by the Company, (iii) any stock
exchange rules applicable to the Company, and (iv) any requirements under
applicable federal or state securities laws, and (B) that such director is
“independent” as defined under any stock exchange rules or federal or state
securities laws applicable to the Company.
 
“Family Member” shall mean, with respect to any natural Person, (a) any lineal
descendant or ancestor or sibling (by birth or adoption) of such natural Person,
(b) any spouse or former spouse of any of the foregoing, (c) any legal
representative or estate of any of the foregoing, or the ultimate beneficiaries
of the estate of any of the foregoing, if deceased, (d) any not-for-profit
corporation or private charitable foundation, and (e) any trust or other bona
fide estate-planning vehicle the only beneficiaries of which are any of the
foregoing Persons described in clauses (a) through (d) above.
 
 
7

--------------------------------------------------------------------------------

 
 
“Individual Shareholder” shall have the meaning set forth in the Preamble.
 
“Investor” shall have the meaning set forth in the Preamble.
 
“Investor Nominee” shall mean any natural person meeting the Director
Requirements designated by Investor in accordance with Section 2.2 as being the
Investor’s nominee for appointment to the Board.
 
“Minimum Shareholder Holding Event” shall mean the earliest of (i) the first day
on which the Shareholder, along with any of its successors, permitted assigns
and Permitted Transferees that have become party to or are otherwise bound by
this Agreement, fails to hold the majority of the outstanding shares of the
Company’s Class B Common Stock and (ii) the death of the Individual Shareholder.
 
“Minimum Investor Holding Event” shall mean the first day on which the Investor,
along with one or more of its Affiliates, fails to hold shares of Common Stock
or rights to acquire shares of Common Stock pursuant to the Warrant Agreement
(after giving effect to any adjustments for dilution set forth in Section 8
thereof), equal to at least 9.9% of the Company’s then outstanding Common Stock.
 
“Permitted Transferee” shall mean, in respect of the Shareholder, (i) any
Affiliate or Affiliated Fund of the Shareholder, (ii) other than as provided for
in Section 3.1.5 and Section 3.2, upon the death of such Shareholder, such
Shareholder’s estate, executors, administrators, personal representatives,
heirs, legatees or distributees in each case acquiring the Shares in question
pursuant to the will or other instrument taking effect at death of such holder
or by applicable laws of descent an distribution and (iii) any Person acquiring
such Shares pursuant to a qualified domestic relations order only to the extent
such transferee agrees to be bound by the terms of this Agreement in accordance
with Section 3.2 (it being understood that any Transfer not meeting the
foregoing conditions but purporting to rely on Section 3.1.1 shall be null and
void).  In addition, any Shareholder shall be a Permitted Transferee of the
Permitted Transferees of itself.  Further, all Transfers between the Trust and
the Individual Shareholder during the lifetime of the Individual Shareholder
shall be Transfers to Permitted Transferees.
 
“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.
 
“Shares” shall mean all shares of Common Stock held by a Shareholder.
 
“Shareholder” shall have the meaning set forth in the Preamble.
 
“Shareholder Director Default” shall mean prior to a Minimum Shareholder Holding
Event, the failure by the Shareholder to comply with its obligations under
Section 2.1.1 to nominate and elect the Investor Nominee to the Board.
 
 
8

--------------------------------------------------------------------------------

 
 
“Transfer” shall mean any sale, gift, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise.  For the avoidance of doubt, it shall constitute
a “Transfer” subject to the restrictions on Transfer contained or referenced
in Article III if (a) a transferee is not an individual, a trust or an estate,
and the transferor or an Affiliate thereof ceases to control such transferee (in
which case, to the extent such transferee then holds assets in addition to
Shares, the determination of the purchase price deemed to have been paid for the
Shares held by such transferee in such deemed Transfer for purposes of the
provisions of Article III (including whether a Transfer was made at
arm’s-length) shall be made by the Board in good faith) or (b) with respect to a
holder of Shares which was formed for the purpose of holding Shares, there is a
Transfer of the equity interests of such holder other than to a Permitted
Transferee of such holder or of the party transferring the equity of such
holder.
 
“Trust” shall have the meaning set forth in the Preamble.
 
“Warrant Agreement” shall mean that certain Warrant Agreement, dated as of May
[•], 2012, by and between the Company and Investor, pursuant to which the
Company agreed to issue to Investor warrants to purchase shares (subject to
certain customary adjustments for dilution) of the Company’s Class A Common
Stock equal to up to 19.9% of the Company’s aggregate issued and outstanding
Common Stock.
 
ARTICLE VII.
MISCELLANEOUS
 
7.1        Authority: Effect.  Each party hereto represents and warrants to and
agrees with each other party that (a) the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized on behalf of such party (to the extent such party is not a
natural person) and do not violate any agreement or other instrument applicable
to such party or by which its assets are bound and (b) this Agreement
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, except to the extent that the
enforcement of the rights and remedies created hereby is subject to
(i) bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors generally and
(ii) general principles of equity.  This Agreement does not, and shall not be
construed to, give rise to the creation of a partnership among any of the
parties hereto, or to constitute any of such parties members of a joint venture
or other association.
 
7.2        Notices.  Any notices and other communications required or permitted
in this Agreement shall be effective if in writing and (a) delivered personally,
(b) sent by facsimile or e-mail (if provided and the recipient acknowledges
receipt thereof by reply e-mail or otherwise), or (c) sent by overnight courier,
in each case, addressed as follows:
 
If to the Company:
 
Media General, Inc.
333 East Franklin Street
Richmond, Virginia 23219
 
 
9

--------------------------------------------------------------------------------

 
 

 
Fax: 
(804) 819-5563

 
Attention: 
Chief Financial Officer

General Counsel

 
Email: 
jwoodward@mediageneral.com

acarington@mediageneral.com


with copies to:


Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022

 
Fax: 
(212) 848-7179

 
Attention: 
Stephen Giove, Esq.

Douglas Bartner, Esq.

 
E-mail: 
sgiove@shearman.com

dbartner@shearman.com


If to Investor:
 
Berkshire Hathaway Inc.
3555 Farnam Street
Omaha, NE  68131

 
Fax: 
(402) 346-3375

 
Attention: 
Marc D. Hamburg



with copies to:
 
Munger, Tolles & Olsen LLP
355 South Grand Avenue
35th Floor
Los Angeles, CA 90071-1560

 
Fax: 
(213) 687-3702

 
Attention: 
Mary Ann Todd, Esq.

 
Email: 
maryann.todd@mto.com

 
If to the Trust:
 
D. Tennant Bryan Media Trust dated May 28, 1987, as amended and restated as of
April 21, 1994 between D. Tennant Bryan and J. Stewart Bryan, III, as initial
trustees
c/o  J. Stewart Bryan III
Media General, Inc.
333 East Franklin Street
Richmond, Virginia 23219

 
Email: 
sbryan@mediageneral.com

 
 
10

--------------------------------------------------------------------------------

 
 
with copies to:
 
McGuireWoods LLP
One James Center
901 East Cary Street
Richmond, Virginia  23219

 
Fax: 
(804) 698-2012

 
Attention: 
Dennis I. Belcher, Esq.

 
Email: 
dbelcher@mcguirewoods.com



If to the Individual Shareholder:
 
J. Stewart Bryan III
c/o  Media General, Inc.
333 East Franklin Street
Richmond, Virginia 23219

 
Email: 
sbryan@mediageneral.com

 
with copies to:
 
McGuireWoods LLP
One James Center
901 East Cary Street
Richmond, Virginia  23219

 
Fax: 
(804) 698-2012

 
Attention: 
Dennis I. Belcher, Esq.

 
Email: 
dbelcher@mcguirewoods.com



 
Notice to the holder of record of any shares shall be deemed to be notice to the
holder of such shares for all purposes hereof.
 
Unless otherwise specified herein, such notices or other communications shall be
deemed effective (x) on the date received, if personally delivered, (y) on the
date received if delivered by facsimile or e-mail (subject to the recipient
confirming receipt thereof in the case of e-mail) on a business day, or if not
delivered on a business day, on the first business day thereafter and (z) two
business days after being sent by overnight courier.  Each of the parties hereto
shall be entitled to specify a different address by giving notice as aforesaid
to each of the other parties hereto.
 
7.3        Binding Effect, Etc.  Except for restrictions on the Transfer of
shares set forth in other written agreements, plans or documents and except for
other written agreements dated on or about the date of this Agreement, this
Agreement constitutes the entire agreement of the parties with respect to its
subject matter, supersedes all prior or contemporaneous oral or written
agreements or discussions with respect to such subject matter, and shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, representatives, successors and permitted assigns.  Except as otherwise
expressly provided herein, no party hereto may assign any of its respective
rights or delegate any of its respective obligations under this Agreement
without the prior written consent of the other parties hereto, and any attempted
assignment or delegation in violation of the foregoing shall be null and void.
 
 
11

--------------------------------------------------------------------------------

 
 
7.4        Descriptive Heading.  The descriptive headings of this Agreement are
for convenience of reference only, are not to be considered a part hereof and
shall not be construed to define or limit any of the terms or provisions hereof.
 
7.5        Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.  A facsimile of PDF email signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original.
 
7.6        Severability.  In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law.  The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.
 
7.7        No Recourse.  Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
parties hereto may be corporations, partnerships, limited liability companies or
trusts, each party to this Agreement covenants, agrees and acknowledges that no
recourse under this Agreement or any documents or instruments delivered in
connection with this Agreement shall be had against any current or future
director, officer, employee, general or limited partner, member, manager or
trustee of any party or of any partner, member, manager, trustee or Affiliate
thereof, solely in their capacity as such (it being understood that liability as
an assignee in connection with a permitted assignment that becomes party to this
Agreement may exist), whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any statute, regulation or other
applicable law.
 
7.8        Confidentiality.  Investor agrees that it will keep confidential and
will not disclose, divulge or use for any purpose, other than in connection with
its investment in the Company and its subsidiaries, any confidential information
obtained from the Company, unless such confidential information (a) is known or
becomes known to the public in general (other than as a result of a breach of
this Section 7.8 by Investor or its Affiliates), (b) is or has been
independently developed or conceived by Investor without use of the Company’s
confidential information or (c) is or has been made known or disclosed to
Investor by a third party (other than an Affiliate of Investor) without a breach
of any obligation of confidentiality such third party may have to the Company
that is known to Investor; provided, however, that Investor may disclose
confidential information (v) to its attorneys, accountants, consultants, and
other professionals to the extent necessary to obtain their services in
connection with monitoring its investment in the Company, (w) to any prospective
purchaser of any securities of the Company from Investor as long as such
prospective purchaser agrees to be bound by the provisions of this Section 7.8
as if Investor, (x) to any Affiliate, partner, member or related investment fund
of Investor and their respective directors, employees and consultants, in each
case in the ordinary course of business, as may be reasonably determined by
Investor to be necessary in connection with Investor’s enforcement of its rights
in connection with this Agreement or its investment in the Company and its
subsidiaries or (z) as may otherwise be required by law or legal, judicial or
regulatory process, provided that Investor takes reasonable steps (at the cost
and expense of the Company) to minimize the extent of any required disclosure
described in this clause (z); and provided, further, however, that the acts and
omissions of any Person to whom Investor may disclose confidential information
pursuant to clauses (v) through (x) of the preceding proviso shall be
attributable to Investor for purposes of determining Investor’s compliance with
this Section 7.8.  
 
 
12

--------------------------------------------------------------------------------

 
 
Each of the parties hereto acknowledge that Investor or any of its Affiliates
and related investment funds may review the business plans and related
proprietary information of many enterprises, including enterprises which may
have products or services which compete directly or indirectly with those of the
Company, and may trade in the securities of such enterprises.  Nothing in this
Section 7.8 shall preclude or in any way restrict the Investor or its Affiliates
or related investment funds from (i) investing or participating in any
particular enterprise, or trading in the securities thereof, whether or not such
enterprise has products or services that compete with those of the Company or
(ii) acquiring or Transferring shares of the Company’s Common Stock or the
rights to acquire shares of the Company’s Common Stock pursuant to the Warrant
Agreement so long as Investor complies with the confidentiality restrictions of
this section, the Company’s insider trading policy and applicable law.
 
ARTICLE VIII.
GOVERNING LAW
 
8.1        Governing Law.  This Agreement and all claims arising out of or based
upon this Agreement or relating to the subject matter hereof shall be governed
by and construed in accordance with the domestic substantive laws of the
Commonwealth of Virginia without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.
 
8.2        Consent to Jurisdiction.  Each party to this Agreement, by its
execution hereof, (a) hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the Commonwealth of Virginia for the
purpose of any action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof, (b) hereby waives to
the extent not prohibited by applicable law, and agrees not to assert, and
agrees not to allow any of its subsidiaries to assert, by way of motion, as a
defense or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that any such proceeding brought
in one of the above-named courts is improper, or that this Agreement or the
subject matter hereof or thereof may not be enforced in or by such court and
(c) hereby agrees not to commence or maintain any action, claim, cause of action
or suit (in contract, tort or otherwise), inquiry, proceeding or investigation
arising out of or based upon this Agreement or relating to the subject matter
hereof or thereof other than before one of the above-named courts nor to make
any motion or take any other action seeking or intending to cause the transfer
or removal of any such action, claim, cause of action or suit (in contract, tort
or otherwise), inquiry, proceeding or investigation to any court other than one
of the above-named courts whether on the grounds of inconvenient forum or
otherwise.  Notwithstanding the foregoing, to the extent that any party hereto
is or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this agreement, the court in which such
litigation is being heard shall be deemed to be included in clause
above.  Notwithstanding the foregoing, any party to this Agreement may commence
and maintain an action to enforce a judgment of any of the above-named courts in
any court of competent jurisdiction.  Each party hereto hereby consents to
service of process in any such proceeding in any manner permitted by Virginia
law, and agrees that service of process by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 7.2 hereof is
reasonably calculated to give actual notice.
 
 
13

--------------------------------------------------------------------------------

 
 
8.3        WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING.  EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER
PARTIES HERETO THAT THIS SECTION 8.3 CONSTITUTES A MATERIAL INDUCEMENT UPON
WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.  ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 8.3 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
8.4        Exercise of Rights and Remedies.  No delay of or omission in the
exercise of any right, power or remedy accruing to any party as a result of any
breach or default by any other party under this Agreement shall impair any such
right, power or remedy, nor shall it be construed as a waiver of or acquiescence
in any such breach or default, or of any similar breach or default occurring
later; nor shall any such delay, omission nor waiver of any single breach or
default be deemed a waiver of any other breach or default occurring before or
after that waiver.
 
[Signature pages follow]
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.
 
THE COMPANY:
MEDIA GENERAL, INC.
            By:     Name:        Title:     

 
 
 
THE INVESTOR:
BERKSHIRE HATHAWAY INC.
            By:     Name:        Title:     

 
 
 
THE TRUST:
D. TENNANT BRYAN MEDIA TRUST
            By:     Name: 
J. Stewart Bryan III, as Trustee
 

 
 
 
THE INDIVIDUAL SHAREHOLDER:
J. Stewart Bryan III, in his individual capacity
                Name: 
J. Stewart Bryan III
         

 



 
 
 

 







15 

--------------------------------------------------------------------------------